OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:October 31 Date of reporting period: July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Vote Summary Report Advisory Research All Cap Value Fund Report was run from: 7/1/12 to 6/30/13 Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Vodafone Group plc VOD 24-Jul-12 G93882135 Meeting for ADR Holders Mgmt Vodafone Group plc VOD 24-Jul-12 G93882135 1 Accept Financial Statements and Statutory Reports Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 2 Re-elect Gerard Kleisterlee as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 3 Re-elect Vittorio Colao as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 4 Re-elect Andy Halford as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 5 Re-elect Stephen Pusey as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 6 Re-elect Renee James as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 7 Re-elect Alan Jebson as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 8 Re-elect Samuel Jonah as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 9 Re-elect Nick Land as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 10 Re-elect Anne Lauvergeon as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 11 Re-elect Luc Vandevelde as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 12 Re-elect Anthony Watson as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 13 Re-elect Philip Yea as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 14 Approve Final Dividend Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 15 Approve Remuneration Report Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 16 Reappoint Deloitte LLP as Auditors Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 18 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 19 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 20 Authorise Market Purchase of Ordinary Shares Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 21 Authorise EU Political Donations and Expenditure Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 22 Authorise the Company to Call EGM with Two Weeks' Notice Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Seneca Foods Corporation SENEA 02-Aug-12 Elect Director Arthur H. Baer Mgmt For For Seneca Foods Corporation SENEA 02-Aug-12 Elect Director Kraig H. Kayser Mgmt For For Seneca Foods Corporation SENEA 02-Aug-12 Elect Director Thomas Paulson Mgmt For For Seneca Foods Corporation SENEA 02-Aug-12 2 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction The J. M. Smucker Company SJM 15-Aug-12 1 Elect Director Paul J. Dolan Mgmt For For The J. M. Smucker Company SJM 15-Aug-12 2 Elect Director Nancy Lopez Knight Mgmt For For The J. M. Smucker Company SJM 15-Aug-12 3 Elect Director Gary A. Oatey Mgmt For For The J. M. Smucker Company SJM 15-Aug-12 4 Elect Director Alex Shumate Mgmt For For The J. M. Smucker Company SJM 15-Aug-12 5 Elect Director Timothy P. Smucker Mgmt For For The J. M. Smucker Company SJM 15-Aug-12 6 Ratify Auditors Mgmt For For The J. M. Smucker Company SJM 15-Aug-12 7 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For The J. M. Smucker Company SJM 15-Aug-12 8 Declassify the Board of Directors SH Against For The J. M. Smucker Company SJM 15-Aug-12 9 Prepare Coffee Sustainability Plan SH Against Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Medtronic, Inc. MDT 23-Aug-12 Elect Director Richard H. Anderson Mgmt For For Medtronic, Inc. MDT 23-Aug-12 Elect Director Victor J. Dzau Mgmt For For Medtronic, Inc. MDT 23-Aug-12 Elect Director Omar Ishrak Mgmt For For Medtronic, Inc. MDT 23-Aug-12 Elect Director Shirley Ann Jackson Mgmt For For Medtronic, Inc. MDT 23-Aug-12 Elect Director Michael O. Leavitt Mgmt For For Medtronic, Inc. MDT 23-Aug-12 Elect Director James T. Lenehan Mgmt For For Medtronic, Inc. MDT 23-Aug-12 Elect Director Denise M. O'Leary Mgmt For For Medtronic, Inc. MDT 23-Aug-12 Elect Director Kendall J. Powell Mgmt For For Medtronic, Inc. MDT 23-Aug-12 Elect Director Robert C. Pozen Mgmt For For Medtronic, Inc. MDT 23-Aug-12 Elect Director Jack W. Schuler Mgmt For For Medtronic, Inc. MDT 23-Aug-12 2 Ratify Auditors Mgmt For For Medtronic, Inc. MDT 23-Aug-12 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Medtronic, Inc. MDT 23-Aug-12 4 Adopt Majority Voting for Uncontested Election of Directors Mgmt For For Medtronic, Inc. MDT 23-Aug-12 5 Adopt Proxy Access Right SH Against Against Medtronic, Inc. MDT 23-Aug-12 6 Reduce Supermajority Vote Requirement SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Casey's General Stores, Inc. CASY 14-Sep-12 Elect Director Kenneth H. Haynie Mgmt For Withhold Casey's General Stores, Inc. CASY 14-Sep-12 Elect Director William C. Kimball Mgmt For Withhold Casey's General Stores, Inc. CASY 14-Sep-12 Elect Director Richard A. Wilkey Mgmt For Withhold Casey's General Stores, Inc. CASY 14-Sep-12 2 Ratify Auditors Mgmt For For Casey's General Stores, Inc. CASY 14-Sep-12 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Avnet, Inc. AVT 02-Nov-12 Elect Director J. Veronica Biggins Mgmt For For Avnet, Inc. AVT 02-Nov-12 Elect Director Michael A. Bradley Mgmt For For Avnet, Inc. AVT 02-Nov-12 Elect Director R. Kerry Clark Mgmt For For Avnet, Inc. AVT 02-Nov-12 Elect Director Richard Hamada Mgmt For For Avnet, Inc. AVT 02-Nov-12 Elect Director James A. Lawrence Mgmt For For Avnet, Inc. AVT 02-Nov-12 Elect Director Frank R. Noonan Mgmt For For Avnet, Inc. AVT 02-Nov-12 Elect Director Ray M. Robinson Mgmt For For Avnet, Inc. AVT 02-Nov-12 Elect Director William H. Schumann III Mgmt For For Avnet, Inc. AVT 02-Nov-12 Elect Director William P. Sullivan Mgmt For For Avnet, Inc. AVT 02-Nov-12 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Avnet, Inc. AVT 02-Nov-12 3 Amend Executive Incentive Bonus Plan Mgmt For For Avnet, Inc. AVT 02-Nov-12 4 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Microsoft Corporation MSFT 28-Nov-12 1 Elect Director Steven A. Ballmer Mgmt For For Microsoft Corporation MSFT 28-Nov-12 2 Elect Director Dina Dublon Mgmt For For Microsoft Corporation MSFT 28-Nov-12 3 Elect Director William H. Gates, III Mgmt For For Microsoft Corporation MSFT 28-Nov-12 4 Elect Director Maria M. Klawe Mgmt For For Microsoft Corporation MSFT 28-Nov-12 5 Elect Director Stephen J. Luczo Mgmt For For Microsoft Corporation MSFT 28-Nov-12 6 Elect Director David F. Marquardt Mgmt For For Microsoft Corporation MSFT 28-Nov-12 7 Elect Director Charles H. Noski Mgmt For For Microsoft Corporation MSFT 28-Nov-12 8 Elect Director Helmut Panke Mgmt For For Microsoft Corporation MSFT 28-Nov-12 9 Elect Director John W. Thompson Mgmt For For Microsoft Corporation MSFT 28-Nov-12 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Microsoft Corporation MSFT 28-Nov-12 11 Approve Qualified Employee Stock Purchase Plan Mgmt For For Microsoft Corporation MSFT 28-Nov-12 12 Ratify Auditors Mgmt For For Microsoft Corporation MSFT 28-Nov-12 13 Provide for Cumulative Voting SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Vail Resorts, Inc. MTN 29-Nov-12 91879Q109 1a Elect Director Roland A. Hernandez Mgmt For For Vail Resorts, Inc. MTN 29-Nov-12 91879Q109 1b Elect Director Robert A. Katz Mgmt For For Vail Resorts, Inc. MTN 29-Nov-12 91879Q109 1c Elect Director Richard D. Kincaid Mgmt For For Vail Resorts, Inc. MTN 29-Nov-12 91879Q109 1d Elect Director John T. Redmond Mgmt For For Vail Resorts, Inc. MTN 29-Nov-12 91879Q109 1e Elect Director Hilary A. Schneider Mgmt For For Vail Resorts, Inc. MTN 29-Nov-12 91879Q109 1f Elect Director John F. Sorte Mgmt For For Vail Resorts, Inc. MTN 29-Nov-12 91879Q109 2 Ratify Auditors Mgmt For For Vail Resorts, Inc. MTN 29-Nov-12 91879Q109 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Air Products and Chemicals, Inc. APD 24-Jan-13 1a Elect Director William L. Davis, III Mgmt For For Air Products and Chemicals, Inc. APD 24-Jan-13 1b Elect Director W. Douglas Ford Mgmt For For Air Products and Chemicals, Inc. APD 24-Jan-13 1c Elect Director Evert Henkes Mgmt For For Air Products and Chemicals, Inc. APD 24-Jan-13 1d Elect Director Margaret G. McGlynn Mgmt For For Air Products and Chemicals, Inc. APD 24-Jan-13 2 Ratify Auditors Mgmt For For Air Products and Chemicals, Inc. APD 24-Jan-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Air Products and Chemicals, Inc. APD 24-Jan-13 4 Approve Omnibus Stock Plan Mgmt For For Air Products and Chemicals, Inc. APD 24-Jan-13 5 Declassify the Board of Directors SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Basil L. Anderson Mgmt For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Henry P. Becton, Jr. Mgmt For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Catherine M. Burzik Mgmt For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Edward F. DeGraan Mgmt For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Vincent A. Forlenza Mgmt For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Claire M. Fraser Mgmt For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Christopher Jones Mgmt For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Marshall O. Larsen Mgmt For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Adel A.F. Mahmoud Mgmt For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Gary A. Mecklenburg Mgmt For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director James F. Orr Mgmt For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Willard J. Overlock, Jr. Mgmt For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Rebecca W. Rimel Mgmt For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Bertram L. Scott Mgmt For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Alfred Sommer Mgmt For For Becton, Dickinson and Company BDX 29-Jan-13 2 Ratify Auditors Mgmt For For Becton, Dickinson and Company BDX 29-Jan-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Becton, Dickinson and Company BDX 29-Jan-13 4 Rescind Fair Price Provision Mgmt For For Becton, Dickinson and Company BDX 29-Jan-13 5 Amend Omnibus Stock Plan Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Oshkosh Corporation OSK 29-Jan-13 Elect Director Richard M. Donnelly Mgmt For For Oshkosh Corporation OSK 29-Jan-13 Elect Director Michael W. Grebe Mgmt For For Oshkosh Corporation OSK 29-Jan-13 Elect Director Peter B. Hamilton Mgmt For For Oshkosh Corporation OSK 29-Jan-13 Elect Director Kathleen J. Hempel Mgmt For For Oshkosh Corporation OSK 29-Jan-13 Elect Director Leslie F. Kenne Mgmt For For Oshkosh Corporation OSK 29-Jan-13 Elect Director J. Peter Mosling, Jr. Mgmt For For Oshkosh Corporation OSK 29-Jan-13 Elect Director Stephen D. Newlin Mgmt For For Oshkosh Corporation OSK 29-Jan-13 Elect Director Craig P. Omtvedt Mgmt For For Oshkosh Corporation OSK 29-Jan-13 Elect Director Duncan J. Palmer Mgmt For For Oshkosh Corporation OSK 29-Jan-13 Elect Director John S. Shiely Mgmt For For Oshkosh Corporation OSK 29-Jan-13 Elect Director Richard G. Sim Mgmt For For Oshkosh Corporation OSK 29-Jan-13 Elect Director Charles L. Szews Mgmt For For Oshkosh Corporation OSK 29-Jan-13 Elect Director William S. Wallace Mgmt For For Oshkosh Corporation OSK 29-Jan-13 2 Ratify Auditors Mgmt For For Oshkosh Corporation OSK 29-Jan-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Oshkosh Corporation OSK 29-Jan-13 4 Adopt Retention Ratio for Executives SH Against Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Emerson Electric Co. EMR 05-Feb-13 Elect Director C. A. H. Boersig Mgmt For For Emerson Electric Co. EMR 05-Feb-13 Elect Director J. B. Bolten Mgmt For For Emerson Electric Co. EMR 05-Feb-13 Elect Director M. S. Levatich Mgmt For For Emerson Electric Co. EMR 05-Feb-13 Elect Director R. L. Stephenson Mgmt For For Emerson Electric Co. EMR 05-Feb-13 Elect Director A.A. Busch, III Mgmt For For Emerson Electric Co. EMR 05-Feb-13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Emerson Electric Co. EMR 05-Feb-13 3 Ratify Auditors Mgmt For For Emerson Electric Co. EMR 05-Feb-13 4 Declassify the Board of Directors Mgmt For For Emerson Electric Co. EMR 05-Feb-13 5 Report on Sustainability SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Plexus Corp. PLXS 13-Feb-13 Elect Director Ralf R. Boer Mgmt For For Plexus Corp. PLXS 13-Feb-13 Elect Director Stephen P. Cortinovis Mgmt For For Plexus Corp. PLXS 13-Feb-13 Elect Director David J. Drury Mgmt For For Plexus Corp. PLXS 13-Feb-13 Elect Director Dean A. Foate Mgmt For For Plexus Corp. PLXS 13-Feb-13 Elect Director Rainer Jueckstock Mgmt For For Plexus Corp. PLXS 13-Feb-13 Elect Director Peter Kelly Mgmt For For Plexus Corp. PLXS 13-Feb-13 Elect Director Phil R. Martens Mgmt For For Plexus Corp. PLXS 13-Feb-13 Elect Director Michael V. Schrock Mgmt For For Plexus Corp. PLXS 13-Feb-13 Elect Director Mary A. Winston Mgmt For For Plexus Corp. PLXS 13-Feb-13 2 Ratify Auditors Mgmt For For Plexus Corp. PLXS 13-Feb-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Deere & Company DE 27-Feb-13 1a Elect Director Samuel R. Allen Mgmt For For Deere & Company DE 27-Feb-13 1b Elect Director Crandall C. Bowles Mgmt For For Deere & Company DE 27-Feb-13 1c Elect Director Vance D. Coffman Mgmt For For Deere & Company DE 27-Feb-13 1d Elect Director Charles O. Holliday, Jr. Mgmt For For Deere & Company DE 27-Feb-13 1e Elect Director Dipak C. Jain Mgmt For For Deere & Company DE 27-Feb-13 1f Elect Director Clayton M. Jones Mgmt For For Deere & Company DE 27-Feb-13 1g Elect Director Joachim Milberg Mgmt For For Deere & Company DE 27-Feb-13 1h Elect Director Richard B. Myers Mgmt For For Deere & Company DE 27-Feb-13 1i Elect Director Thomas H. Patrick Mgmt For For Deere & Company DE 27-Feb-13 1j Elect Director Aulana L. Peters Mgmt For For Deere & Company DE 27-Feb-13 1k Elect Director Sherry M. Smith Mgmt For For Deere & Company DE 27-Feb-13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Deere & Company DE 27-Feb-13 3 Amend Executive Incentive Bonus Plan Mgmt For For Deere & Company DE 27-Feb-13 4 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Leucadia National Corporation LUK 28-Feb-13 1 Approve Acquisition OR Issue Shares in Connection with Acquisition Mgmt For For Leucadia National Corporation LUK 28-Feb-13 2 Amend Securities Transfer Restrictions Mgmt For Against Leucadia National Corporation LUK 28-Feb-13 3 Advisory Vote on Golden Parachutes Mgmt For Against Leucadia National Corporation LUK 28-Feb-13 4 Adjourn Meeting Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Cabot Corporation CBT 07-Mar-13 Elect Director John S. Clarkeson Mgmt For For Cabot Corporation CBT 07-Mar-13 Elect Director Roderick C.G. MacLeod Mgmt For For Cabot Corporation CBT 07-Mar-13 Elect Director Sue H. Rataj Mgmt For For Cabot Corporation CBT 07-Mar-13 Elect Director Ronaldo H. Schmitz Mgmt For For Cabot Corporation CBT 07-Mar-13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Cabot Corporation CBT 07-Mar-13 3 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Owens Corning OC 18-Apr-13 Elect Director Ralph F. Hake Mgmt For For Owens Corning OC 18-Apr-13 Elect Director J. Brian Ferguson Mgmt For For Owens Corning OC 18-Apr-13 Elect Director F. Philip Handy Mgmt For For Owens Corning OC 18-Apr-13 Elect Director Michael H. Thaman Mgmt For For Owens Corning OC 18-Apr-13 2 Ratify Auditors Mgmt For For Owens Corning OC 18-Apr-13 3 Approve Qualified Employee Stock Purchase Plan Mgmt For For Owens Corning OC 18-Apr-13 4 Approve Omnibus Stock Plan Mgmt For For Owens Corning OC 18-Apr-13 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Comerica Incorporated CMA 23-Apr-13 Elect Director Ralph W. Babb, Jr. Mgmt For For Comerica Incorporated CMA 23-Apr-13 Elect Director Roger A. Cregg Mgmt For For Comerica Incorporated CMA 23-Apr-13 Elect Director T. Kevin DeNicola Mgmt For For Comerica Incorporated CMA 23-Apr-13 Elect Director Jacqueline P. Kane Mgmt For For Comerica Incorporated CMA 23-Apr-13 Elect Director Richard G. Lindner Mgmt For For Comerica Incorporated CMA 23-Apr-13 Elect Director Alfred A. Piergallini Mgmt For For Comerica Incorporated CMA 23-Apr-13 Elect Director Robert S. Taubman Mgmt For For Comerica Incorporated CMA 23-Apr-13 Elect Director Reginald M. Turner, Jr. Mgmt For For Comerica Incorporated CMA 23-Apr-13 Elect Director Nina G. Vaca Mgmt For For Comerica Incorporated CMA 23-Apr-13 2 Ratify Auditors Mgmt For For Comerica Incorporated CMA 23-Apr-13 3 Amend Omnibus Stock Plan Mgmt For For Comerica Incorporated CMA 23-Apr-13 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Humana Inc. HUM 25-Apr-13 1a Elect Director Bruce D. Broussard Mgmt For For Humana Inc. HUM 25-Apr-13 1b Elect Director Frank A. D'Amelio Mgmt For For Humana Inc. HUM 25-Apr-13 1c Elect Director W. Roy Dunbar Mgmt For For Humana Inc. HUM 25-Apr-13 1d Elect Director Kurt J. Hilzinger Mgmt For For Humana Inc. HUM 25-Apr-13 1e Elect Director David A. Jones, Jr. Mgmt For For Humana Inc. HUM 25-Apr-13 1f Elect Director Michael B. McCallister Mgmt For For Humana Inc. HUM 25-Apr-13 1g Elect Director William J. McDonald Mgmt For For Humana Inc. HUM 25-Apr-13 1h Elect Director William E. Mitchell Mgmt For For Humana Inc. HUM 25-Apr-13 1i Elect Director David B. Nash Mgmt For For Humana Inc. HUM 25-Apr-13 1j Elect Director James J. O'Brien Mgmt For For Humana Inc. HUM 25-Apr-13 1k Elect Director Marissa T. Peterson Mgmt For For Humana Inc. HUM 25-Apr-13 2 Ratify Auditors Mgmt For For Humana Inc. HUM 25-Apr-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Humana Inc. HUM 25-Apr-13 4 Report on Political Contributions SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Johnson & Johnson JNJ 25-Apr-13 Elect Director Mary Sue Coleman Mgmt For For Johnson & Johnson JNJ 25-Apr-13 Elect Director James G. Cullen Mgmt For For Johnson & Johnson JNJ 25-Apr-13 Elect Director Ian E.L. Davis Mgmt For For Johnson & Johnson JNJ 25-Apr-13 Elect Director Alex Gorsky Mgmt For For Johnson & Johnson JNJ 25-Apr-13 Elect Director Michael M.E. Johns Mgmt For For Johnson & Johnson JNJ 25-Apr-13 Elect Director Susan L. Lindquist Mgmt For For Johnson & Johnson JNJ 25-Apr-13 Elect Director Anne M. Mulcahy Mgmt For For Johnson & Johnson JNJ 25-Apr-13 Elect Director Leo F. Mullin Mgmt For For Johnson & Johnson JNJ 25-Apr-13 Elect Director William D. Perez Mgmt For For Johnson & Johnson JNJ 25-Apr-13 Elect Director Charles Prince Mgmt For For Johnson & Johnson JNJ 25-Apr-13 Elect Director A. Eugene Washington Mgmt For For Johnson & Johnson JNJ 25-Apr-13 Elect Director Ronald A. Williams Mgmt For For Johnson & Johnson JNJ 25-Apr-13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Johnson & Johnson JNJ 25-Apr-13 3 Ratify Auditors Mgmt For For Johnson & Johnson JNJ 25-Apr-13 4 Stock Retention/Holding Period SH Against For Johnson & Johnson JNJ 25-Apr-13 5 Screen Political Contributions for Consistency with Corporate Values SH Against Against Johnson & Johnson JNJ 25-Apr-13 6 Require Independent Board Chairman SH Against Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction GATX Corporation GMT 26-Apr-13 Elect Director Anne L. Arvia Mgmt For For GATX Corporation GMT 26-Apr-13 Elect Director Ernst A. Haberli Mgmt For For GATX Corporation GMT 26-Apr-13 Elect Director Brian A. Kenney Mgmt For For GATX Corporation GMT 26-Apr-13 Elect Director Mark G. McGrath Mgmt For For GATX Corporation GMT 26-Apr-13 Elect Director James B. Ream Mgmt For For GATX Corporation GMT 26-Apr-13 Elect Director Robert J. Ritchie Mgmt For For GATX Corporation GMT 26-Apr-13 Elect Director David S. Sutherland Mgmt For For GATX Corporation GMT 26-Apr-13 Elect Director Casey J. Sylla Mgmt For For GATX Corporation GMT 26-Apr-13 Elect Director Paul G. Yovovich Mgmt For For GATX Corporation GMT 26-Apr-13 2 Ratify Auditors Mgmt For For GATX Corporation GMT 26-Apr-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction American Express Company AXP 29-Apr-13 Elect Director Charlene Barshefsky Mgmt For For American Express Company AXP 29-Apr-13 Elect Director Ursula M. Burns Mgmt For For American Express Company AXP 29-Apr-13 Elect Director Kenneth I. Chenault Mgmt For For American Express Company AXP 29-Apr-13 Elect Director Peter Chernin Mgmt For For American Express Company AXP 29-Apr-13 Elect Director Anne Lauvergeon Mgmt For For American Express Company AXP 29-Apr-13 Elect Director Theodore J. Leonsis Mgmt For For American Express Company AXP 29-Apr-13 Elect Director Richard C. Levin Mgmt For For American Express Company AXP 29-Apr-13 Elect Director Richard A. McGinn Mgmt For For American Express Company AXP 29-Apr-13 Elect Director Samuel J. Palmisano Mgmt For For American Express Company AXP 29-Apr-13 Elect Director Steven S Reinemund Mgmt For For American Express Company AXP 29-Apr-13 Elect Director Daniel L. Vasella Mgmt For For American Express Company AXP 29-Apr-13 Elect Director Robert D. Walter Mgmt For For American Express Company AXP 29-Apr-13 Elect Director Ronald A. Williams Mgmt For For American Express Company AXP 29-Apr-13 2 Ratify Auditors Mgmt For For American Express Company AXP 29-Apr-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For American Express Company AXP 29-Apr-13 4 Require Independent Board Chairman SH Against Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction United Technologies Corporation UTX 29-Apr-13 1a Elect Director Louis R. Chênevert Mgmt For For United Technologies Corporation UTX 29-Apr-13 1b Elect Director John V. Faraci Mgmt For For United Technologies Corporation UTX 29-Apr-13 1c Elect DirectorJean-Pierre Garnier Mgmt For For United Technologies Corporation UTX 29-Apr-13 1d Elect Director Jamie S. Gorelick Mgmt For For United Technologies Corporation UTX 29-Apr-13 1e Elect Director Edward A. Kangas Mgmt For For United Technologies Corporation UTX 29-Apr-13 1f Elect Director Ellen J. Kullman Mgmt For For United Technologies Corporation UTX 29-Apr-13 1g Elect DirectorMarshall O. Larsen Mgmt For For United Technologies Corporation UTX 29-Apr-13 1h Elect DirectorHarold McGraw, III Mgmt For For United Technologies Corporation UTX 29-Apr-13 1i Elect Director Richard B. Myers Mgmt For For United Technologies Corporation UTX 29-Apr-13 1j Elect Director H. Patrick Swygert Mgmt For For United Technologies Corporation UTX 29-Apr-13 1k Elect Director Andre Villeneuve Mgmt For For United Technologies Corporation UTX 29-Apr-13 1l Elect Director Christine Todd Whitman Mgmt For For United Technologies Corporation UTX 29-Apr-13 2 Ratify Auditors Mgmt For For United Technologies Corporation UTX 29-Apr-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction International Business Machines Corporation IBM 30-Apr-13 Elect Director Alain J.P. Belda Mgmt For For International Business Machines Corporation IBM 30-Apr-13 Elect Director William R. Brody Mgmt For For International Business Machines Corporation IBM 30-Apr-13 Elect Director Kenneth I. Chenault Mgmt For For International Business Machines Corporation IBM 30-Apr-13 Elect Director Michael L. Eskew Mgmt For For International Business Machines Corporation IBM 30-Apr-13 Elect Director David N. Farr Mgmt For For International Business Machines Corporation IBM 30-Apr-13 Elect Director Shirley Ann Jackson Mgmt For For International Business Machines Corporation IBM 30-Apr-13 Elect Director Andrew N. Liveris Mgmt For For International Business Machines Corporation IBM 30-Apr-13 Elect Director W. James McNerney, Jr. Mgmt For For International Business Machines Corporation IBM 30-Apr-13 Elect Director James W. Owens Mgmt For For International Business Machines Corporation IBM 30-Apr-13 Elect Director Virginia M. Rometty Mgmt For For International Business Machines Corporation IBM 30-Apr-13 Elect Director Joan E. Spero Mgmt For For International Business Machines Corporation IBM 30-Apr-13 Elect Director Sidney Taurel Mgmt For For International Business Machines Corporation IBM 30-Apr-13 Elect Director Lorenzo H. Zambrano Mgmt For For International Business Machines Corporation IBM 30-Apr-13 2 Ratify Auditors Mgmt For For International Business Machines Corporation IBM 30-Apr-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For International Business Machines Corporation IBM 30-Apr-13 4 Report on Lobbying Payments and Policy SH Against For International Business Machines Corporation IBM 30-Apr-13 5 Provide Right to Act by Written Consent SH Against For International Business Machines Corporation IBM 30-Apr-13 6 Require Independent Board Chairman SH Against For International Business Machines Corporation IBM 30-Apr-13 7 Stock Retention/Holding Period SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction PepsiCo, Inc. PEP 01-May-13 Elect Director Shona L. Brown Mgmt For For PepsiCo, Inc. PEP 01-May-13 Elect Director George W. Buckley Mgmt For For PepsiCo, Inc. PEP 01-May-13 Elect Director Ian M. Cook Mgmt For For PepsiCo, Inc. PEP 01-May-13 Elect Director Dina Dublon Mgmt For For PepsiCo, Inc. PEP 01-May-13 Elect DirectorVictor J. Dzau Mgmt For For PepsiCo, Inc. PEP 01-May-13 Elect Director Ray L. Hunt Mgmt For For PepsiCo, Inc. PEP 01-May-13 Elect Director Alberto Ibarguen Mgmt For For PepsiCo, Inc. PEP 01-May-13 Elect Director Indra K. Nooyi Mgmt For For PepsiCo, Inc. PEP 01-May-13 Elect Director Sharon Percy Rockefeller Mgmt For For PepsiCo, Inc. PEP 01-May-13 Elect Director James J. Schiro Mgmt For For PepsiCo, Inc. PEP 01-May-13 Elect Director Lloyd G. Trotter Mgmt For For PepsiCo, Inc. PEP 01-May-13 Elect Director Daniel Vasella Mgmt For For PepsiCo, Inc. PEP 01-May-13 Elect Director Alberto Weisser Mgmt For For PepsiCo, Inc. PEP 01-May-13 2 Ratify Auditors Mgmt For For PepsiCo, Inc. PEP 01-May-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Berkshire Hathaway Inc. BRK.B 04-May-13 Elect Director Warren E. Buffett Mgmt For For Berkshire Hathaway Inc. BRK.B 04-May-13 Elect Director Charles T. Munger Mgmt For For Berkshire Hathaway Inc. BRK.B 04-May-13 Elect Director Howard G. Buffett Mgmt For For Berkshire Hathaway Inc. BRK.B 04-May-13 Elect Director Stephen B. Burke Mgmt For For Berkshire Hathaway Inc. BRK.B 04-May-13 Elect Director Susan L. Decker Mgmt For For Berkshire Hathaway Inc. BRK.B 04-May-13 Elect Director William H. Gates III Mgmt For For Berkshire Hathaway Inc. BRK.B 04-May-13 Elect Director David S. Gottesman Mgmt For For Berkshire Hathaway Inc. BRK.B 04-May-13 Elect Director Charlotte Guyman Mgmt For For Berkshire Hathaway Inc. BRK.B 04-May-13 Elect Director Donald R. Keough Mgmt For For Berkshire Hathaway Inc. BRK.B 04-May-13 Elect Director Thomas S. Murphy Mgmt For For Berkshire Hathaway Inc. BRK.B 04-May-13 Elect Director Ronald L. Olson Mgmt For For Berkshire Hathaway Inc. BRK.B 04-May-13 Elect Director Walter Scott, Jr. Mgmt For For Berkshire Hathaway Inc. BRK.B 04-May-13 Elect Director Meryl B. Witmer Mgmt For For Berkshire Hathaway Inc. BRK.B 04-May-13 2 Adopt Quantitative Goals for GHG and Other Air Emissions SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Motorola Solutions, Inc. MSI 06-May-13 1a Elect Director Gregory Q. Brown Mgmt For For Motorola Solutions, Inc. MSI 06-May-13 1b Elect Director William J. Bratton Mgmt For Against Motorola Solutions, Inc. MSI 06-May-13 1c Elect Director Kenneth C. Dahlberg Mgmt For Against Motorola Solutions, Inc. MSI 06-May-13 1d Elect Director David W. Dorman Mgmt For Against Motorola Solutions, Inc. MSI 06-May-13 1e Elect Director Michael V. Hayden Mgmt For For Motorola Solutions, Inc. MSI 06-May-13 1f Elect Director Judy C. Lewent Mgmt For For Motorola Solutions, Inc. MSI 06-May-13 1g Elect Director Anne R. Pramaggiore Mgmt For For Motorola Solutions, Inc. MSI 06-May-13 1h Elect Director Samuel C. Scott, III Mgmt For For Motorola Solutions, Inc. MSI 06-May-13 1i Elect Director Bradley E. Singer Mgmt For For Motorola Solutions, Inc. MSI 06-May-13 1j Elect Director John A. White Mgmt For For Motorola Solutions, Inc. MSI 06-May-13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Motorola Solutions, Inc. MSI 06-May-13 3 Ratify Auditors Mgmt For For Motorola Solutions, Inc. MSI 06-May-13 4 Encourage Suppliers to Produce Sustainability Reports SH Against Against Motorola Solutions, Inc. MSI 06-May-13 5 Report on Political Contributions SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Plum Creek Timber Company, Inc. PCL 07-May-13 1a Elect Director Rick R. Holley Mgmt For For Plum Creek Timber Company, Inc. PCL 07-May-13 1b Elect Director Robin Josephs Mgmt For For Plum Creek Timber Company, Inc. PCL 07-May-13 1c Elect Director John G. McDonald Mgmt For For Plum Creek Timber Company, Inc. PCL 07-May-13 1d Elect Director Robert B. McLeod Mgmt For For Plum Creek Timber Company, Inc. PCL 07-May-13 1e Elect Director John F. Morgan Sr. Mgmt For For Plum Creek Timber Company, Inc. PCL 07-May-13 1f Elect Director Marc F. Racicot Mgmt For For Plum Creek Timber Company, Inc. PCL 07-May-13 1g Elect Director Lawrence A. Selzer Mgmt For For Plum Creek Timber Company, Inc. PCL 07-May-13 1h Elect Director Stephen C. Tobias Mgmt For For Plum Creek Timber Company, Inc. PCL 07-May-13 1i Elect Director Martin A. White Mgmt For For Plum Creek Timber Company, Inc. PCL 07-May-13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Plum Creek Timber Company, Inc. PCL 07-May-13 3 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Enstar Group Limited ESGR 08-May-13 G3075P101 Elect Robert J. Campbell as Director Mgmt For For Enstar Group Limited ESGR 08-May-13 G3075P101 Elect Paul J. O'Shea as Director Mgmt For For Enstar Group Limited ESGR 08-May-13 G3075P101 Elect Sumit Rajpal as Director Mgmt For For Enstar Group Limited ESGR 08-May-13 G3075P101 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Enstar Group Limited ESGR 08-May-13 G3075P101 3 Ratify Auditors Mgmt For For Enstar Group Limited ESGR 08-May-13 G3075P101 4 Elect Subsidiary Directors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction The Andersons, Inc. ANDE 10-May-13 Elect Director Michael J. Anderson Mgmt For For The Andersons, Inc. ANDE 10-May-13 Elect Director Gerard M. Anderson Mgmt For For The Andersons, Inc. ANDE 10-May-13 Elect Director Catherine M. Kilbane Mgmt For For The Andersons, Inc. ANDE 10-May-13 Elect Director Robert J. King, Jr. Mgmt For For The Andersons, Inc. ANDE 10-May-13 Elect Director Ross W. Manire Mgmt For For The Andersons, Inc. ANDE 10-May-13 Elect Director Donald L. Mennel Mgmt For For The Andersons, Inc. ANDE 10-May-13 Elect Director David L. Nichols Mgmt For For The Andersons, Inc. ANDE 10-May-13 Elect Director John T. Stout, Jr. Mgmt For For The Andersons, Inc. ANDE 10-May-13 Elect Director Jacqueline F. Woods Mgmt For For The Andersons, Inc. ANDE 10-May-13 2 Ratify Auditors Mgmt For For The Andersons, Inc. ANDE 10-May-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction CIT Group Inc. CIT 14-May-13 1a Elect Director John A. Thain Mgmt For For CIT Group Inc. CIT 14-May-13 1b Elect Director Michael J. Embler Mgmt For For CIT Group Inc. CIT 14-May-13 1c Elect Director William M. Freeman Mgmt For For CIT Group Inc. CIT 14-May-13 1d Elect Director David M. Moffett Mgmt For For CIT Group Inc. CIT 14-May-13 1e Elect Director R. Brad Oates Mgmt For For CIT Group Inc. CIT 14-May-13 1f Elect Director Marianne Miller Parrs Mgmt For For CIT Group Inc. CIT 14-May-13 1g Elect Director Gerald Rosenfeld Mgmt For For CIT Group Inc. CIT 14-May-13 1h Elect Director John R. Ryan Mgmt For For CIT Group Inc. CIT 14-May-13 1i Elect Director Seymour Sternberg Mgmt For For CIT Group Inc. CIT 14-May-13 1j Elect Director Peter J. Tobin Mgmt For For CIT Group Inc. CIT 14-May-13 1k Elect Director Laura S. Unger Mgmt For For CIT Group Inc. CIT 14-May-13 2 Ratify Auditors Mgmt For For CIT Group Inc. CIT 14-May-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 1a Elect Director Robert H. Benmosche Mgmt For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 1b Elect Director W. Don Cornwell Mgmt For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 1c Elect Director John H. Fitzpatrick Mgmt For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 1d Elect Director William G. Jurgensen Mgmt For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 1e Elect Director Christopher S. Lynch Mgmt For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 1f Elect Director Arthur C. Martinez Mgmt For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 1g Elect Director George L. Miles, Jr. Mgmt For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 1h Elect Director Henry S. Miller Mgmt For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 1i Elect Director Robert S. Miller Mgmt For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 1j Elect Director Suzanne Nora Johnson Mgmt For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 1k Elect Director Ronald A. Rittenmeyer Mgmt For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 1l Elect Director Douglas M. Steenland Mgmt For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 1m Elect Director Theresa M. Stone Mgmt For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 2 Amend Omnibus Stock Plan Mgmt For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 5 Ratify Auditors Mgmt For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 6 Limit Total Number of Boards on Which Company Directors May Serve SH Against Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Comcast Corporation CMCSA 15-May-13 20030N101 Elect Director Kenneth J. Bacon Mgmt For For Comcast Corporation CMCSA 15-May-13 20030N101 Elect Director Sheldon M. Bonovitz Mgmt For For Comcast Corporation CMCSA 15-May-13 20030N101 Elect Director Joseph J. Collins Mgmt For For Comcast Corporation CMCSA 15-May-13 20030N101 Elect Director J. Michael Cook Mgmt For For Comcast Corporation CMCSA 15-May-13 20030N101 Elect Director Gerald L. Hassell Mgmt For For Comcast Corporation CMCSA 15-May-13 20030N101 Elect Director Jeffrey A. Honickman Mgmt For For Comcast Corporation CMCSA 15-May-13 20030N101 Elect Director Eduardo G. Mestre Mgmt For For Comcast Corporation CMCSA 15-May-13 20030N101 Elect Director Brian L. Roberts Mgmt For For Comcast Corporation CMCSA 15-May-13 20030N101 Elect Director Ralph J. Roberts Mgmt For For Comcast Corporation CMCSA 15-May-13 20030N101 Elect Director Johnathan A. Rodgers Mgmt For For Comcast Corporation CMCSA 15-May-13 20030N101 Elect Director Judith Rodin Mgmt For For Comcast Corporation CMCSA 15-May-13 20030N101 2 Ratify Auditors Mgmt For For Comcast Corporation CMCSA 15-May-13 20030N101 3 Pro-rata Vesting of Equity Awards SH Against For Comcast Corporation CMCSA 15-May-13 20030N101 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Foot Locker, Inc. FL 15-May-13 Elect Director Ken C. Hicks Mgmt For For Foot Locker, Inc. FL 15-May-13 Elect Director Guillermo G. Marmol Mgmt For For Foot Locker, Inc. FL 15-May-13 Elect Director Dona D. Young Mgmt For For Foot Locker, Inc. FL 15-May-13 Elect Director Maxine Clark Mgmt For For Foot Locker, Inc. FL 15-May-13 2 Ratify Auditors Mgmt For For Foot Locker, Inc. FL 15-May-13 3 Approve Qualified Employee Stock Purchase Plan Mgmt For For Foot Locker, Inc. FL 15-May-13 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Foot Locker, Inc. FL 15-May-13 5 Declassify the Board of Directors SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Unilever plc ULVR 15-May-13 G92087165 Meeting for ADR Holders Mgmt Unilever plc ULVR 15-May-13 G92087165 1 Accept Financial Statements and Statutory Reports Mgmt For For Unilever plc ULVR 15-May-13 G92087165 2 Approve Remuneration Report Mgmt For For Unilever plc ULVR 15-May-13 G92087165 3 Re-elect Paul Polman as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 4 Re-elect Jean-Marc Huet as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 5 Re-elect Louise Fresco as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 6 Re-elect Ann Fudge as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 7 Re-elect Charles Golden as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 8 Re-elect Byron Grote as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 9 Re-elect Hixonia Nyasulu as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 10 Re-elect Sir Malcolm Rifkind as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 11 Re-elect Kees Storm as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 12 Re-elect Michael Treschow as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 13 Re-elect Paul Walsh as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 14 Elect Laura Cha as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 15 Elect Mary Ma as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 16 Elect John Rishton as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 17 Reappoint PricewaterhouseCoopers LLP as Auditors Mgmt For For Unilever plc ULVR 15-May-13 G92087165 18 Authorise Board to Fix Remuneration of Auditors Mgmt For For Unilever plc ULVR 15-May-13 G92087165 19 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For Unilever plc ULVR 15-May-13 G92087165 20 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For Unilever plc ULVR 15-May-13 G92087165 21 Authorise Market Purchase of Ordinary Shares Mgmt For For Unilever plc ULVR 15-May-13 G92087165 22 Authorise EU Political Donations and Expenditure Mgmt For For Unilever plc ULVR 15-May-13 G92087165 23 Authorise the Company to Call EGM with Two Weeks' Notice Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Union Pacific Corporation UNP 16-May-13 Elect Director Andrew H. Card, Jr. Mgmt For For Union Pacific Corporation UNP 16-May-13 Elect Director Erroll B. Davis, Jr. Mgmt For For Union Pacific Corporation UNP 16-May-13 Elect Director Thomas J. Donohue Mgmt For For Union Pacific Corporation UNP 16-May-13 Elect Director Archie W. Dunham Mgmt For For Union Pacific Corporation UNP 16-May-13 Elect Director Judith Richards Hope Mgmt For For Union Pacific Corporation UNP 16-May-13 Elect Director John J. Koraleski Mgmt For For Union Pacific Corporation UNP 16-May-13 Elect Director Charles C. Krulak Mgmt For For Union Pacific Corporation UNP 16-May-13 Elect Director Michael R. McCarthy Mgmt For For Union Pacific Corporation UNP 16-May-13 Elect Director Michael W. McConnell Mgmt For For Union Pacific Corporation UNP 16-May-13 Elect Director Thomas F. McLarty, III Mgmt For For Union Pacific Corporation UNP 16-May-13 Elect Director Steven R. Rogel Mgmt For For Union Pacific Corporation UNP 16-May-13 Elect Director Jose H. Villarreal Mgmt For For Union Pacific Corporation UNP 16-May-13 Elect Director James R. Young Mgmt For For Union Pacific Corporation UNP 16-May-13 2 Ratify Auditors Mgmt For For Union Pacific Corporation UNP 16-May-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Union Pacific Corporation UNP 16-May-13 4 Approve Omnibus Stock Plan Mgmt For For Union Pacific Corporation UNP 16-May-13 5 Report on Lobbying Payments and Policy SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction JPMorgan Chase & Co. JPM 21-May-13 46625h100 1a Elect Director James A. Bell Mgmt For For JPMorgan Chase & Co. JPM 21-May-13 46625h100 1b Elect Director Crandall C.Bowles Mgmt For For JPMorgan Chase & Co. JPM 21-May-13 46625h100 1c Elect Director Stephen B. Burke Mgmt For For JPMorgan Chase & Co. JPM 21-May-13 46625h100 1d Elect Director David M. Cote Mgmt For Against JPMorgan Chase & Co. JPM 21-May-13 46625h100 1e Elect Director James S. Crown Mgmt For Against JPMorgan Chase & Co. JPM 21-May-13 46625h100 1f Elect Director James Dimon Mgmt For For JPMorgan Chase & Co. JPM 21-May-13 46625h100 1g Elect Director Timothy P. Flynn Mgmt For For JPMorgan Chase & Co. JPM 21-May-13 46625h100 1h Elect Director Ellen V. Futter Mgmt For Against JPMorgan Chase & Co. JPM 21-May-13 46625h100 1i Elect Director Laban P. Jackson, Jr. Mgmt For For JPMorgan Chase & Co. JPM 21-May-13 46625h100 1j Elect Director Lee R. Raymond Mgmt For For JPMorgan Chase & Co. JPM 21-May-13 46625h100 1k Elect Director William C. Weldon Mgmt For For JPMorgan Chase & Co. JPM 21-May-13 46625h100 2 Ratify Auditors Mgmt For For JPMorgan Chase & Co. JPM 21-May-13 46625h100 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For JPMorgan Chase & Co. JPM 21-May-13 46625h100 4 Provide Right to Act by Written Consent Mgmt For For JPMorgan Chase & Co. JPM 21-May-13 46625h100 5 Amend Executive Incentive Bonus Plan Mgmt For For JPMorgan Chase & Co. JPM 21-May-13 46625h100 6 Require Independent Board Chairman SH Against For JPMorgan Chase & Co. JPM 21-May-13 46625h100 7 Stock Retention/Holding Period SH Against Against JPMorgan Chase & Co. JPM 21-May-13 46625h100 8 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity SH Against Against JPMorgan Chase & Co. JPM 21-May-13 46625h100 9 Report on Lobbying Payments and Policy SH Against Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Range Resources Corporation RRC 22-May-13 75281A109 1a Elect Director Anthony V. Dub Mgmt For For Range Resources Corporation RRC 22-May-13 75281A109 1b Elect Director V. Richard Eales Mgmt For For Range Resources Corporation RRC 22-May-13 75281A109 1c Elect Director Allen Finkelson Mgmt For For Range Resources Corporation RRC 22-May-13 75281A109 1d Elect Director James M. Funk Mgmt For For Range Resources Corporation RRC 22-May-13 75281A109 1e Elect Director Jonathan S. Linker Mgmt For For Range Resources Corporation RRC 22-May-13 75281A109 1f Elect Director Mary Ralph Lowe Mgmt For For Range Resources Corporation RRC 22-May-13 75281A109 1g Elect DirectorKevin S. McCarthy Mgmt For For Range Resources Corporation RRC 22-May-13 75281A109 1h Elect Director John H. Pinkerton Mgmt For For Range Resources Corporation RRC 22-May-13 75281A109 1i Elect Director Jeffrey L. Ventura Mgmt For For Range Resources Corporation RRC 22-May-13 75281A109 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Range Resources Corporation RRC 22-May-13 75281A109 3 Ratify Auditors Mgmt For For Range Resources Corporation RRC 22-May-13 75281A109 4 Report on Methane Emissions SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction McDonald's Corporation MCD 23-May-13 1a Elect Director Walter E. Massey Mgmt For For McDonald's Corporation MCD 23-May-13 1b Elect Director John W. Rogers, Jr. Mgmt For For McDonald's Corporation MCD 23-May-13 1c Elect Director Roger W. Stone Mgmt For For McDonald's Corporation MCD 23-May-13 1d Elect Director Miles D. White Mgmt For For McDonald's Corporation MCD 23-May-13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For McDonald's Corporation MCD 23-May-13 3 Ratify Auditors Mgmt For For McDonald's Corporation MCD 23-May-13 4 Report on Pay Disparity SH Against Against McDonald's Corporation MCD 23-May-13 5 Stock Retention/Holding Period SH Against For McDonald's Corporation MCD 23-May-13 6 Report on Human Rights Risk Assessment Process SH Against For McDonald's Corporation MCD 23-May-13 7 Report on Nutrition Initiatives and Childhood Obesity Concerns SH Against Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Pioneer Natural Resources Company PXD 23-May-13 Elect Director Timothy L. Dove Mgmt For For Pioneer Natural Resources Company PXD 23-May-13 Elect Director Charles E. Ramsey, Jr. Mgmt For For Pioneer Natural Resources Company PXD 23-May-13 Elect Director Frank A. Risch Mgmt For For Pioneer Natural Resources Company PXD 23-May-13 2 Ratify Auditors Mgmt For For Pioneer Natural Resources Company PXD 23-May-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Pioneer Natural Resources Company PXD 23-May-13 4 Report on Management of Hydraulic Fracturing Risks and Opportunities SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Core-Mark Holding Company, Inc. CORE 24-May-13 1a Elect Director Robert A. Allen Mgmt For For Core-Mark Holding Company, Inc. CORE 24-May-13 1b Elect Director Stuart W. Booth Mgmt For For Core-Mark Holding Company, Inc. CORE 24-May-13 1c Elect Director Gary F. Colter Mgmt For For Core-Mark Holding Company, Inc. CORE 24-May-13 1d Elect Director Robert G. Gross Mgmt For For Core-Mark Holding Company, Inc. CORE 24-May-13 1e Elect Director L. William Krause Mgmt For For Core-Mark Holding Company, Inc. CORE 24-May-13 1f Elect Director Thomas B. Perkins Mgmt For For Core-Mark Holding Company, Inc. CORE 24-May-13 1g Elect Director Harvey L. Tepner Mgmt For For Core-Mark Holding Company, Inc. CORE 24-May-13 1h Elect Director Randolph I. Thornton Mgmt For For Core-Mark Holding Company, Inc. CORE 24-May-13 1i Elect Director J. Michael Walsh Mgmt For For Core-Mark Holding Company, Inc. CORE 24-May-13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Core-Mark Holding Company, Inc. CORE 24-May-13 3 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Merck & Co., Inc. MRK 28-May-13 58933Y105 1a Elect Director Leslie A. Brun Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 1b Elect Director Thomas R. Cech Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 1c Elect Director Kenneth C. Frazier Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 1d Elect Director Thomas H. Glocer Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 1e Elect Director William B. Harrison Jr. Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 1f Elect DirectorC. Robert Kidder Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 1g Elect Director Rochelle B. Lazarus Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 1h Elect Director Carlos E. Represas Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 1i Elect Director Patricia F. Russo Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 1j Elect Director Craig B. Thompson Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 1k Elect Director Wendell P. Weeks Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 1l Elect Director Peter C. Wendell Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 2 Ratify Auditors Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 4 Provide Right to Act by Written Consent SH Against For Merck & Co., Inc. MRK 28-May-13 58933Y105 5 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For Merck & Co., Inc. MRK 28-May-13 58933Y105 6 Report on Charitable and Political Contributions SH Against Against Merck & Co., Inc. MRK 28-May-13 58933Y105 7 Report on Lobbying Activities SH Against Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Chevron Corporation CVX 29-May-13 1a Elect Director Linnet F. Deily Mgmt For For Chevron Corporation CVX 29-May-13 1b Elect Director Robert E. Denham Mgmt For For Chevron Corporation CVX 29-May-13 1c Elect Director Alice P. Gast Mgmt For For Chevron Corporation CVX 29-May-13 1d Elect Director Enrique Hernandez, Jr. Mgmt For For Chevron Corporation CVX 29-May-13 1e Elect Director George L. Kirkland Mgmt For For Chevron Corporation CVX 29-May-13 1f Elect Director Charles W. Moorman, IV Mgmt For For Chevron Corporation CVX 29-May-13 1g Elect Director Kevin W. Sharer Mgmt For For Chevron Corporation CVX 29-May-13 1h Elect Director John G. Stumpf Mgmt For For Chevron Corporation CVX 29-May-13 1i Elect Director Ronald D. Sugar Mgmt For For Chevron Corporation CVX 29-May-13 1j Elect Director Carl Ware Mgmt For For Chevron Corporation CVX 29-May-13 1k Elect Director John S. Watson Mgmt For For Chevron Corporation CVX 29-May-13 2 Ratify Auditors Mgmt For For Chevron Corporation CVX 29-May-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Chevron Corporation CVX 29-May-13 4 Amend Omnibus Stock Plan Mgmt For For Chevron Corporation CVX 29-May-13 5 Report on Management of Hydraulic Fracturing Risks and Opportunities SH Against For Chevron Corporation CVX 29-May-13 6 Report on Offshore Oil Wells and Spill Mitigation Measures SH Against Against Chevron Corporation CVX 29-May-13 7 Report on Financial Risks of Climate Change SH Against Against Chevron Corporation CVX 29-May-13 8 Report on Lobbying Payments and Policy SH Against For Chevron Corporation CVX 29-May-13 9 Prohibit Political Contributions SH Against Against Chevron Corporation CVX 29-May-13 10 Provide for Cumulative Voting SH Against For Chevron Corporation CVX 29-May-13 11 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For Chevron Corporation CVX 29-May-13 12 Require Director Nominee with Environmental Expertise SH Against For Chevron Corporation CVX 29-May-13 13 Adopt Guidelines for Country Selection SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Raytheon Company RTN 30-May-13 1a Elect Director James E. Cartwright Mgmt For For Raytheon Company RTN 30-May-13 1b Elect Director Vernon E. Clark Mgmt For For Raytheon Company RTN 30-May-13 1c Elect Director Stephen J. Hadley Mgmt For For Raytheon Company RTN 30-May-13 1d Elect Director Michael C. Ruettgers Mgmt For For Raytheon Company RTN 30-May-13 1e Elect Director Ronald L. Skates Mgmt For For Raytheon Company RTN 30-May-13 1f Elect Director William R. Spivey Mgmt For For Raytheon Company RTN 30-May-13 1g Elect Director Linda G. Stuntz Mgmt For Against Raytheon Company RTN 30-May-13 1h Elect Director William H. Swanson Mgmt For For Raytheon Company RTN 30-May-13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Raytheon Company RTN 30-May-13 3 Ratify Auditors Mgmt For For Raytheon Company RTN 30-May-13 4 Report on Political Contributions SH Against For Raytheon Company RTN 30-May-13 5 Provide Right to Act by Written Consent SH Against For Raytheon Company RTN 30-May-13 6 Submit SERP to Shareholder Vote SH Against For Raytheon Company RTN 30-May-13 7 Pro-rata Vesting of Equity Awards SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction The Western Union Company WU 30-May-13 1 Elect Director Dinyar S. Devitre Mgmt For For The Western Union Company WU 30-May-13 2 Elect Director Betsy D. Holden Mgmt For For The Western Union Company WU 30-May-13 3 Elect Director Wulf von Schimmelmann Mgmt For For The Western Union Company WU 30-May-13 4 Elect Director Solomon D. Trujillo Mgmt For For The Western Union Company WU 30-May-13 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For The Western Union Company WU 30-May-13 6 Ratify Auditors Mgmt For For The Western Union Company WU 30-May-13 7 Provide Right to Call Special Meeting Mgmt For For The Western Union Company WU 30-May-13 8 Require Consistency with Corporate Values and Report on Political Contributions SH Against Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction UnitedHealth Group Incorporated UNH 03-Jun-13 91324P102 1a Elect Director William C. Ballard, Jr. Mgmt For For UnitedHealth Group Incorporated UNH 03-Jun-13 91324P102 1b Elect Director Edson Bueno Mgmt For For UnitedHealth Group Incorporated UNH 03-Jun-13 91324P102 1c Elect Director Richard T. Burke Mgmt For For UnitedHealth Group Incorporated UNH 03-Jun-13 91324P102 1d Elect Director Robert J. Darretta Mgmt For For UnitedHealth Group Incorporated UNH 03-Jun-13 91324P102 1e Elect Director Stephen J. Hemsley Mgmt For For UnitedHealth Group Incorporated UNH 03-Jun-13 91324P102 1f Elect Director Michele J. Hooper Mgmt For For UnitedHealth Group Incorporated UNH 03-Jun-13 91324P102 1g Elect Director Rodger A. Lawson Mgmt For For UnitedHealth Group Incorporated UNH 03-Jun-13 91324P102 1h Elect Director Douglas W. Leatherdale Mgmt For For UnitedHealth Group Incorporated UNH 03-Jun-13 91324P102 1i Elect Director Glenn M. Renwick Mgmt For For UnitedHealth Group Incorporated UNH 03-Jun-13 91324P102 1j Elect Director Kenneth I. Shine Mgmt For For UnitedHealth Group Incorporated UNH 03-Jun-13 91324P102 1k Elect Director Gail R. Wilensky Mgmt For For UnitedHealth Group Incorporated UNH 03-Jun-13 91324P102 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For UnitedHealth Group Incorporated UNH 03-Jun-13 91324P102 3 Ratify Auditors Mgmt For For UnitedHealth Group Incorporated UNH 03-Jun-13 91324P102 4 Report on Lobbying Payments and Policy SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Wal-Mart Stores, Inc. WMT 07-Jun-13 1a Elect Director Aida M. Alvarez Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 1b Elect Director James I. Cash, Jr. Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 1c Elect Director Roger C. Corbett Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 1d Elect Director Douglas N. Daft Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 1e Elect Director Michael T. Duke Mgmt For Against Wal-Mart Stores, Inc. WMT 07-Jun-13 1f Elect Director Timothy P. Flynn Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 1g Elect Director Marissa A. Mayer Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 1h Elect Director Gregory B. Penner Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 1i Elect Director Steven S. Reinemund Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 1j Elect Director H. Lee Scott, Jr. Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 1k Elect Director Jim C. Walton Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 1l Elect Director S. Robson Walton Mgmt For Against Wal-Mart Stores, Inc. WMT 07-Jun-13 1m Elect Director Christopher J. Williams Mgmt For Against Wal-Mart Stores, Inc. WMT 07-Jun-13 1n Elect Director Linda S. Wolf Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 2 Ratify Auditors Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 4 Amend Executive Incentive Bonus Plan Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 5 Amend Bylaws Call Special Meetings SH Against For Wal-Mart Stores, Inc. WMT 07-Jun-13 6 Stock Retention/Holding Period SH Against For Wal-Mart Stores, Inc. WMT 07-Jun-13 7 Require Independent Board Chairman SH Against For Wal-Mart Stores, Inc. WMT 07-Jun-13 8 Disclosure of Recoupment Activity from Senior Officers SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Carrizo Oil & Gas, Inc. CRZO 11-Jun-13 Elect Director S.P. Johnson, IV Mgmt For For Carrizo Oil & Gas, Inc. CRZO 11-Jun-13 Elect Director Steven A. Webster Mgmt For For Carrizo Oil & Gas, Inc. CRZO 11-Jun-13 Elect Director Thomas L. Carter, Jr. Mgmt For For Carrizo Oil & Gas, Inc. CRZO 11-Jun-13 Elect Director Robert F. Fulton Mgmt For For Carrizo Oil & Gas, Inc. CRZO 11-Jun-13 Elect Director F. Gardner Parker Mgmt For For Carrizo Oil & Gas, Inc. CRZO 11-Jun-13 Elect Director Roger A. Ramsey Mgmt For For Carrizo Oil & Gas, Inc. CRZO 11-Jun-13 Elect Director Frank A. Wojtek Mgmt For For Carrizo Oil & Gas, Inc. CRZO 11-Jun-13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Carrizo Oil & Gas, Inc. CRZO 11-Jun-13 3 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Target Corporation TGT 12-Jun-13 87612E106 1a Elect Director Roxanne S. Austin Mgmt For For Target Corporation TGT 12-Jun-13 87612E106 1b Elect Director Douglas M. Baker, Jr. Mgmt For For Target Corporation TGT 12-Jun-13 87612E106 1c Elect Director Henrique De Castro Mgmt For For Target Corporation TGT 12-Jun-13 87612E106 1d Elect Director Calvin Darden Mgmt For For Target Corporation TGT 12-Jun-13 87612E106 1e Elect Director Mary N. Dillon Mgmt For For Target Corporation TGT 12-Jun-13 87612E106 1f Elect Director James A. Johnson Mgmt For For Target Corporation TGT 12-Jun-13 87612E106 1g Elect Director Mary E. Minnick Mgmt For For Target Corporation TGT 12-Jun-13 87612E106 1h Elect Director Anne M. Mulcahy Mgmt For For Target Corporation TGT 12-Jun-13 87612E106 1i Elect Director Derica W. Rice Mgmt For For Target Corporation TGT 12-Jun-13 87612E106 1j Elect Director Gregg W. Steinhafel Mgmt For For Target Corporation TGT 12-Jun-13 87612E106 1k Elect Director John G. Stumpf Mgmt For For Target Corporation TGT 12-Jun-13 87612E106 1l Elect Director Solomon D. Trujillo Mgmt For For Target Corporation TGT 12-Jun-13 87612E106 2 Ratify Auditors Mgmt For For Target Corporation TGT 12-Jun-13 87612E106 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Target Corporation TGT 12-Jun-13 87612E106 4 Require Independent Board Chairman SH Against For Target Corporation TGT 12-Jun-13 87612E106 5 Report on Electronics Recycling and Preventing E-Waste Export SH Against Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction SEACOR Holdings Inc. CKH 26-Jun-13 Elect Director Charles Fabrikant Mgmt For For SEACOR Holdings Inc. CKH 26-Jun-13 Elect Director Pierre de Demandolx Mgmt For For SEACOR Holdings Inc. CKH 26-Jun-13 Elect Director Oivind Lorentzen Mgmt For For SEACOR Holdings Inc. CKH 26-Jun-13 Elect Director Andrew R. Morse Mgmt For For SEACOR Holdings Inc. CKH 26-Jun-13 Elect Director R. Christopher Regan Mgmt For For SEACOR Holdings Inc. CKH 26-Jun-13 Elect Director Steven J. Wisch Mgmt For For SEACOR Holdings Inc. CKH 26-Jun-13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For SEACOR Holdings Inc. CKH 26-Jun-13 3 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Bed Bath & Beyond Inc. BBBY 28-Jun-13 1a Elect Director Warren Eisenberg Mgmt For For Bed Bath & Beyond Inc. BBBY 28-Jun-13 1b Elect Director Leonard Feinstein Mgmt For For Bed Bath & Beyond Inc. BBBY 28-Jun-13 1c Elect Director Steven H. Temares Mgmt For For Bed Bath & Beyond Inc. BBBY 28-Jun-13 1d Elect Director Dean S. Adler Mgmt For For Bed Bath & Beyond Inc. BBBY 28-Jun-13 1e Elect Director Stanley F. Barshay Mgmt For For Bed Bath & Beyond Inc. BBBY 28-Jun-13 1f Elect Director Klaus Eppler Mgmt For For Bed Bath & Beyond Inc. BBBY 28-Jun-13 1g Elect Director Patrick R. Gaston Mgmt For For Bed Bath & Beyond Inc. BBBY 28-Jun-13 1h Elect Director Jordan Heller Mgmt For For Bed Bath & Beyond Inc. BBBY 28-Jun-13 1i Elect Director Victoria A. Morrison Mgmt For For Bed Bath & Beyond Inc. BBBY 28-Jun-13 2 Ratify Auditors Mgmt For For Bed Bath & Beyond Inc. BBBY 28-Jun-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Vote Summary Report Advisory Research International All Cap Value Fund Report was run from: 7/1/12 to 6/30/13 Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction J Sainsbury plc SBRY 11-Jul-12 G77732173 1 Accept Financial Statements and Statutory Reports Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 2 Approve Remuneration Report Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 3 Approve Final Dividend Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 4 Re-elect Matt Brittin as Director Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 5 Re-elect Mike Coupe as Director Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 6 Re-elect Anna Ford as Director Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 7 Re-elect Mary Harris as Director Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 8 Re-elect Gary Hughes as Director Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 9 Re-elect Justin King as Director Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 10 Re-elect John McAdam as Director Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 11 Re-elect John Rogers as Director Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 12 Re-elect David Tyler as Director Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 13 Reappoint PricewaterhouseCoopers LLP as Auditors Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 14 Authorise the Audit Committee to Fix Remuneration of Auditors Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 15 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 16 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 17 Authorise EU Political Donations and Expenditure Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 18 Authorise Market Purchase of Ordinary Shares Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 19 Authorise the Company to Call EGM with Two Weeks' Notice Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Ascendas India Trust N/A 17-Jul-12 Y0259C104 1 Adopt Report of Trustee-Manager, Statement by Trustee-Manager, Audited Financial Statements and Auditors' Reports Mgmt For For Ascendas India Trust N/A 17-Jul-12 Y0259C104 2 Appoint Ernst & Young LLP as Auditors and Authorize Trustee-Manager to Fix Their Remuneration Mgmt For For Ascendas India Trust N/A 17-Jul-12 Y0259C104 3 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Ascendas India Trust N/A 17-Jul-12 Y0259C104 Special Business Mgmt Ascendas India Trust N/A 17-Jul-12 Y0259C104 1 Approve Gearing Limit Amendment Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Vodafone Group plc VOD 24-Jul-12 G93882135 1 Accept Financial Statements and Statutory Reports Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 2 Re-elect Gerard Kleisterlee as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 3 Re-elect Vittorio Colao as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 4 Re-elect Andy Halford as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 5 Re-elect Stephen Pusey as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 6 Re-elect Renee James as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 7 Re-elect Alan Jebson as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 8 Re-elect Samuel Jonah as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 9 Re-elect Nick Land as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 10 Re-elect Anne Lauvergeon as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 11 Re-elect Luc Vandevelde as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 12 Re-elect Anthony Watson as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 13 Re-elect Philip Yea as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 14 Approve Final Dividend Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 15 Approve Remuneration Report Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 16 Reappoint Deloitte LLP as Auditors Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 18 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 19 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 20 Authorise Market Purchase of Ordinary Shares Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 21 Authorise EU Political Donations and Expenditure Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 22 Authorise the Company to Call EGM with Two Weeks' Notice Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Investec plc N/A 02-Aug-12 N/A Common Business: Investec plc and Investec Ltd Mgmt Investec plc N/A 02-Aug-12 N/A 1 Re-elect Samuel Abrahams as Director Mgmt For Against Investec plc N/A 02-Aug-12 N/A 2 Re-elect George Alford as Director Mgmt For For Investec plc N/A 02-Aug-12 N/A 3 Re-elect Glynn Burger as Director Mgmt For For Investec plc N/A 02-Aug-12 N/A 4 Re-elect Cheryl Carolus as Director Mgmt For For Investec plc N/A 02-Aug-12 N/A 5 Re-elect Peregrine Crosthwaite as Director Mgmt For For Investec plc N/A 02-Aug-12 N/A 6 Re-elect Olivia Dickson as Director Mgmt For For Investec plc N/A 02-Aug-12 N/A 7 Re-elect Hendrik du Toit as Director Mgmt For For Investec plc N/A 02-Aug-12 N/A 8 Re-elect Bradley Fried as Director Mgmt For Against Investec plc N/A 02-Aug-12 N/A 9 Re-elect Haruko Fukuda as Director Mgmt For For Investec plc N/A 02-Aug-12 N/A 10 Re-elect Bernard Kantor as Director Mgmt For For Investec plc N/A 02-Aug-12 N/A 11 Re-elect Ian Kantor as Director Mgmt For Against Investec plc N/A 02-Aug-12 N/A 12 Re-elect Stephen Koseff as Director Mgmt For For Investec plc N/A 02-Aug-12 N/A 13 Re-elect Peter Malungani as Director Mgmt For For Investec plc N/A 02-Aug-12 N/A 14 Re-elect Sir David Prosser as Director Mgmt For For Investec plc N/A 02-Aug-12 N/A 15 Re-elect Peter Thomas as Director Mgmt For Against Investec plc N/A 02-Aug-12 N/A 16 Re-elect Fani Titi as Director Mgmt For For Investec plc N/A 02-Aug-12 N/A 17 Approve the DLC Remuneration Report Mgmt For For Investec plc N/A 02-Aug-12 N/A 18 Approve the DLC Audit Committee Report Mgmt For For Investec plc N/A 02-Aug-12 N/A 19 Authorise Board to Ratify and Execute Approved Resolutions Mgmt For For Investec plc N/A 02-Aug-12 N/A Ordinary Business: Investec Ltd Mgmt Investec plc N/A 02-Aug-12 N/A 20 Accept Financial Statements and Statutory Reports for the Year Ended 31 March 2012 Mgmt For For Investec plc N/A 02-Aug-12 N/A 21 Sanction the Interim Dividend on the Ordinary Shares Mgmt For For Investec plc N/A 02-Aug-12 N/A 22 Sanction the Interim Dividend on the Dividend Access (South African Resident) Redeemable Preference Share Mgmt For For Investec plc N/A 02-Aug-12 N/A 23 Approve Final Dividend on the Ordinary Shares and the Dividend Access (South African Resident) Redeemable Preference Share Mgmt For For Investec plc N/A 02-Aug-12 N/A 24 Reappoint Ernst & Young Inc as Joint Auditors of the Company Mgmt For For Investec plc N/A 02-Aug-12 N/A 25 Reappoint KPMG Inc as Joint Auditors of the Company Mgmt For For Investec plc N/A 02-Aug-12 N/A Special Business: Investec Ltd Ordinary Resolutions Mgmt Investec plc N/A 02-Aug-12 N/A 26 Place Five Percent of the Unissued Ordinary Shares Under Control of Directors Mgmt For For Investec plc N/A 02-Aug-12 N/A 27 Place Five Percent of the Unissued Class "A" Variable Rate Compulsorily Convertible Non-Cumulative Preference Shares Under Control of Directors Mgmt For For Investec plc N/A 02-Aug-12 N/A 28 Place Remaining Unissued Shares, Being Variable Rate Cumulative Redeemable Preference Shares, Non-Redeemable, Non-Cumulative, Non-Participating Preference Shares and the Special Convertible Redeemable Preference Shares Under Control of Directors Mgmt For For Investec plc N/A 02-Aug-12 N/A 29 Authorise Board to Issue Ordinary Shares for Cash in Respect of Five Percent of the Unissued Ordinary Shares Mgmt For For Investec plc N/A 02-Aug-12 N/A 30 Authorise Board to Issue Class "A" Variable Rate Compulsorily Convertible Non-Cumulative Preference Shares for Cash in Respect of Five Percent of the Unissued Class "A" Variable Rate Compulsorily Convertible Non-Cumulative Preference Shares Mgmt For For Investec plc N/A 02-Aug-12 N/A Special Resolutions: Investec Ltd Mgmt Investec plc N/A 02-Aug-12 N/A 31 Authorise Repurchase of Up to 20 Percent of Issued Ordinary Shares and Perpetual Preference Shares Mgmt For For Investec plc N/A 02-Aug-12 N/A 32 Approve Financial Assistance to Subsidiaries and Directors Mgmt For For Investec plc N/A 02-Aug-12 N/A 33 Approve Directors' Fees for the Period from 1 April 2012 to 31 March 2013 Mgmt For For Investec plc N/A 02-Aug-12 N/A 34 Amend Memorandum of Incorporation Mgmt For For Investec plc N/A 02-Aug-12 N/A 35 Adopt New Memorandum of Incorporation Mgmt For For Investec plc N/A 02-Aug-12 N/A Ordinary Business: Investec plc Mgmt Investec plc N/A 02-Aug-12 N/A 36 Accept Financial Statements and Statutory Reports Mgmt For For Investec plc N/A 02-Aug-12 N/A 37 Sanction the Interim Dividend on the Ordinary Shares Mgmt For For Investec plc N/A 02-Aug-12 N/A 38 Approve Final Dividend Mgmt For For Investec plc N/A 02-Aug-12 N/A 39 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Mgmt For For Investec plc N/A 02-Aug-12 N/A Special Business: Investec plc Mgmt Investec plc N/A 02-Aug-12 N/A 40 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For Investec plc N/A 02-Aug-12 N/A 41 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For Investec plc N/A 02-Aug-12 N/A 42 Authorise Market Purchase of Ordinary Shares Mgmt For For Investec plc N/A 02-Aug-12 N/A 43 Authorise Market Purchase of Preference Shares Mgmt For For Investec plc N/A 02-Aug-12 N/A 44 Authorise EU Political Donations and Expenditure Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Emperor International Holdings Ltd 08-Aug-12 G3036C223 1 Accept Financial Statements and Statutory Reports Mgmt For For Emperor International Holdings Ltd 08-Aug-12 G3036C223 2 Approve Final Dividend for the Year Ended March 31, 2012 Mgmt For For Emperor International Holdings Ltd 08-Aug-12 G3036C223 3a Reelect Cheung Ping Keung as Director Mgmt For For Emperor International Holdings Ltd 08-Aug-12 G3036C223 3b Reelect Liu Hing Hung as Director Mgmt For For Emperor International Holdings Ltd 08-Aug-12 G3036C223 3c Elect Cheng Ka Yu, Elsa as Director Mgmt For For Emperor International Holdings Ltd 08-Aug-12 G3036C223 3d Authorize Board to Fix the Directors' Remuneration Mgmt For For Emperor International Holdings Ltd 08-Aug-12 G3036C223 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Emperor International Holdings Ltd 08-Aug-12 G3036C223 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Mgmt For Against Emperor International Holdings Ltd 08-Aug-12 G3036C223 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Emperor International Holdings Ltd 08-Aug-12 G3036C223 5c Authorize Reissuance of Repurchased Shares Mgmt For Against Emperor International Holdings Ltd 08-Aug-12 G3036C223 5d Approve Refreshment of Scheme Mandate Limit Under Share Option Scheme Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Genesis Land Development Corp. GDC 12-Sep-12 37183V102 1 Fix Number of Directors at Seven Mgmt For For Genesis Land Development Corp. GDC 12-Sep-12 37183V102 Elect Yazdi J. Bharucha as Director Mgmt For For Genesis Land Development Corp. GDC 12-Sep-12 37183V102 Elect Michael Brodsky as Director Mgmt For For Genesis Land Development Corp. GDC 12-Sep-12 37183V102 Elect Mark Scott as Director Mgmt For For Genesis Land Development Corp. GDC 12-Sep-12 37183V102 Elect Steven J. Glover as Director Mgmt For For Genesis Land Development Corp. GDC 12-Sep-12 37183V102 Elect William Pringle as Director Mgmt For For Genesis Land Development Corp. GDC 12-Sep-12 37183V102 Elect Mark W. Mitchell as Director Mgmt For For Genesis Land Development Corp. GDC 12-Sep-12 37183V102 Elect Sandy I. Poklar as Director Mgmt For For Genesis Land Development Corp. GDC 12-Sep-12 37183V102 3 Approve MNP LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Golden Meditech Holdings Ltd 25-Sep-12 G39580108 1 Accept Financial Statements and Statutory Reports Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 2 Approve Final Dividend Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 3a Reelect Zheng Ting as Non-Executive Director Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 3b Reelect Gu Qiao as Independent Non-Executive Director Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 4 Authorize Board to Fix Remuneration of Directors Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 5a Elect Kong Kam Yu as Executive Director and Authorize Board to Fix His Remuneration Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 5b Elect Yu Kwok Kuen, Harry as Executive Director and Authorize Board to Fix His Remuneration Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 5c Elect Feng Wen as Independent Non-Executive Director and Authorize Board to Fix His Remuneration Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 6 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Mgmt For Against Golden Meditech Holdings Ltd 25-Sep-12 G39580108 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 9 Authorize Reissuance of Repurchased Shares Mgmt For Against Golden Meditech Holdings Ltd 25-Sep-12 G39580108 10 Amend Articles of Association of the Company Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 11 Adopt New Memorandum and Articles of Association of the Company Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Crown Ltd CWN 30-Oct-12 Q3014T106 2a Elect Helen Coonan as a Director Mgmt For For Crown Ltd CWN 30-Oct-12 Q3014T106 2b Elect Benjamin Brazil as a Director Mgmt For For Crown Ltd CWN 30-Oct-12 Q3014T106 2c Elect Rowena Danziger as a Director Mgmt For For Crown Ltd CWN 30-Oct-12 Q3014T106 2d Elect John Horvath as a Director Mgmt For For Crown Ltd CWN 30-Oct-12 Q3014T106 2e Elect Michael Johnston as a Director Mgmt For For Crown Ltd CWN 30-Oct-12 Q3014T106 3 Approve the Remuneration Report Mgmt For For Crown Ltd CWN 30-Oct-12 Q3014T106 4 Approve the Spill Resolution Mgmt Against Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Banco Santander Brasil SA SANB11 31-Oct-12 P1505Z137 Meeting for ADR Holders Mgmt Banco Santander Brasil SA SANB11 31-Oct-12 P1505Z137 1 Elect Directors Mgmt For For Banco Santander Brasil SA SANB11 31-Oct-12 P1505Z137 2 Approve Long-Term Incentive Plan Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Guoco Group Ltd. 14-Nov-12 G42098122 1 Declare Final Dividend Mgmt For For Guoco Group Ltd. 14-Nov-12 G42098122 2 Approve Directors' Fees for the Year Ended June 30, 2012 Mgmt For For Guoco Group Ltd. 14-Nov-12 G42098122 3 Reelect Quek Leng Chan as Director Mgmt For For Guoco Group Ltd. 14-Nov-12 G42098122 4 Reelect Volker Stoeckel as Director Mgmt For For Guoco Group Ltd. 14-Nov-12 G42098122 5 Appoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Guoco Group Ltd. 14-Nov-12 G42098122 6 Authorize Share Repurchase Program Mgmt For For Guoco Group Ltd. 14-Nov-12 G42098122 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Mgmt For Against Guoco Group Ltd. 14-Nov-12 G42098122 8 Authorize Reissuance of Repurchased Shares Mgmt For Against Guoco Group Ltd. 14-Nov-12 G42098122 1 Approve Executive Share Option Scheme 2012 Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Banco Santander Brasil SA SANB11 15-Feb-13 P1505Z137 Meeting for ADR Holders Mgmt Banco Santander Brasil SA SANB11 15-Feb-13 P1505Z137 1 Approve Deferred Bonus Plan Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Novartis AG NOVN 22-Feb-13 H5820Q150 1 Accept Financial Statements and Statutory Reports Mgmt For For Novartis AG NOVN 22-Feb-13 H5820Q150 2 Approve Discharge of Board and Senior Management Mgmt For For Novartis AG NOVN 22-Feb-13 H5820Q150 3 Approve Allocation of Income and Dividends of CHF 2.30 per Share Mgmt For For Novartis AG NOVN 22-Feb-13 H5820Q150 4 Approve Remuneration System Mgmt For For Novartis AG NOVN 22-Feb-13 H5820Q150 Elect Verena Briner as Director Mgmt For For Novartis AG NOVN 22-Feb-13 H5820Q150 Elect Joerg Reinhardt as Director Mgmt For For Novartis AG NOVN 22-Feb-13 H5820Q150 Elect Charles Sawyers as Director Mgmt For For Novartis AG NOVN 22-Feb-13 H5820Q150 Elect William Winters as Director Mgmt For For Novartis AG NOVN 22-Feb-13 H5820Q150 6 Ratify PricewaterhouseCoopers AG as Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Samsung Card Co. 15-Mar-13 Y7T70U105 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 700 per Share Mgmt For For Samsung Card Co. 15-Mar-13 Y7T70U105 2 Amend Articles of Incorporation Mgmt For For Samsung Card Co. 15-Mar-13 Y7T70U105 3 Approve Total Remuneration of Inside Directors and Outside Directors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction DGB Financial Group Co Ltd 22-Mar-13 N/A 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 330 per Share Mgmt For For DGB Financial Group Co Ltd 22-Mar-13 N/A 2 Amend Articles of Incorporation Mgmt For For DGB Financial Group Co Ltd 22-Mar-13 N/A 3 Elect One Inside Director and Five Outside Directors (Bundled) Mgmt For For DGB Financial Group Co Ltd 22-Mar-13 N/A 4 Elect Three Outside Directors as Members of Audit Committee Mgmt For For DGB Financial Group Co Ltd 22-Mar-13 N/A 5 Approve Total Remuneration of Inside Directors and Outside Directors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Nongshim Co., Ltd. 22-Mar-13 Y63472107 1 Amend Articles of Incorporation Mgmt For For Nongshim Co., Ltd. 22-Mar-13 Y63472107 2 Reelect Yoon Suk-Chul as Outside Director Mgmt For For Nongshim Co., Ltd. 22-Mar-13 Y63472107 3 Approve Total Remuneration of Inside Directors and Outside Directors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Beazley plc BEZ 27-Mar-13 G1143Q101 1 Accept Financial Statements and Statutory Reports Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 2 Approve Remuneration Report Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 3 Approve Second Interim Dividend Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 4 Approve Special Dividend Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 5 Re-elect George Blunden as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 6 Re-elect Martin Bride as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 7 Re-elect Adrian Cox as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 8 Re-elect Jonathan Gray as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 9 Re-elect Dennis Holt as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 10 Re-elect Andrew Horton as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 11 Re-elect Neil Maidment as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 12 Re-elect Padraic O'Connor as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 13 Re-elect Vincent Sheridan as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 14 Re-elect Ken Sroka as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 15 Re-elect Rolf Tolle as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 16 Re-elect Clive Washbourn as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 17 Elect Angela Crawford-Ingle as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 18 Reappoint KPMG as Auditors Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 19 Authorise Board to Fix Remuneration of Auditors Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 20 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 21 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 22 Authorise Market Purchase of Ordinary Shares Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 23 Authorise the Company to Call EGM with Two Weeks' Notice Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 24 Approve Marine Share Incentive Plan Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Aker ASA AKER 17-Apr-13 R0114P108 1 Opening Meeting; Approve Notice of Meeting and Agenda Mgmt For For Aker ASA AKER 17-Apr-13 R0114P108 2 Designate Inspector(s) of Minutes of Meeting Mgmt For For Aker ASA AKER 17-Apr-13 R0114P108 3 Receive Financial Statements and Statutory Reports Mgmt Aker ASA AKER 17-Apr-13 R0114P108 4 Approve Financial Statements and Statutory Reports; Approve allocation of Income and Dividends of NOK 12 per Share Mgmt For For Aker ASA AKER 17-Apr-13 R0114P108 5 Approve Remuneration Policy And Other Terms of Employment For Executive Management Mgmt For Against Aker ASA AKER 17-Apr-13 R0114P108 6 Approve Remuneration of Directors; Approve Remuneration for Audit Committee Work Mgmt For Against Aker ASA AKER 17-Apr-13 R0114P108 7 Approve Remuneration to Members of Nomination Committee Work Mgmt For For Aker ASA AKER 17-Apr-13 R0114P108 8 Elect Directors Mgmt For Against Aker ASA AKER 17-Apr-13 R0114P108 9 Elect Members of Nominating Committee Mgmt For For Aker ASA AKER 17-Apr-13 R0114P108 10 Approve Remuneration of Auditors Mgmt For For Aker ASA AKER 17-Apr-13 R0114P108 11 Authorize Share Repurchase Program Mgmt For Against Aker ASA AKER 17-Apr-13 R0114P108 12 AuthorizeRepurchase of up to 10 Percent of Share Capital in Connection to Share-Based Incentive Pprogram Mgmt For Against Aker ASA AKER 17-Apr-13 R0114P108 13 Authorize Share Repurchase Program and Cancellation of Repurchased Shares Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Banco Latinoamericano de Comercio Exterior SA BLX 17-Apr-13 P16994132 1 Approve Consolidated Financial Statements and Statutory Reports for Fiscal Year 2012 Mgmt For For Banco Latinoamericano de Comercio Exterior SA BLX 17-Apr-13 P16994132 2 Ratify Deloitte as Auditor Mgmt For For Banco Latinoamericano de Comercio Exterior SA BLX 17-Apr-13 P16994132 Reelect Herminio A. Blanco as Director to Represent Holders of Class E Shares Mgmt For For Banco Latinoamericano de Comercio Exterior SA BLX 17-Apr-13 P16994132 Reelect Maria da Graça França as Director to Represent Holders of Class E Shares Mgmt For For Banco Latinoamericano de Comercio Exterior SA BLX 17-Apr-13 P16994132 Reelect William D. Hayes as Director to Represent Holders of Class E Shares Mgmt For For Banco Latinoamericano de Comercio Exterior SA BLX 17-Apr-13 P16994132 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Banco Latinoamericano de Comercio Exterior SA BLX 17-Apr-13 P16994132 5 Transact Other Business (Non-Voting) Mgmt Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Gam Holding Ltd. GAM 17-Apr-13 H2878E106 1 Accept Financial Statements and Statutory Reports Mgmt For For Gam Holding Ltd. GAM 17-Apr-13 H2878E106 2 Approve Allocation of Income and Dividends of CHF 0.50 per Share Mgmt For For Gam Holding Ltd. GAM 17-Apr-13 H2878E106 3 Approve Discharge of Board and Senior Management Mgmt For For Gam Holding Ltd. GAM 17-Apr-13 H2878E106 4 Approve CHF 506,267 Reduction in Share Capital via Cancellation of Repurchased Shares Mgmt For For Gam Holding Ltd. GAM 17-Apr-13 H2878E106 Reelect Johannes de Gier as Director Mgmt For For Gam Holding Ltd. GAM 17-Apr-13 H2878E106 Reelect Dieter Enkelmann as Director Mgmt For For Gam Holding Ltd. GAM 17-Apr-13 H2878E106 Reelect Hugh Scott-Barrett as Director Mgmt For For Gam Holding Ltd. GAM 17-Apr-13 H2878E106 Elect Tanja Weiher as Director Mgmt For For Gam Holding Ltd. GAM 17-Apr-13 H2878E106 6 Ratify KPMG AG as Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Holcim Ltd. HOLN 17-Apr-13 H36940130 Accept Financial Statements and Statutory Reports Mgmt For For Holcim Ltd. HOLN 17-Apr-13 H36940130 Approve Remuneration Report Mgmt For For Holcim Ltd. HOLN 17-Apr-13 H36940130 2 Approve Discharge of Board and Senior Management Mgmt For For Holcim Ltd. HOLN 17-Apr-13 H36940130 Approve Allocation of Income Mgmt For For Holcim Ltd. HOLN 17-Apr-13 H36940130 Approve Dividends of CHF per Share from Capital Contribution Reserves Mgmt For For Holcim Ltd. HOLN 17-Apr-13 H36940130 Reelect Beat Hess as Director Mgmt For For Holcim Ltd. HOLN 17-Apr-13 H36940130 Reelect Rolf Soiron as Director Mgmt For For Holcim Ltd. HOLN 17-Apr-13 H36940130 Elect Brigitte Sorensen as Director Mgmt For For Holcim Ltd. HOLN 17-Apr-13 H36940130 Elect Anne Wade as Director Mgmt For For Holcim Ltd. HOLN 17-Apr-13 H36940130 Ratify Ernst & Young AG as Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Koninklijke Ahold NV AH 17-Apr-13 N0139V142 Annual Meeting Mgmt Koninklijke Ahold NV AH 17-Apr-13 N0139V142 1 Open Meeting Mgmt Koninklijke Ahold NV AH 17-Apr-13 N0139V142 2 Receive Report of Management Board (Non-Voting) Mgmt Koninklijke Ahold NV AH 17-Apr-13 N0139V142 3 Receive Explanation on Company's Reserves and Dividend Policy Mgmt Koninklijke Ahold NV AH 17-Apr-13 N0139V142 4 Adopt Financial Statements Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 5 Approve Dividends of EUR 0.44 Per Share Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 6 Approve Discharge of Management Board Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 7 Approve Discharge of Supervisory Board Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 8 Elect J.H.M. Hommen to Supervisory Board Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 9 Reelect D.C. Doijer to Supervisory Board Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 10 Reelect S.M. Shern to Supervisory Board Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 11 Reelect B.J. Noteboom to Supervisory Board Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 12 Approve Amendments to Remuneration Policy for Management Board Members Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 13 Approve Remuneration of Supervisory Board Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 14 Amend Articles of Association Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 15 Ratify PricewaterhouseCoopers as Auditors Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 16 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 17 Authorize Board to Exclude Preemptive Rights from Issuance under Item 16 Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 18 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 19 Approve Reduction in Share Capital by Cancellation of Shares Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 20 Close Meeting Mgmt Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction African Barrick Gold plc ABG 18-Apr-13 N/A 1 Accept Financial Statements and Statutory Reports Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 2 Approve Remuneration Report Mgmt For Against African Barrick Gold plc ABG 18-Apr-13 N/A 3 Approve Final Dividend Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 4 Elect Kelvin Dushnisky as Director Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 5 Re-elect Gregory Hawkins as Director Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 6 Re-elect Juma Mwapachu as Director Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 7 Re-elect Andre Falzon as Director Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 8 Re-elect Stephen Galbraith as Director Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 9 Re-elect David Hodgson as Director Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 10 Re-elect Michael Kenyon as Director Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 11 Elect Richard McCreary as Director Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 12 Reappoint PricewaterhouseCoopers LLP as Auditors Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 13 Authorise the Audit Committee to Fix Remuneration of Auditors Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 14 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 15 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 16 Authorise Market Purchase of Ordinary Shares Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 17 Authorise the Company to Call EGM with Two Weeks' Notice Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 Ordinary Business Mgmt Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 1 Approve Financial Statements and Statutory Reports Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 2 Approve Consolidated Financial Statements and Statutory Reports Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 3 Approve Transaction with Bouygues Mgmt For Against Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 4 Approve Transactions with Other Related-Parties Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 5 Approve Allocation of Income and Dividends of EUR 0.55 per Share Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 6 Elect Catherine Dussart as Director Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 7 Reelect Claude Berda as Director Mgmt For Against Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 8 Reelect Martin Bouygues as Director Mgmt For Against Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 9 Reelect Olivier Bouygues as Director Mgmt For Against Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 10 Reelect Laurence Danon as Director Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 11 Reelect Nonce Paolini as Director Mgmt For Against Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 12 Reelect Gilles Pelisson as Director Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 13 Reelect Bouygues as Director Mgmt For Against Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 14 Elect Olivier Roussat as Director Mgmt For Against Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 15 Renew Appointment of Mazars as Auditor Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 16 Renew Appointment of Thierry Colin as Alternate Auditor Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 17 Authorize Repurchase of Up to 5 Percent of Issued Share Capital Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 Extraordinary Business Mgmt Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 18 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 19 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 8.4 Million Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 20 Authorize Capitalization of Reserves of Up to EUR 400 Million for Bonus Issue or Increase in Par Value Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 21 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 4.2 Million Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 22 Approve Issuance of Equity or Equity-Linked Securities for up to 10 Percent of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 4.2 Million Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 23 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Mgmt For Against Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 24 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 25 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 26 Authorize Capital Increase of Up to EUR 4.2 Million for Future Exchange Offers Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 27 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 8.4 Million Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 28 Approve Employee Stock Purchase Plan Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 29 Amend Article 12 of Bylaws Re: Age Limit for Chairman Mgmt For Against Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 30 Amend Article 16 of Bylaws Re: Age Limit for CEO and Vice CEO Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 31 Authorize Filing of Required Documents/Other Formalities Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Wereldhave NV N/A 22-Apr-13 N95060120 Annual Meeting Mgmt Wereldhave NV N/A 22-Apr-13 N95060120 1 Open Meeting Mgmt Wereldhave NV N/A 22-Apr-13 N95060120 2 Receive Minutes of Previous Meeting Mgmt Wereldhave NV N/A 22-Apr-13 N95060120 3 Receive Report of Management Board (Non-Voting) Mgmt Wereldhave NV N/A 22-Apr-13 N95060120 4 Receive Explanation on Company's Reserves and Dividend Policy Mgmt Wereldhave NV N/A 22-Apr-13 N95060120 5 Allow Questions to External Auditor Mgmt Wereldhave NV N/A 22-Apr-13 N95060120 6 Approve Financial Statements and Dividends of EUR 3.30 per Ordinary Share Mgmt For For Wereldhave NV N/A 22-Apr-13 N95060120 7 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Mgmt Wereldhave NV N/A 22-Apr-13 N95060120 8 Approve Discharge of Management Board Mgmt For For Wereldhave NV N/A 22-Apr-13 N95060120 9 Approve Discharge of Supervisory Board Mgmt For For Wereldhave NV N/A 22-Apr-13 N95060120 10 Reelect D.J. Anbeek to Executive Board Mgmt For For Wereldhave NV N/A 22-Apr-13 N95060120 11 Elect P. Roozenboom to Executive Board Mgmt For For Wereldhave NV N/A 22-Apr-13 N95060120 12 Elect F.C. Weijtens to Supervisory Board Mgmt For For Wereldhave NV N/A 22-Apr-13 N95060120 13 Elect J.A. Bomhoff to Supervisory Board Mgmt For For Wereldhave NV N/A 22-Apr-13 N95060120 14 Reappoint PricewaterhouseCoopers as Auditors Mgmt For For Wereldhave NV N/A 22-Apr-13 N95060120 15 Allow Questions Mgmt Wereldhave NV N/A 22-Apr-13 N95060120 16 Close Meeting Mgmt Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction GDF Suez GSZ 23-Apr-13 F42768105 Ordinary Business Mgmt GDF Suez GSZ 23-Apr-13 F42768105 1 Approve Financial Statements and Statutory Reports Mgmt For For GDF Suez GSZ 23-Apr-13 F42768105 2 Approve Consolidated Financial Statements and Statutory Reports Mgmt For For GDF Suez GSZ 23-Apr-13 F42768105 3 Approve Allocation of Income and Dividends of EUR 1.50 per Share Mgmt For For GDF Suez GSZ 23-Apr-13 F42768105 4 Approve Auditors' Special Report on Related-Party Transactions Regarding New Transactions Mgmt For For GDF Suez GSZ 23-Apr-13 F42768105 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For GDF Suez GSZ 23-Apr-13 F42768105 6 Ratify Appointment of Ann-Kristin Achleitner as Director Mgmt For For GDF Suez GSZ 23-Apr-13 F42768105 7 Elect Jonathan Reynolds as Representative of Employee Shareholders to the Board Mgmt None Against GDF Suez GSZ 23-Apr-13 F42768105 8 Elect Caroline Simon as Representative of Employee Shareholders to the Board Mgmt None Against GDF Suez GSZ 23-Apr-13 F42768105 Extraordinary Business Mgmt GDF Suez GSZ 23-Apr-13 F42768105 9 Approve Employee Stock Purchase Plan Mgmt For For GDF Suez GSZ 23-Apr-13 F42768105 10 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Mgmt For For GDF Suez GSZ 23-Apr-13 F42768105 11 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Mgmt For For GDF Suez GSZ 23-Apr-13 F42768105 12 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Reserved forA few Employees and Corporate Officers Mgmt For For GDF Suez GSZ 23-Apr-13 F42768105 13 Amend Article 13.3 of Bylaws Re: Representative of Employee Shareholders Length of Term Mgmt For For GDF Suez GSZ 23-Apr-13 F42768105 14 Authorize Filing of Required Documents/Other Formalities Mgmt For For GDF Suez GSZ 23-Apr-13 F42768105 Shareholder Proposal Submitted by Link France FCPE, French employee mutual fund Mgmt GDF Suez GSZ 23-Apr-13 F42768105 A Approve Dividends of EUR 0.83 per Share SH Against Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Leoni AG LEO 30-Apr-13 D50120134 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Mgmt Leoni AG LEO 30-Apr-13 D50120134 2 Approve Allocation of Income and Dividends of EUR 1.50 per Share Mgmt For Do Not Vote Leoni AG LEO 30-Apr-13 D50120134 3 Approve Discharge of Management Board for Fiscal 2012 Mgmt For Do Not Vote Leoni AG LEO 30-Apr-13 D50120134 4 Approve Discharge of Supervisory Board for Fiscal 2012 Mgmt For Do Not Vote Leoni AG LEO 30-Apr-13 D50120134 5 Ratify Ernst & Young as Auditors for Fiscal 2013 Mgmt For Do Not Vote Leoni AG LEO 30-Apr-13 D50120134 6 Amend Articles Re: Supervisory Board Remuneration Mgmt For Do Not Vote Leoni AG LEO 30-Apr-13 D50120134 7 Amend Articles Re: Editorial Changes Mgmt For Do Not Vote Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Koninklijke DSM NV DSM 03-May-13 N5017D122 Annual Meeting Mgmt Koninklijke DSM NV DSM 03-May-13 N5017D122 1 Open Meeting Mgmt Koninklijke DSM NV DSM 03-May-13 N5017D122 2 Receive Report of Management Board (Non-Voting) Mgmt Koninklijke DSM NV DSM 03-May-13 N5017D122 3 Adopt Financial Statements Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 4a Receive Explanation on Company's Reserves and Dividend Policy Mgmt Koninklijke DSM NV DSM 03-May-13 N5017D122 4b Approve Dividends of EUR 1.50 Per Share Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 5a Approve Discharge of Management Board Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 5b Approve Discharge of Supervisory Board Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 6 Elect D. de Vreeze to Executive Board Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 7 Reelect P. Hochuli to Supervisory Board Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 8 Amend Remuneration Policy for Management Board Members Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 9 Receive Announcements Re: Auditor Assessment Mgmt Koninklijke DSM NV DSM 03-May-13 N5017D122 10a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 10b Authorize Board to Exclude Preemptive Rights from Issuance under Item 10a Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 12 Approve Cancellation of Shares Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 13 Other Business (Non-Voting) Mgmt Koninklijke DSM NV DSM 03-May-13 N5017D122 14 Close Meeting Mgmt Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Sanofi SAN 03-May-13 F5548N101 Ordinary Business Mgmt Sanofi SAN 03-May-13 F5548N101 1 Approve Financial Statements and Statutory Reports Mgmt For For Sanofi SAN 03-May-13 F5548N101 2 Approve Consolidated Financial Statements and Statutory Reports Mgmt For For Sanofi SAN 03-May-13 F5548N101 3 Approve Allocation of Income and Dividends of EUR 2.77 per Share Mgmt For For Sanofi SAN 03-May-13 F5548N101 4 Elect Fabienne Lecorvaisier as Director Mgmt For For Sanofi SAN 03-May-13 F5548N101 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Sanofi SAN 03-May-13 F5548N101 Extraordinary Business Mgmt Sanofi SAN 03-May-13 F5548N101 6 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.3 Billion Mgmt For For Sanofi SAN 03-May-13 F5548N101 7 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 520 Million Mgmt For For Sanofi SAN 03-May-13 F5548N101 8 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Mgmt For For Sanofi SAN 03-May-13 F5548N101 9 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Mgmt For For Sanofi SAN 03-May-13 F5548N101 10 Authorize Capitalization of Reserves of Up to EUR 500 Million for Bonus Issue or Increase in Par Value Mgmt For For Sanofi SAN 03-May-13 F5548N101 11 Approve Employee Stock Purchase Plan Mgmt For For Sanofi SAN 03-May-13 F5548N101 12 Authorize up to 0.2 Percent of Issued Capital for Use in Grants of Restricted Shares in Substitution for Discount under Capital Increases for Employee Stock Purchase Plans Mgmt For For Sanofi SAN 03-May-13 F5548N101 13 Authorize up to 0.7 Percent of Issued Capital for Use in Stock Option Plan Mgmt For For Sanofi SAN 03-May-13 F5548N101 14 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Mgmt For For Sanofi SAN 03-May-13 F5548N101 15 Authorize Filing of Required Documents/Other Formalities Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Industrivarden AB INDU A 07-May-13 W45430100 1 Open Meeting Mgmt Industrivarden AB INDU A 07-May-13 W45430100 2 Elect Chairman of Meeting Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 3 Prepare and Approve List of Shareholders Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 4 Approve Agenda of Meeting Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 5 Designate Inspector(s) of Minutes of Meeting Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 6 Acknowledge Proper Convening of Meeting Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 7a Receive Financial Statements and Statutory Reports; Receive Auditor's Report Mgmt Industrivarden AB INDU A 07-May-13 W45430100 7b Receive Auditor's Report on Application of Guidelines for Remuneration for Executive Management Mgmt Industrivarden AB INDU A 07-May-13 W45430100 7c Receive Board's Dividend Proposal Mgmt Industrivarden AB INDU A 07-May-13 W45430100 8 Receive President's Report Mgmt Industrivarden AB INDU A 07-May-13 W45430100 9a Approve Financial Statements and Statutory Reports Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 9b Approve Allocation of Income and Dividends of SEK 5.00 per Share Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 9c Approve May 16, 2013, as Record Date for Dividend Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 9d Approve Discharge of Board and President Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 10 Determine Number of Members (7) and Deputy Members (0) of Board Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 11 Approve Remuneration of Directors in the Amount of SEK 1.9 Million for the Chairman and SEK 545,000 for Other Members Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 12 Reelect Christian Caspar, Boel Flodgren, Stuart Graham, Fredrik Lundberg, Sverker Martin-Lof, and Anders Nyren as Directors; Elect Par Boman as Director Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 13 Approve Remuneration of Auditors Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 14 Approve Remuneration Policy And Other Terms of Employment For Executive Management Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 15 Approve 2012 Share Matching Plan for Key Employees Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Saft Groupe SA SAFT 07-May-13 F7758P107 Ordinary Business Mgmt Saft Groupe SA SAFT 07-May-13 F7758P107 1 Approve Financial Statements and Statutory Reports Mgmt For For Saft Groupe SA SAFT 07-May-13 F7758P107 2 Approve Consolidated Financial Statements and Statutory Reports Mgmt For For Saft Groupe SA SAFT 07-May-13 F7758P107 3 Approve Allocation of Income and Dividends of EUR 0.75 per Share Mgmt For For Saft Groupe SA SAFT 07-May-13 F7758P107 4 Approve Stock Dividend Program Mgmt For For Saft Groupe SA SAFT 07-May-13 F7758P107 5 Authorize Repurchase of Up to 200,000 Shares Mgmt For For Saft Groupe SA SAFT 07-May-13 F7758P107 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Saft Groupe SA SAFT 07-May-13 F7758P107 7 Reelect Yann Duchesne as Supervisory Board Member Mgmt For For Saft Groupe SA SAFT 07-May-13 F7758P107 8 Reelect Ghislain Lescuyer as Supervisory Board Member Mgmt For For Saft Groupe SA SAFT 07-May-13 F7758P107 9 Reelect Charlotte Garnier-Peugeot as Supervisory Board Member Mgmt For For Saft Groupe SA SAFT 07-May-13 F7758P107 10 Approve Remuneration of Supervisory Board Members in the Aggregate Amount of EUR 240,000 Mgmt For For Saft Groupe SA SAFT 07-May-13 F7758P107 11 Approve Auditors' Special Report on Related-Party Transactions Mgmt For For Saft Groupe SA SAFT 07-May-13 F7758P107 Extraordinary Business Mgmt Saft Groupe SA SAFT 07-May-13 F7758P107 12 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Mgmt For For Saft Groupe SA SAFT 07-May-13 F7758P107 Ordinary Business Mgmt Saft Groupe SA SAFT 07-May-13 F7758P107 13 Authorize Filing of Required Documents/Other Formalities Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction APERAM S.A. APAM 08-May-13 N/A 1 Receive Board's and Auditor's Reports Mgmt APERAM S.A. APAM 08-May-13 N/A I Approve Consolidated Financial Statements Mgmt For For APERAM S.A. APAM 08-May-13 N/A II Approve Financial Statements Mgmt For For APERAM S.A. APAM 08-May-13 N/A III Approve Allocation of Income Mgmt For For APERAM S.A. APAM 08-May-13 N/A IV Approve Remuneration of Directors Mgmt For For APERAM S.A. APAM 08-May-13 N/A V Approve Discharge of Directors Mgmt For For APERAM S.A. APAM 08-May-13 N/A VI Reelect Lakshmi N. Mittal as Director Mgmt For For APERAM S.A. APAM 08-May-13 N/A VII Reelect Romain Bausch as Director Mgmt For For APERAM S.A. APAM 08-May-13 N/A VIII Reelect David B. Burritt as Director Mgmt For For APERAM S.A. APAM 08-May-13 N/A IX Reelect Kathryn A. Matthews as Director Mgmt For For APERAM S.A. APAM 08-May-13 N/A X Reelect Aditya Mittal as Director Mgmt For For APERAM S.A. APAM 08-May-13 N/A XI Reelect Gonzalo Urquijo as Director Mgmt For For APERAM S.A. APAM 08-May-13 N/A XII Renew Appointment of Deloitte as Auditor Mgmt For For APERAM S.A. APAM 08-May-13 N/A XIII Amend Restricted Stock Plan Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction NV BEKAERT SA N/A 08-May-13 B09800135 Annual Meeting Mgmt NV BEKAERT SA N/A 08-May-13 B09800135 1 Receive Directors' Reports (Non-Voting) Mgmt NV BEKAERT SA N/A 08-May-13 B09800135 2 Receive Auditors' Reports (Non-Voting) Mgmt NV BEKAERT SA N/A 08-May-13 B09800135 3 Approve Remuneration Report Mgmt For Against NV BEKAERT SA N/A 08-May-13 B09800135 4 Approve Financial Statements, Allocation of Income, and Dividends of EUR 0.85 per Share Mgmt For For NV BEKAERT SA N/A 08-May-13 B09800135 Approve Discharge of Directors Mgmt For For NV BEKAERT SA N/A 08-May-13 B09800135 Approve Discharge of Auditors Mgmt For For NV BEKAERT SA N/A 08-May-13 B09800135 Reelect Roger Dalle as Director Mgmt For Against NV BEKAERT SA N/A 08-May-13 B09800135 Reelect François de Visscher as Director Mgmt For Against NV BEKAERT SA N/A 08-May-13 B09800135 Reelect Bernard van de Walle de Ghelcke as Director Mgmt For Against NV BEKAERT SA N/A 08-May-13 B09800135 Reelect Baudouin Velge as Director Mgmt For Against NV BEKAERT SA N/A 08-May-13 B09800135 Reelect Lady Barbara Thomas Judge as Independent Director Mgmt For Against NV BEKAERT SA N/A 08-May-13 B09800135 7 Ratify Deloitte as Auditors Mgmt For For NV BEKAERT SA N/A 08-May-13 B09800135 Approve Remuneration of Directors Re: Board Fees Mgmt For For NV BEKAERT SA N/A 08-May-13 B09800135 Approve Remuneration of Directors Re: Committee Fees Mgmt For For NV BEKAERT SA N/A 08-May-13 B09800135 Approve Auditors' Remuneration Re: Financial Year 2012 Mgmt For For NV BEKAERT SA N/A 08-May-13 B09800135 Approve Auditors' Remuneration Re: Financial Years 2013-2015 Mgmt For For NV BEKAERT SA N/A 08-May-13 B09800135 10 Approve Change-of-Control Clauses Mgmt For For NV BEKAERT SA N/A 08-May-13 B09800135 11 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Mgmt Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Catlin Group Ltd CGL 09-May-13 G196F1100 1 Accept Financial Statements and Statutory Reports Mgmt For For Catlin Group Ltd CGL 09-May-13 G196F1100 2 Approve Remuneration Report Mgmt For For Catlin Group Ltd CGL 09-May-13 G196F1100 3 Reappoint PricewaterhouseCoopers LLP as Auditors Mgmt For For Catlin Group Ltd CGL 09-May-13 G196F1100 4 Authorise Board to Fix Remuneration of Auditors Mgmt For For Catlin Group Ltd CGL 09-May-13 G196F1100 5 Re-elect John Barton as Director Mgmt For For Catlin Group Ltd CGL 09-May-13 G196F1100 6 Re-elect Bruce Carnegie-Brown as Director Mgmt For For Catlin Group Ltd CGL 09-May-13 G196F1100 7 Re-elect Stephen Catlin as Director Mgmt For For Catlin Group Ltd CGL 09-May-13 G196F1100 8 Re-elect Benjamin Meuli as Director Mgmt For For Catlin Group Ltd CGL 09-May-13 G196F1100 9 Re-elect Robert Gowdy as Director Mgmt For For Catlin Group Ltd CGL 09-May-13 G196F1100 10 Re-elect Nicholas Lyons as Director Mgmt For For Catlin Group Ltd CGL 09-May-13 G196F1100 11 Elect Fiona Luck as Director Mgmt For For Catlin Group Ltd CGL 09-May-13 G196F1100 12 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For Catlin Group Ltd CGL 09-May-13 G196F1100 13 Approve Performance Share Plan Mgmt For Against Catlin Group Ltd CGL 09-May-13 G196F1100 14 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For Catlin Group Ltd CGL 09-May-13 G196F1100 15 Authorise Market Purchase of Ordinary Shares Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Nexans NEX 14-May-13 F65277109 Ordinary Business Mgmt Nexans NEX 14-May-13 F65277109 1 Approve Financial Statements and Discharge Directors Mgmt For For Nexans NEX 14-May-13 F65277109 2 Approve Consolidated Financial Statements and Statutory Reports Mgmt For For Nexans NEX 14-May-13 F65277109 3 Approve Treatment of Losses and Dividends of EUR 0.50 per Share Mgmt For For Nexans NEX 14-May-13 F65277109 4 Reelect Jerome Gallot as Director Mgmt For For Nexans NEX 14-May-13 F65277109 5 Reelect Francisco Perez-Mackenna as Director Mgmt For Against Nexans NEX 14-May-13 F65277109 6 Approve Transactions with Madeco Mgmt For For Nexans NEX 14-May-13 F65277109 7 Approve Transactions with BNP Paribas Mgmt For For Nexans NEX 14-May-13 F65277109 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Nexans NEX 14-May-13 F65277109 Extraordinary Business Mgmt Nexans NEX 14-May-13 F65277109 9 Authorize Shares for Use inRestricted Stock Plan up to Nominal Amount of EUR 260,000 (with Performance Conditions Attached) Mgmt For For Nexans NEX 14-May-13 F65277109 10 Authorize Shares for Use inRestricted Stock Plan up to Nominal Amount of EUR 15,000 (without Performance Conditions Attached) Mgmt For For Nexans NEX 14-May-13 F65277109 11 Approve Employee Stock Purchase Plan Mgmt For For Nexans NEX 14-May-13 F65277109 Ordinary Business Mgmt Nexans NEX 14-May-13 F65277109 12 Authorize Filing of Required Documents/Other Formalities Mgmt For For Nexans NEX 14-May-13 F65277109 Shareholder Proposal Submitted by Madeco Mgmt Nexans NEX 14-May-13 F65277109 13 Elect Andronico Luksic Craig as Director SH For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Rheinmetall AG RHM 14-May-13 D65111102 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Mgmt Rheinmetall AG RHM 14-May-13 D65111102 2 Approve Allocation of Income and Dividends of EUR 1.80 per Share Mgmt For For Rheinmetall AG RHM 14-May-13 D65111102 3 Approve Discharge of Management Board for Fiscal 2012 Mgmt For For Rheinmetall AG RHM 14-May-13 D65111102 4 Approve Discharge of Supervisory Board for Fiscal 2012 Mgmt For For Rheinmetall AG RHM 14-May-13 D65111102 5 Reelect Siegfried Goll to the Supervisory Board Mgmt For For Rheinmetall AG RHM 14-May-13 D65111102 6 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2013 Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Unilever plc ULVR 15-May-13 G92087165 Meeting for ADR Holders Mgmt Unilever plc ULVR 15-May-13 G92087165 1 Accept Financial Statements and Statutory Reports Mgmt For For Unilever plc ULVR 15-May-13 G92087165 2 Approve Remuneration Report Mgmt For For Unilever plc ULVR 15-May-13 G92087165 3 Re-elect Paul Polman as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 4 Re-elect Jean-Marc Huet as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 5 Re-elect Louise Fresco as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 6 Re-elect Ann Fudge as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 7 Re-elect Charles Golden as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 8 Re-elect Byron Grote as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 9 Re-elect Hixonia Nyasulu as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 10 Re-elect Sir Malcolm Rifkind as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 11 Re-elect Kees Storm as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 12 Re-elect Michael Treschow as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 13 Re-elect Paul Walsh as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 14 Elect Laura Cha as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 15 Elect Mary Ma as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 16 Elect John Rishton as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 17 Reappoint PricewaterhouseCoopers LLP as Auditors Mgmt For For Unilever plc ULVR 15-May-13 G92087165 18 Authorise Board to Fix Remuneration of Auditors Mgmt For For Unilever plc ULVR 15-May-13 G92087165 19 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For Unilever plc ULVR 15-May-13 G92087165 20 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For Unilever plc ULVR 15-May-13 G92087165 21 Authorise Market Purchase of Ordinary Shares Mgmt For For Unilever plc ULVR 15-May-13 G92087165 22 Authorise EU Political Donations and Expenditure Mgmt For For Unilever plc ULVR 15-May-13 G92087165 23 Authorise the Company to Call EGM with Two Weeks' Notice Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 Extraordinary Business Mgmt Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 1 Amend Article 15 of Bylaws Re: Length of Term for Supervisory Board Members Mgmt For For Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 2 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Mgmt For For Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 Ordinary Business Mgmt Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 3 Approve Financial Statements and Statutory Reports Mgmt For For Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 4 Approve Allocation of Income and Dividends of EUR 2.40 per Share Mgmt For For Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 5 Approve Consolidated Financial Statements and Statutory Reports Mgmt For For Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 6 Approve Auditors' Special Report on Related-Party Transactions Mgmt For For Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 8 Reelect Barbara Dalibard as Supervisory Board Member Mgmt For For Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 9 Reelect Louis Gallois as Supervisory Board Member Mgmt For For Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 10 Elect Anne-Sophie de La Bigne as Supervisory Board Member Mgmt For For Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 11 Elect Jean-Pierre Duprieu as Supervisory Board Member Mgmt For For Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 12 Elect Olivier Bazil as Supervisory Board Member Mgmt For For Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 13 Elect Michel Rollier as Supervisory Board Member Mgmt For For Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 14 Authorize Filing of Required Documents/Other Formalities Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Total SA FP 17-May-13 F92124100 Ordinary Business Mgmt Total SA FP 17-May-13 F92124100 1 Approve Financial Statements and Statutory Reports Mgmt For For Total SA FP 17-May-13 F92124100 2 Approve Consolidated Financial Statements and Statutory Reports Mgmt For For Total SA FP 17-May-13 F92124100 3 Approve Allocation of Income and Dividends of EUR 2.34 per Share Mgmt For For Total SA FP 17-May-13 F92124100 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Total SA FP 17-May-13 F92124100 5 Reelect Thierry Desmarest as Director Mgmt For For Total SA FP 17-May-13 F92124100 6 Reelect Gunnar Brock as Director Mgmt For For Total SA FP 17-May-13 F92124100 7 Reelect Gerard Lamarche as Director Mgmt For For Total SA FP 17-May-13 F92124100 8 Elect Charles Keller as Representative of Employee Shareholders to the Board Mgmt For For Total SA FP 17-May-13 F92124100 9 Elect Philippe Marchandise as Representative of Employee Shareholders to the Board Mgmt Against Against Total SA FP 17-May-13 F92124100 10 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.40 Million Mgmt For For Total SA FP 17-May-13 F92124100 Extraordinary Business Mgmt Total SA FP 17-May-13 F92124100 11 Authorize up to 0.75 Percent of Issued Capital for Use in Stock Option Plan Mgmt For Against Total SA FP 17-May-13 F92124100 12 Approve Employee Stock Purchase Plan Mgmt For For Total SA FP 17-May-13 F92124100 Shareholder Proposals Submitted by UES Amont Total Workers' Counsel Mgmt Total SA FP 17-May-13 F92124100 A Approve the Establishment of an Independent Ethics Committee SH Against Against Total SA FP 17-May-13 F92124100 B Approve to Link Remuneration to Positive Safety Indicators SH Against Against Total SA FP 17-May-13 F92124100 C Acquire the Diversity Label SH Against Against Total SA FP 17-May-13 F92124100 D Approve Nomination of Employees Representative to the Remuneration Committee SH Against Against Total SA FP 17-May-13 F92124100 E Allow Loyalty Dividends to Long-Term Registered Shareholders SH Against Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Cermaq ASA CEQ 21-May-13 R1536Z104 1 Open Meeting; Registration of Attending Shareholders and Proxies Mgmt Cermaq ASA CEQ 21-May-13 R1536Z104 2 Elect Chairman of Meeting Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 3 Designate Inspector(s) of Minutes of Meeting Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 4 Approve Notice of Meeting and Agenda Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 5 Approve Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 1.00 per Share Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 6 Receive Company's Corporate Governance Statement Mgmt Cermaq ASA CEQ 21-May-13 R1536Z104 7 Approve Remuneration Policy And Other Terms of Employment For Executive Management Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 8 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 9 Approve Remuneration of Auditors Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 10a Approve Remuneration of Directors Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 10b Approve Remuneration of Nominating Committee Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 10c Approve Remuneration of Audit Committee Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 10d Approve Remuneration of Remuneration Committee Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 11a Elect Rebekka Herlofsen as Director Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 11b Elect Helge Midttun as Director Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 11c Elect Ase Michelet as Director Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 11d Elect Samuel Coriat as Director Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 12 Approve Creation of NOK 1,600 Million Capital with Preferential Rights in Connection With Financing of Acquisition of Copeinca ASA Mgmt For Against Cermaq ASA CEQ 21-May-13 R1536Z104 13 Approve Issuance of 40 Million Shares for a Private Placement in Connection with Acquisition Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Royal Dutch Shell plc RDSA 21-May-13 G7690A118 1 Accept Financial Statements and Statutory Reports Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 2 Approve Remuneration Report Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 3 Re-elect Josef Ackermann as Director Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 4 Re-elect Guy Elliott as Director Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 5 Re-elect Simon Henry as Director Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 6 Re-elect Charles Holliday as Director Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 7 Re-elect Gerard Kleisterlee as Director Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 8 Re-elect Jorma Ollila as Director Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 9 Re-elect Sir Nigel Sheinwald as Director Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 10 Re-elect Linda Stuntz as Director Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 11 Re-elect Peter Voser as Director Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 12 Re-elect Hans Wijers as Director Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 13 Elect Gerrit Zalm as Director Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 14 Reappoint PricewaterhouseCoopers LLP as Auditors Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 15 Authorise Board to Fix Remuneration of Auditors Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 16 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 17 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 18 Authorise Market Purchase of Ordinary Shares Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 19 Authorise EU Political Donations and Expenditure Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Daiseki Co. Ltd. 23-May-13 J10773109 1 Approve Allocation of Income, with a Final Dividend of JPY 11 Mgmt For For Daiseki Co. Ltd. 23-May-13 J10773109 Elect Director Ito, Hiroyuki Mgmt For Against Daiseki Co. Ltd. 23-May-13 J10773109 Elect Director Hashira, Hideki Mgmt For For Daiseki Co. Ltd. 23-May-13 J10773109 Elect Director Yamamoto, Tetsuya Mgmt For For Daiseki Co. Ltd. 23-May-13 J10773109 Elect Director Fukushima, Michio Mgmt For For Daiseki Co. Ltd. 23-May-13 J10773109 Elect Director Hirabayashi, Kazumi Mgmt For For Daiseki Co. Ltd. 23-May-13 J10773109 Elect Director Amano, Koji Mgmt For For Daiseki Co. Ltd. 23-May-13 J10773109 Elect Director Egoshi, Katsuaki Mgmt For For Daiseki Co. Ltd. 23-May-13 J10773109 Elect Director Miyachi, Yoshihiro Mgmt For For Daiseki Co. Ltd. 23-May-13 J10773109 Elect Director Ito, Yasuo Mgmt For For Daiseki Co. Ltd. 23-May-13 J10773109 Elect Director Isaka, Toshiyasu Mgmt For For Daiseki Co. Ltd. 23-May-13 J10773109 3 Appoint Statutory Auditor Nawa, Hidekatsu Mgmt For For Daiseki Co. Ltd. 23-May-13 J10773109 4 Approve Retirement Bonus Payment for Director Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Star Micronics Co. Ltd. 23-May-13 J76680107 1 Approve Allocation of Income, with a Final Dividend of JPY 15 Mgmt For For Star Micronics Co. Ltd. 23-May-13 J76680107 Elect Director Sato, Hajime Mgmt For Against Star Micronics Co. Ltd. 23-May-13 J76680107 Elect Director Fushimi, Chiaki Mgmt For For Star Micronics Co. Ltd. 23-May-13 J76680107 Elect Director Tanaka, Hiroshi Mgmt For For Star Micronics Co. Ltd. 23-May-13 J76680107 Elect Director Kuramae, Takashi Mgmt For For Star Micronics Co. Ltd. 23-May-13 J76680107 Elect Director Murakami, Junichi Mgmt For For Star Micronics Co. Ltd. 23-May-13 J76680107 Elect Director Sato, Mamoru Mgmt For For Star Micronics Co. Ltd. 23-May-13 J76680107 3 Appoint Statutory Auditor Doko, Hide Mgmt For For Star Micronics Co. Ltd. 23-May-13 J76680107 4 Approve Stock Option Plan Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction HSBC Holdings plc HSBA 24-May-13 G4634U169 1 Accept Financial Statements and Statutory Reports Mgmt For For HSBC Holdings plc HSBA 24-May-13 G4634U169 2 Approve Remuneration Report Mgmt For For HSBC Holdings plc HSBA 24-May-13 G4634U169 3(a) Re-elect Safra Catz as Director Mgmt For For HSBC Holdings plc HSBA 24-May-13 G4634U169 3(b) Re-elect Laura Cha as Director Mgmt For For HSBC Holdings plc HSBA 24-May-13 G4634U169 3(c) Re-elect Marvin Cheung as Director Mgmt For For HSBC Holdings plc HSBA 24-May-13 G4634U169 3(d) Elect Jim Comey as Director Mgmt For For HSBC Holdings plc HSBA 24-May-13 G4634U169 3(e) Re-elect John Coombe as Director Mgmt For For HSBC Holdings plc HSBA 24-May-13 G4634U169 3(f) Re-elect Joachim Faber as Director Mgmt For For HSBC Holdings plc HSBA 24-May-13 G4634U169 3(g) Re-elect Rona Fairhead as Director Mgmt For For HSBC Holdings plc HSBA 24-May-13 G4634U169 3(h) Elect Renato Fassbind as Director Mgmt For For HSBC Holdings plc HSBA 24-May-13 G4634U169 3(i) Re-elect Douglas Flint as Director Mgmt For For HSBC Holdings plc HSBA 24-May-13 G4634U169 3(j) Re-elect Stuart Gulliver as Director Mgmt For For HSBC Holdings plc HSBA 24-May-13 G4634U169 3(k) Re-elect James Hughes-Hallett as Director Mgmt For For HSBC Holdings plc HSBA 24-May-13 G4634U169 3(l) Re-elect William Laidlaw as Director Mgmt For For HSBC Holdings plc HSBA 24-May-13 G4634U169 3(m) Re-elect John Lipsky as Director Mgmt For For HSBC Holdings plc HSBA 24-May-13 G4634U169 3(n) Re-elect Janis Lomax as Director Mgmt For For HSBC Holdings plc HSBA 24-May-13 G4634U169 3(o) Re-elect Iain Mackay as Director Mgmt For For HSBC Holdings plc HSBA 24-May-13 G4634U169 3(p) Re-elect Sir Simon Robertson as Director Mgmt For For HSBC Holdings plc HSBA 24-May-13 G4634U169 3(q) Re-elect John Thornton as Director Mgmt For For HSBC Holdings plc HSBA 24-May-13 G4634U169 4 Reappoint KPMG Audit plc as Auditors and Authorise Their Remuneration Mgmt For For HSBC Holdings plc HSBA 24-May-13 G4634U169 5 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For HSBC Holdings plc HSBA 24-May-13 G4634U169 6 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For HSBC Holdings plc HSBA 24-May-13 G4634U169 7 Authorise Market Purchase of Ordinary Shares Mgmt For For HSBC Holdings plc HSBA 24-May-13 G4634U169 8 Authorise the Company to Call EGM with Two Weeks' Notice Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Vallourec VK 30-May-13 F95922104 Ordinary Business Mgmt Vallourec VK 30-May-13 F95922104 1 Approve Financial Statements and Statutory Reports Mgmt For For Vallourec VK 30-May-13 F95922104 2 Approve Consolidated Financial Statements and Statutory Reports Mgmt For For Vallourec VK 30-May-13 F95922104 3 Approve Allocation of Income and Dividends of EUR 0.69 per Share Mgmt For For Vallourec VK 30-May-13 F95922104 4 Approve Stock Dividend Program (New Shares) Mgmt For For Vallourec VK 30-May-13 F95922104 5 Approve Severance Payment Agreement with Philippe Crouzet Mgmt For For Vallourec VK 30-May-13 F95922104 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Vallourec VK 30-May-13 F95922104 Extraordinary Business Mgmt Vallourec VK 30-May-13 F95922104 7 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 99.95 Million Mgmt For For Vallourec VK 30-May-13 F95922104 8 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 24.98 Million Mgmt For For Vallourec VK 30-May-13 F95922104 9 Approve Issuance of Equity or Equity-Linked Securities for Private Placements up to Aggregate Nominal Amount of EUR 24.98 Million Mgmt For For Vallourec VK 30-May-13 F95922104 10 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights under Items 8 and 9 Mgmt For For Vallourec VK 30-May-13 F95922104 11 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote under Items 7 to 10 Above Mgmt For For Vallourec VK 30-May-13 F95922104 12 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Mgmt For For Vallourec VK 30-May-13 F95922104 13 Authorize Capital Increase of Up to EUR 24.98 Million for Future Exchange Offers Mgmt For For Vallourec VK 30-May-13 F95922104 14 Authorize Issuance of Equity upon Conversion of a Subsidiary's Equity-Linked Securities for up to EUR 24.98 Million Mgmt For For Vallourec VK 30-May-13 F95922104 15 Authorize Capitalization of Reserves of Up to EUR 75 Million for Bonus Issue or Increase in Par Value Mgmt For For Vallourec VK 30-May-13 F95922104 16 Approve Issuance of Securities Convertible into Debt up to an Aggregate Amount of EUR 1.5 Billion Mgmt For For Vallourec VK 30-May-13 F95922104 17 Approve Employee Stock Purchase Plan Mgmt For For Vallourec VK 30-May-13 F95922104 18 Approve Stock Purchase Plan Reserved for International Employees Mgmt For For Vallourec VK 30-May-13 F95922104 19 Approve Employee Indirect Stock Purchase Plan for International Employees Mgmt For For Vallourec VK 30-May-13 F95922104 20 Approve Restricted Stock Plan in Connection with Employees Stock Plan Mgmt For For Vallourec VK 30-May-13 F95922104 21 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Mgmt For For Vallourec VK 30-May-13 F95922104 22 Authorize Filing of Required Documents/Other Formalities Mgmt For For Vallourec VK 30-May-13 F95922104 Ordinary Business Mgmt Vallourec VK 30-May-13 F95922104 23 Approve Agreement with Philippe Crouzet Re: Rights to Exercise Unvested Stock-Based Compensation Awards Post-Mandate Mgmt For Against Vallourec VK 30-May-13 F95922104 24 Approve Agreement with Philippe Crouzet Re: Non Compete Agreement Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 1 Accept Financial Statements and Statutory Reports Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 2 Declare Final Dividend Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 3a Elect Kuo Tai Yu as Director Mgmt For Against Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 3b Elect Chan Lu Min as Director Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 3c Elect Tsai Pei Chun, Patty as Director Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 3d Elect Kuo Li-Lien as Director Mgmt Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 3e Elect Huang Ming Fu as Director Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 3f Elect Teresa Yen as Director Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 3g Authorize Board to Fix Remuneration of Directors Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 4 Appoint Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Mgmt For Against Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 5c Authorize Reissuance of Repurchased Shares Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Management Proposals Mgmt Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Mgmt Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 2 Approve Allocation of Income and Dividends of EUR 0.25 per Share Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Management Board Member Martin Siebert for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Management Board Member Wolfgang Pfoehler for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Management Board Member Volker Feldkamp for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Management Board Member Erik Hamann for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Management Board Member Martin Menge for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Management Board Member Hans-Peter Neumann for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Management Board Member Irmgard Stippler for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Eugen Muench for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Joachim Lueddecke for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Wolfgang Muendel for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Peter Berghoefer for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Bettina Boettcher for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Sylvia Buehler for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Helmut Buehner for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Gerhard Ehninger for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Stefan Haertel for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Caspar von Hauenschild for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Detlef Klimpe for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Heinz Kortefor Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Karl Lauterbach for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Michael Mendel for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Ruediger Merz for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Brigitte Mohn for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Annett Mueller for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Jens-Peter Neumann for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Werner Prange for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Jan Schmitt for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Georg Schulze-Ziehaus for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 5 Elect Heinz Korte to the Supervisory Board Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 6 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2013 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Shareholder Proposals Submitted by Alecta Pensionsfoersaekring Mgmt Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 7 Amend Articles Re: Remove 90 Percent Supermajority Requirement for Certain Material Decisions (Voting Item) SH None For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Toyota Industries Corp. 13-Jun-13 J92628106 1 Approve Allocation of Income, with a Final Dividend of JPY 30 Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Yoshida, Kazunori Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Toyoda, Tetsuro Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Yamaguchi, Chiaki Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Sasaki, Kazue Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Morishita, Hirotaka Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Furukawa, Shinya Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Onishi, Akira Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Suzuki, Masaharu Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Kato, Masafumi Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Sasaki, Norio Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Ogawa, Toshifumi Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Onishi, Toshifumi Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Cho, Fujio Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Ogawa, Takaki Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Otsuka, Kan Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 3 Approve Annual Bonus Payment to Directors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 1 Accept Financial Statements and Statutory Reports Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 2 Approve Remuneration Report Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 3 Approve Final Dividend Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 4 Re-elect Sir Ian Gibson as Director Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 5 Re-elect Dalton Philips as Director Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 6 Elect Trevor Strain as Director Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 7 Re-elect Philip Cox as Director Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 8 Elect Richard Gillingwater as Director Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 9 Re-elect Penny Hughes as Director Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 10 Re-elect Johanna Waterous as Director Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 11 Reappoint KPMG Audit plc as Auditors Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 12 Authorise Board to Fix Remuneration of Auditors Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 13 Authorise Market Purchase of Ordinary Shares Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 14 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 15 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 16 Authorise the Company to Call EGM with Two Weeks' Notice Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Terazawa, Tatsumaro Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Okubo, Chiyuki Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Takano, Kengo Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Mochizuki, Atsushi Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Koshida, Susumu Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Oya, Yasuyoshi Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Kawamura, Kenichi Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Shibuya, Yasuhiro Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Sakamoto, Harumi Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Morio, Minoru Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 2 Appoint Statutory Auditor Ayuse, Michio Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Krones AG KRN 19-Jun-13 D47441171 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Mgmt Krones AG KRN 19-Jun-13 D47441171 2 Approve Allocation of Income and Dividends of EUR 0.75 per Share Mgmt For For Krones AG KRN 19-Jun-13 D47441171 3 Approve Discharge of Management Board for Fiscal 2012 Mgmt For For Krones AG KRN 19-Jun-13 D47441171 4 Approve Discharge of Supervisory Board for Fiscal 2012 Mgmt For For Krones AG KRN 19-Jun-13 D47441171 5 Amend Articles Re: Editorial Changes Mgmt For For Krones AG KRN 19-Jun-13 D47441171 6 Amend Articles Re: Takeover Provisions, Special Benefits and Founding Expenses Mgmt For For Krones AG KRN 19-Jun-13 D47441171 7 Ratify KPMG as Auditors for Fiscal 2013 Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 1 Approve Allocation of Income, with a Final Dividend of JPY 5 Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Yoshitaka, Shinsuke Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Watanabe, Hitoshi Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Maeda, Tetsuro Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Ayabe, Mitsukuni Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Sugiyama, Shinji Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Udagawa, Hideyuki Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Yamamoto, Manabu Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Tanaka, Kozo Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Hashimoto, Tadashi Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 3 Appoint Alternate Statutory Auditor Ichiki, Gotaro Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 1 Accept Financial Statements and Statutory Reports Mgmt For Against Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 2 Elect Suen Wing Yip as Director Mgmt For For Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 3 Elect Lau Sai Cheong as Director Mgmt For For Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 4 Elect Lai Hau Yin as Director Mgmt For For Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 5 Elect To Chun Wai as Director Mgmt For For Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 6 Elect Tsang On Yip, Patrick as Director Mgmt For For Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 7 Elect Chung Wai Kwok, Jimmy as Director Mgmt For Against Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 8 Elect Nguyen Van Tu, Peter as Director Mgmt For For Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 9 Authorize Board to Fix the Remuneration of Directors Mgmt For For Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 10 Appoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Mgmt For Against Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 11 Authorize Repurchase of Up to 10 Percent of Issued Capital Mgmt For For Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Mgmt For Against Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 13 Authorize Reissuance of Repurchased Shares Mgmt For Against Fook Woo Group Holdings Ltd. 21-Jun-13 N/A Special Resolution Mgmt Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 1 Approve Change of Company Name to Integrated Waste Solutions Group Holdings Limited and Adopt Chinese Name Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Hogy Medical Co. Ltd. 21-Jun-13 J21042106 Elect Director Hoki, Junichi Mgmt For For Hogy Medical Co. Ltd. 21-Jun-13 J21042106 Elect Director Yamamoto, Yukio Mgmt For For Hogy Medical Co. Ltd. 21-Jun-13 J21042106 Elect Director Maeda, Satoshi Mgmt For For Hogy Medical Co. Ltd. 21-Jun-13 J21042106 Elect Director Uchida, Katsumi Mgmt For For Hogy Medical Co. Ltd. 21-Jun-13 J21042106 Elect Director Matsumoto, Naoki Mgmt For For Hogy Medical Co. Ltd. 21-Jun-13 J21042106 Elect Director Kobayashi, Takuya Mgmt For For Hogy Medical Co. Ltd. 21-Jun-13 J21042106 2 Appoint Statutory Auditor Mishima, Yukikazu Mgmt For For Hogy Medical Co. Ltd. 21-Jun-13 J21042106 3 Appoint Alternate Statutory Auditor Iizuka, Noboru Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Tokyo Electron Ltd. 21-Jun-13 J86957115 1 Amend Articles To Authorize Internet Disclosure of Shareholder Meeting Materials Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 2 Amend Articles to Increase Maximum Number of Statutory Auditors Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Higashi, Tetsuro Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Tsuneishi, Tetsuo Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Kitayama, Hirofumi Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Sato, Kiyoshi Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Washino, Kenji Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Ito, Hikaru Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Matsuoka, Takaaki Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Harada, Yoshiteru Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Hori, Tetsuro Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Inoe, Hiroshi Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Sakane, Masahiro Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Appoint Statutory Auditor Akaishi, Mikio Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Appoint Statutory Auditor Yamamoto, Takatoshi Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 5 Approve Annual Bonus Payment to Directors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Namco Bandai Holdings Inc 24-Jun-13 J48454102 1 Approve Allocation of Income, with a Final Dividend of JPY 33 Mgmt For For Namco Bandai Holdings Inc 24-Jun-13 J48454102 Elect Director Ishikawa, Shukuo Mgmt For For Namco Bandai Holdings Inc 24-Jun-13 J48454102 Elect Director Ueno, Kazunori Mgmt For For Namco Bandai Holdings Inc 24-Jun-13 J48454102 Elect Director Otsu, Shuuji Mgmt For For Namco Bandai Holdings Inc 24-Jun-13 J48454102 Elect Director Asako, Yuuji Mgmt For For Namco Bandai Holdings Inc 24-Jun-13 J48454102 Elect Director Oshita, Satoshi Mgmt For For Namco Bandai Holdings Inc 24-Jun-13 J48454102 Elect Director Tachibana, Masahiro Mgmt For For Namco Bandai Holdings Inc 24-Jun-13 J48454102 Elect Director Tazaki, Manabu Mgmt For For Namco Bandai Holdings Inc 24-Jun-13 J48454102 Elect Director Sayama, Nobuo Mgmt For For Namco Bandai Holdings Inc 24-Jun-13 J48454102 Elect Director Tabuchi, Tomohisa Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 1 Approve Allocation of Income, with a Final Dividend of JPY 20 Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Tanahashi, Yuuji Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Watanabe, Osamu Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Sato, Hiroshi Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Ishii, Shoichi Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Saito, Mitsuru Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Matsumoto, Junichi Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Ogura, Nobuyuki Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Yamatoya, Hitoshi Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Nakayama, Kazuo Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Ogino, Kiyoshi Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Fukasawa, Hikaru Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Higai, Yosuke Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Mitsuya, Shigeru Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Kawakami, Kazuo Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Appoint Statutory Auditor Moritani, Nobuaki Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Appoint Statutory Auditor Ishizeki, Morio Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 4 Approve Retirement Bonus Payment for Directors and Statutory Auditor Mgmt For Against Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 5 Approve Annual Bonus Payment to Statutory Auditors Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 6 Approve Adjustment to Aggregate Compensation Ceiling for Statutory Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Secom Co. Ltd. 25-Jun-13 J69972107 1 Approve Allocation of Income, with a Final Dividend of JPY 105 Mgmt For For Secom Co. Ltd. 25-Jun-13 J69972107 2 Amend Articles To Indemnify Directors Mgmt For For Secom Co. Ltd. 25-Jun-13 J69972107 Elect Director Iida, Makoto Mgmt For For Secom Co. Ltd. 25-Jun-13 J69972107 Elect Director Toda, Juichi Mgmt For For Secom Co. Ltd. 25-Jun-13 J69972107 Elect Director Maeda, Shuuji Mgmt For For Secom Co. Ltd. 25-Jun-13 J69972107 Elect Director Sato, Koichi Mgmt For For Secom Co. Ltd. 25-Jun-13 J69972107 Elect Director Nakayama, Yasuo Mgmt For For Secom Co. Ltd. 25-Jun-13 J69972107 Elect Director Ito, Hiroshi Mgmt For For Secom Co. Ltd. 25-Jun-13 J69972107 Elect Director Anzai, Kazuaki Mgmt For For Secom Co. Ltd. 25-Jun-13 J69972107 Elect Director Yoshida, Yasuyuki Mgmt For For Secom Co. Ltd. 25-Jun-13 J69972107 Elect Director Nakayama, Junzo Mgmt For For Secom Co. Ltd. 25-Jun-13 J69972107 Elect Director Fuse, Tatsuro Mgmt For For Secom Co. Ltd. 25-Jun-13 J69972107 Elect Director Furukawa, Kenichi Mgmt For For Secom Co. Ltd. 25-Jun-13 J69972107 Elect Director Hirose, Takaharu Mgmt For For Secom Co. Ltd. 25-Jun-13 J69972107 Elect Director Sawada, Takashi Mgmt For For Secom Co. Ltd. 25-Jun-13 J69972107 4 Appoint Statutory Auditor Sekiya, Kenichi Mgmt For For Secom Co. Ltd. 25-Jun-13 J69972107 5 Approve Retirement Bonus Payment for Directors Mgmt For For Secom Co. Ltd. 25-Jun-13 J69972107 6 Approve Retirement Bonus Payment for Statutory Auditor Mgmt For For Secom Co. Ltd. 25-Jun-13 J69972107 7 Approve Special Payments to Directors in Connection with Abolition of Retirement Bonus System Mgmt For For Secom Co. Ltd. 25-Jun-13 J69972107 8 Approve Special Payments to Statutory Auditors in Connection with Abolition of Retirement Bonus System Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Azbil Corp. 26-Jun-13 J96348107 1 Approve Allocation of Income, with a Final Dividend of JPY 31.5 Mgmt For For Azbil Corp. 26-Jun-13 J96348107 2 Appoint Statutory Auditor Sato, Hideo Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Chugoku Marine Paints Ltd. 26-Jun-13 J07182116 1 Approve Allocation of Income, with a Final Dividend of JPY 7 Mgmt For For Chugoku Marine Paints Ltd. 26-Jun-13 J07182116 Elect Director Uetake, Masataka Mgmt For Against Chugoku Marine Paints Ltd. 26-Jun-13 J07182116 Elect Director Ono, Masashi Mgmt For For Chugoku Marine Paints Ltd. 26-Jun-13 J07182116 Elect Director Doi, Tsuneo Mgmt For For Chugoku Marine Paints Ltd. 26-Jun-13 J07182116 Elect Director Miyoshi, Hidenori Mgmt For For Chugoku Marine Paints Ltd. 26-Jun-13 J07182116 Elect Director Tomochika, Junji Mgmt For For Chugoku Marine Paints Ltd. 26-Jun-13 J07182116 3 Appoint Alternate Statutory Auditor Kawakami, Seiichi Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 1 Approve Allocation of Income, with a Final Dividend of JPY 90 Mgmt For For Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 2 Amend Articles To Indemnify Directors and Statutory Auditors Mgmt For For Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 Elect Director Sagara, Gyo Mgmt For For Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 Elect Director Awata, Hiroshi Mgmt For For Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 Elect Director Sano, Kei Mgmt For For Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 Elect Director Kawabata, Kazuhito Mgmt For For Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 Elect Director Fujiyoshi, Shinji Mgmt For For Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 Elect Director Ono, Isao Mgmt For For Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 Elect Director Fukushima, Daikichi Mgmt For For Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 Elect Director Kato, Yutaka Mgmt For For Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 Elect Director Kurihara, Jun Mgmt For For Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 4 Appoint Statutory Auditor Tezuka, Michio Mgmt For For Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 5 Approve Adjustment to Aggregate Compensation Ceiling for Statutory Auditors Mgmt For For Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 6 Approve Annual Bonus Payment to Directors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Doshisha Co. 27-Jun-13 J1235R105 1 Approve Allocation of Income, with a Final Dividend of JPY 30 Mgmt For For Doshisha Co. 27-Jun-13 J1235R105 2 Amend Articles To Amend Business Lines Mgmt For For Doshisha Co. 27-Jun-13 J1235R105 Elect Director Nomura, Masaharu Mgmt For Against Doshisha Co. 27-Jun-13 J1235R105 Elect Director Kimbara, Toneri Mgmt For For Doshisha Co. 27-Jun-13 J1235R105 Elect Director Nomura, Masayuki Mgmt For For Doshisha Co. 27-Jun-13 J1235R105 Elect Director Niki, Kazuhiro Mgmt For For Doshisha Co. 27-Jun-13 J1235R105 Elect Director Kurume, Tadato Mgmt For For Doshisha Co. 27-Jun-13 J1235R105 Elect Director Fujimoto, Toshihiro Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Hirose Electric Co. Ltd. 27-Jun-13 J19782101 1 Approve Allocation of Income, with a Final Dividend of JPY 70 Mgmt For For Hirose Electric Co. Ltd. 27-Jun-13 J19782101 Elect Director Nakamura, Tatsuro Mgmt For For Hirose Electric Co. Ltd. 27-Jun-13 J19782101 Elect Director Kushida, Sakae Mgmt For For Hirose Electric Co. Ltd. 27-Jun-13 J19782101 Elect Director Ishii, Kazunori Mgmt For For Hirose Electric Co. Ltd. 27-Jun-13 J19782101 Elect Director Yoshimura, Yoshikazu Mgmt For For Hirose Electric Co. Ltd. 27-Jun-13 J19782101 Elect Director Nikaido, Kazuhisa Mgmt For For Hirose Electric Co. Ltd. 27-Jun-13 J19782101 Elect Director Iizuka, Kazuyuki Mgmt For For Hirose Electric Co. Ltd. 27-Jun-13 J19782101 Elect Director Kondo, Makoto Mgmt For For Hirose Electric Co. Ltd. 27-Jun-13 J19782101 Elect Director Nakamura, Mitsuo Mgmt For For Hirose Electric Co. Ltd. 27-Jun-13 J19782101 Elect Director Hotta, Kensuke Mgmt For For Hirose Electric Co. Ltd. 27-Jun-13 J19782101 3 Approve Stock Option Plan Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Hokuto Corp 27-Jun-13 J2224T102 1 Approve Allocation of Income, with a Final Dividend of JPY 47 Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 2 Amend Articles To Indemnify Directors and Statutory Auditors Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Mizuno, Masayoshi Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Takato, Tomio Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Komatsu, Shigeki Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Mori, Masahiro Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Tamaki, Toshiaki Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Nishimura, Takeshi Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Shigeta, Katsumi Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Kitamura, Haruo Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Kotake, Takako Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 4 Appoint Statutory Auditor Watanabe, Junichi Mgmt For For Vote Summary Report Advisory Research International Small Cap Value Fund Report was run from: 7/1/12 to 6/30/13 Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction N Brown Group plc BWNG 03-Jul-12 G64036125 1 Accept Financial Statements and Statutory Reports Mgmt For For N Brown Group plc BWNG 03-Jul-12 G64036125 2 Approve Remuneration Report Mgmt For For N Brown Group plc BWNG 03-Jul-12 G64036125 3 Approve Final Dividend Mgmt For For N Brown Group plc BWNG 03-Jul-12 G64036125 4 Re-elect Dean Moore as Director Mgmt For For N Brown Group plc BWNG 03-Jul-12 G64036125 5 Re-elect John McGuire as Director Mgmt For Abstain N Brown Group plc BWNG 03-Jul-12 G64036125 6 Re-elect Lord Alliance of Manchester as Director Mgmt For Abstain N Brown Group plc BWNG 03-Jul-12 G64036125 7 Re-elect Nigel Alliance as Director Mgmt For Against N Brown Group plc BWNG 03-Jul-12 G64036125 8 Re-elect Ivan Fallon as Director Mgmt For Against N Brown Group plc BWNG 03-Jul-12 G64036125 9 Re-elect Lord Stone of Blackheath as Director Mgmt For Against N Brown Group plc BWNG 03-Jul-12 G64036125 10 Re-elect Anna Ford as Director Mgmt For For N Brown Group plc BWNG 03-Jul-12 G64036125 11 Re-elect Alan White as Director Mgmt For For N Brown Group plc BWNG 03-Jul-12 G64036125 12 Reappoint Deloitte LLP as Auditors and Authorise Their Remuneration Mgmt For Abstain N Brown Group plc BWNG 03-Jul-12 G64036125 13 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For N Brown Group plc BWNG 03-Jul-12 G64036125 14 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For N Brown Group plc BWNG 03-Jul-12 G64036125 15 Authorise the Company to Call EGM with Two Weeks' Notice Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction J Sainsbury plc SBRY 11-Jul-12 G77732173 1 Accept Financial Statements and Statutory Reports Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 2 Approve Remuneration Report Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 3 Approve Final Dividend Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 4 Re-elect Matt Brittin as Director Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 5 Re-elect Mike Coupe as Director Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 6 Re-elect Anna Ford as Director Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 7 Re-elect Mary Harris as Director Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 8 Re-elect Gary Hughes as Director Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 9 Re-elect Justin King as Director Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 10 Re-elect John McAdam as Director Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 11 Re-elect John Rogers as Director Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 12 Re-elect David Tyler as Director Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 13 Reappoint PricewaterhouseCoopers LLP as Auditors Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 14 Authorise the Audit Committee to Fix Remuneration of Auditors Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 15 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 16 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 17 Authorise EU Political Donations and Expenditure Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 18 Authorise Market Purchase of Ordinary Shares Mgmt For For J Sainsbury plc SBRY 11-Jul-12 G77732173 19 Authorise the Company to Call EGM with Two Weeks' Notice Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Ascendas India Trust N/A 17-Jul-12 Y0259C104 1 Adopt Report of Trustee-Manager, Statement by Trustee-Manager, Audited Financial Statements and Auditors' Reports Mgmt For For Ascendas India Trust N/A 17-Jul-12 Y0259C104 2 Appoint Ernst & Young LLP as Auditors and Authorize Trustee-Manager to Fix Their Remuneration Mgmt For For Ascendas India Trust N/A 17-Jul-12 Y0259C104 3 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Ascendas India Trust N/A 17-Jul-12 Y0259C104 Special Business Mgmt Ascendas India Trust N/A 17-Jul-12 Y0259C104 1 Approve Gearing Limit Amendment Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Investec plc N/A 02-Aug-12 N/A Common Business: Investec plc and Investec Ltd Mgmt Investec plc N/A 02-Aug-12 N/A 1 Re-elect Samuel Abrahams as Director Mgmt For Against Investec plc N/A 02-Aug-12 N/A 2 Re-elect George Alford as Director Mgmt For For Investec plc N/A 02-Aug-12 N/A 3 Re-elect Glynn Burger as Director Mgmt For For Investec plc N/A 02-Aug-12 N/A 4 Re-elect Cheryl Carolus as Director Mgmt For For Investec plc N/A 02-Aug-12 N/A 5 Re-elect Peregrine Crosthwaite as Director Mgmt For For Investec plc N/A 02-Aug-12 N/A 6 Re-elect Olivia Dickson as Director Mgmt For For Investec plc N/A 02-Aug-12 N/A 7 Re-elect Hendrik du Toit as Director Mgmt For For Investec plc N/A 02-Aug-12 N/A 8 Re-elect Bradley Fried as Director Mgmt For Against Investec plc N/A 02-Aug-12 N/A 9 Re-elect Haruko Fukuda as Director Mgmt For For Investec plc N/A 02-Aug-12 N/A 10 Re-elect Bernard Kantor as Director Mgmt For For Investec plc N/A 02-Aug-12 N/A 11 Re-elect Ian Kantor as Director Mgmt For Against Investec plc N/A 02-Aug-12 N/A 12 Re-elect Stephen Koseff as Director Mgmt For For Investec plc N/A 02-Aug-12 N/A 13 Re-elect Peter Malungani as Director Mgmt For For Investec plc N/A 02-Aug-12 N/A 14 Re-elect Sir David Prosser as Director Mgmt For For Investec plc N/A 02-Aug-12 N/A 15 Re-elect Peter Thomas as Director Mgmt For Against Investec plc N/A 02-Aug-12 N/A 16 Re-elect Fani Titi as Director Mgmt For For Investec plc N/A 02-Aug-12 N/A 17 Approve the DLC Remuneration Report Mgmt For For Investec plc N/A 02-Aug-12 N/A 18 Approve the DLC Audit Committee Report Mgmt For For Investec plc N/A 02-Aug-12 N/A 19 Authorise Board to Ratify and Execute Approved Resolutions Mgmt For For Investec plc N/A 02-Aug-12 N/A Ordinary Business: Investec Ltd Mgmt Investec plc N/A 02-Aug-12 N/A 20 Accept Financial Statements and Statutory Reports for the Year Ended 31 March 2012 Mgmt For For Investec plc N/A 02-Aug-12 N/A 21 Sanction the Interim Dividend on the Ordinary Shares Mgmt For For Investec plc N/A 02-Aug-12 N/A 22 Sanction the Interim Dividend on the Dividend Access (South African Resident) Redeemable Preference Share Mgmt For For Investec plc N/A 02-Aug-12 N/A 23 Approve Final Dividend on the Ordinary Shares and the Dividend Access (South African Resident) Redeemable Preference Share Mgmt For For Investec plc N/A 02-Aug-12 N/A 24 Reappoint Ernst & Young Inc as Joint Auditors of the Company Mgmt For For Investec plc N/A 02-Aug-12 N/A 25 Reappoint KPMG Inc as Joint Auditors of the Company Mgmt For For Investec plc N/A 02-Aug-12 N/A Special Business: Investec Ltd Ordinary Resolutions Mgmt Investec plc N/A 02-Aug-12 N/A 26 Place Five Percent of the Unissued Ordinary Shares Under Control of Directors Mgmt For For Investec plc N/A 02-Aug-12 N/A 27 Place Five Percent of the Unissued Class "A" Variable Rate Compulsorily Convertible Non-Cumulative Preference Shares Under Control of Directors Mgmt For For Investec plc N/A 02-Aug-12 N/A 28 Place Remaining Unissued Shares, Being Variable Rate Cumulative Redeemable Preference Shares, Non-Redeemable, Non-Cumulative, Non-Participating Preference Shares and the Special Convertible Redeemable Preference Shares Under Control of Directors Mgmt For For Investec plc N/A 02-Aug-12 N/A 29 Authorise Board to Issue Ordinary Shares for Cash in Respect of Five Percent of the Unissued Ordinary Shares Mgmt For For Investec plc N/A 02-Aug-12 N/A 30 Authorise Board to Issue Class "A" Variable Rate Compulsorily Convertible Non-Cumulative Preference Shares for Cash in Respect of Five Percent of the Unissued Class "A" Variable Rate Compulsorily Convertible Non-Cumulative Preference Shares Mgmt For For Investec plc N/A 02-Aug-12 N/A Special Resolutions: Investec Ltd Mgmt Investec plc N/A 02-Aug-12 N/A 31 Authorise Repurchase of Up to 20 Percent of Issued Ordinary Shares and Perpetual Preference Shares Mgmt For For Investec plc N/A 02-Aug-12 N/A 32 Approve Financial Assistance to Subsidiaries and Directors Mgmt For For Investec plc N/A 02-Aug-12 N/A 33 Approve Directors' Fees for the Period from 1 April 2012 to 31 March 2013 Mgmt For For Investec plc N/A 02-Aug-12 N/A 34 Amend Memorandum of Incorporation Mgmt For For Investec plc N/A 02-Aug-12 N/A 35 Adopt New Memorandum of Incorporation Mgmt For For Investec plc N/A 02-Aug-12 N/A Ordinary Business: Investec plc Mgmt Investec plc N/A 02-Aug-12 N/A 36 Accept Financial Statements and Statutory Reports Mgmt For For Investec plc N/A 02-Aug-12 N/A 37 Sanction the Interim Dividend on the Ordinary Shares Mgmt For For Investec plc N/A 02-Aug-12 N/A 38 Approve Final Dividend Mgmt For For Investec plc N/A 02-Aug-12 N/A 39 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Mgmt For For Investec plc N/A 02-Aug-12 N/A Special Business: Investec plc Mgmt Investec plc N/A 02-Aug-12 N/A 40 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For Investec plc N/A 02-Aug-12 N/A 41 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For Investec plc N/A 02-Aug-12 N/A 42 Authorise Market Purchase of Ordinary Shares Mgmt For For Investec plc N/A 02-Aug-12 N/A 43 Authorise Market Purchase of Preference Shares Mgmt For For Investec plc N/A 02-Aug-12 N/A 44 Authorise EU Political Donations and Expenditure Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Emperor Entertainment Hotel Limited 08-Aug-12 G31389102 1 Accept Financial Statements and Statutory Reports Mgmt For For Emperor Entertainment Hotel Limited 08-Aug-12 G31389102 2 Declare Final Dividend for the Year Ended March 31, 2012 Mgmt For For Emperor Entertainment Hotel Limited 08-Aug-12 G31389102 3a Reelect Fan Man Seung, Vanessa as Director Mgmt For For Emperor Entertainment Hotel Limited 08-Aug-12 G31389102 3b Reelect Wan Choi Ha as Director Mgmt For For Emperor Entertainment Hotel Limited 08-Aug-12 G31389102 3c Authorize Board to Fix the Directors' Remuneration Mgmt For For Emperor Entertainment Hotel Limited 08-Aug-12 G31389102 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Emperor Entertainment Hotel Limited 08-Aug-12 G31389102 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Mgmt For Against Emperor Entertainment Hotel Limited 08-Aug-12 G31389102 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Emperor Entertainment Hotel Limited 08-Aug-12 G31389102 5c Authorize Reissuance of Repurchased Shares Mgmt For Against Emperor Entertainment Hotel Limited 08-Aug-12 G31389102 5d Approve Refreshment of Scheme Mandate Limit Under Share Option Scheme Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Emperor International Holdings Ltd 08-Aug-12 G3036C223 1 Accept Financial Statements and Statutory Reports Mgmt For For Emperor International Holdings Ltd 08-Aug-12 G3036C223 2 Approve Final Dividend for the Year Ended March 31, 2012 Mgmt For For Emperor International Holdings Ltd 08-Aug-12 G3036C223 3a Reelect Cheung Ping Keung as Director Mgmt For For Emperor International Holdings Ltd 08-Aug-12 G3036C223 3b Reelect Liu Hing Hung as Director Mgmt For For Emperor International Holdings Ltd 08-Aug-12 G3036C223 3c Elect Cheng Ka Yu, Elsa as Director Mgmt For For Emperor International Holdings Ltd 08-Aug-12 G3036C223 3d Authorize Board to Fix the Directors' Remuneration Mgmt For For Emperor International Holdings Ltd 08-Aug-12 G3036C223 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Emperor International Holdings Ltd 08-Aug-12 G3036C223 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Mgmt For Against Emperor International Holdings Ltd 08-Aug-12 G3036C223 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Emperor International Holdings Ltd 08-Aug-12 G3036C223 5c Authorize Reissuance of Repurchased Shares Mgmt For Against Emperor International Holdings Ltd 08-Aug-12 G3036C223 5d Approve Refreshment of Scheme Mandate Limit Under Share Option Scheme Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Cosel Co. Ltd. 10-Aug-12 J08306102 1 Approve Allocation of Income, with a Final Dividend of JPY 8 Mgmt For For Cosel Co. Ltd. 10-Aug-12 J08306102 2 Approve Adjustment to Aggregate Compensation Ceilings for Directors and Statutory Auditors Mgmt For For Cosel Co. Ltd. 10-Aug-12 J08306102 3 Approve Special Payments in Connection with Abolition of Retirement Bonus System Mgmt For Against Cosel Co. Ltd. 10-Aug-12 J08306102 4 Approve Annual Bonus Payment to Directors and Statutory Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Genesis Land Development Corp. GDC 12-Sep-12 37183V102 1 Fix Number of Directors at Seven Mgmt For For Genesis Land Development Corp. GDC 12-Sep-12 37183V102 Elect Yazdi J. Bharucha as Director Mgmt For For Genesis Land Development Corp. GDC 12-Sep-12 37183V102 Elect Michael Brodsky as Director Mgmt For For Genesis Land Development Corp. GDC 12-Sep-12 37183V102 Elect Mark Scott as Director Mgmt For For Genesis Land Development Corp. GDC 12-Sep-12 37183V102 Elect Steven J. Glover as Director Mgmt For For Genesis Land Development Corp. GDC 12-Sep-12 37183V102 Elect William Pringle as Director Mgmt For For Genesis Land Development Corp. GDC 12-Sep-12 37183V102 Elect Mark W. Mitchell as Director Mgmt For For Genesis Land Development Corp. GDC 12-Sep-12 37183V102 Elect Sandy I. Poklar as Director Mgmt For For Genesis Land Development Corp. GDC 12-Sep-12 37183V102 3 Approve MNP LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Golden Meditech Holdings Ltd 25-Sep-12 G39580108 1 Accept Financial Statements and Statutory Reports Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 2 Approve Final Dividend Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 3a Reelect Zheng Ting as Non-Executive Director Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 3b Reelect Gu Qiao as Independent Non-Executive Director Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 4 Authorize Board to Fix Remuneration of Directors Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 5a Elect Kong Kam Yu as Executive Director and Authorize Board to Fix His Remuneration Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 5b Elect Yu Kwok Kuen, Harry as Executive Director and Authorize Board to Fix His Remuneration Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 5c Elect Feng Wen as Independent Non-Executive Director and Authorize Board to Fix His Remuneration Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 6 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Mgmt For Against Golden Meditech Holdings Ltd 25-Sep-12 G39580108 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 9 Authorize Reissuance of Repurchased Shares Mgmt For Against Golden Meditech Holdings Ltd 25-Sep-12 G39580108 10 Amend Articles of Association of the Company Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 11 Adopt New Memorandum and Articles of Association of the Company Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction SHO-BOND Holdings Co., Ltd. 27-Sep-12 J7447D107 1 Approve Allocation of Income, with a Final Dividend of JPY 30 Mgmt For For SHO-BOND Holdings Co., Ltd. 27-Sep-12 J7447D107 2 Elect Director Kishimoto, Tatsuya Mgmt For For SHO-BOND Holdings Co., Ltd. 27-Sep-12 J7447D107 3 Appoint Alternate Statutory Auditor Yamazaki, Kaoru Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Crown Ltd CWN 30-Oct-12 Q3014T106 2a Elect Helen Coonan as a Director Mgmt For For Crown Ltd CWN 30-Oct-12 Q3014T106 2b Elect Benjamin Brazil as a Director Mgmt For For Crown Ltd CWN 30-Oct-12 Q3014T106 2c Elect Rowena Danziger as a Director Mgmt For For Crown Ltd CWN 30-Oct-12 Q3014T106 2d Elect John Horvath as a Director Mgmt For For Crown Ltd CWN 30-Oct-12 Q3014T106 2e Elect Michael Johnston as a Director Mgmt For For Crown Ltd CWN 30-Oct-12 Q3014T106 3 Approve the Remuneration Report Mgmt For For Crown Ltd CWN 30-Oct-12 Q3014T106 4 Approve the Spill Resolution Mgmt Against Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Tassal Group Ltd. TGR 31-Oct-12 Q8881G103 2 Approve the Adoption of the Remuneration Report Mgmt For For Tassal Group Ltd. TGR 31-Oct-12 Q8881G103 3 Approve the Spill Resolution Mgmt Against Against Tassal Group Ltd. TGR 31-Oct-12 Q8881G103 4 Elect John Watson as a Director Mgmt For For Tassal Group Ltd. TGR 31-Oct-12 Q8881G103 5 Elect Trevor Gerber as a Director Mgmt For Against Tassal Group Ltd. TGR 31-Oct-12 Q8881G103 6 Approve the Grant of Up to 199,481 Performance Rights to Mark Ryan, Managing Director Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Guoco Group Ltd. 14-Nov-12 G42098122 1 Declare Final Dividend Mgmt For For Guoco Group Ltd. 14-Nov-12 G42098122 2 Approve Directors' Fees for the Year Ended June 30, 2012 Mgmt For For Guoco Group Ltd. 14-Nov-12 G42098122 3 Reelect Quek Leng Chan as Director Mgmt For For Guoco Group Ltd. 14-Nov-12 G42098122 4 Reelect Volker Stoeckel as Director Mgmt For For Guoco Group Ltd. 14-Nov-12 G42098122 5 Appoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Guoco Group Ltd. 14-Nov-12 G42098122 6 Authorize Share Repurchase Program Mgmt For For Guoco Group Ltd. 14-Nov-12 G42098122 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Mgmt For Against Guoco Group Ltd. 14-Nov-12 G42098122 8 Authorize Reissuance of Repurchased Shares Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Guoco Group Ltd. 14-Nov-12 G42098122 1 Approve Executive Share Option Scheme 2012 Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Sims Metal Management Limited SGM 15-Nov-12 Q8505L116 1 Elect Geoffrey N Brunsdon as a Director Mgmt For For Sims Metal Management Limited SGM 15-Nov-12 Q8505L116 2 Elect James T Thompson as a Director Mgmt For For Sims Metal Management Limited SGM 15-Nov-12 Q8505L116 3 Elect Paul Sukagawa as a Director Mgmt For For Sims Metal Management Limited SGM 15-Nov-12 Q8505L116 4 Approve the Grant of 511,883 Performance Rights and 487,814 Options to Daniel Dienst, Group Chief Executive Officer of the Company Mgmt For Against Sims Metal Management Limited SGM 15-Nov-12 Q8505L116 5 Approve the Adoption of the Remuneration Report Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction EVN AG EVN 17-Jan-13 A19833101 1 Receive Financial Statements and Statutory Reports (Non-Voting) Mgmt EVN AG EVN 17-Jan-13 A19833101 2 Approve Allocation of Income Mgmt For For EVN AG EVN 17-Jan-13 A19833101 3 Approve Discharge of Management and Supervisory Board Mgmt For For EVN AG EVN 17-Jan-13 A19833101 4 Ratify Auditors Mgmt For For EVN AG EVN 17-Jan-13 A19833101 5 Amend Articles Re: Compliance with Austrian Company Law Amendment Act 2011 Mgmt For For EVN AG EVN 17-Jan-13 A19833101 6 Elect Thomas Kusterer to the Supervisory Board Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Samsung Card Co. 15-Mar-13 Y7T70U105 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 700 per Share Mgmt For For Samsung Card Co. 15-Mar-13 Y7T70U105 2 Amend Articles of Incorporation Mgmt For For Samsung Card Co. 15-Mar-13 Y7T70U105 3 Approve Total Remuneration of Inside Directors and Outside Directors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Daekyo Co. 22-Mar-13 Y1861Q101 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 100 per Common Share and KRW 110 per Preferred Share Mgmt For For Daekyo Co. 22-Mar-13 Y1861Q101 2 Elect Two Inside Directors and One Outside Director (Bundled) Mgmt For For Daekyo Co. 22-Mar-13 Y1861Q101 3 Elect Cho Hong-Hee as Member of Audit Committee Mgmt For For Daekyo Co. 22-Mar-13 Y1861Q101 4 Approve Total Remuneration of Inside Directors and Outside Directors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction DGB Financial Group Co Ltd 22-Mar-13 N/A 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 330 per Share Mgmt For For DGB Financial Group Co Ltd 22-Mar-13 N/A 2 Amend Articles of Incorporation Mgmt For For DGB Financial Group Co Ltd 22-Mar-13 N/A 3 Elect One Inside Director and Five Outside Directors (Bundled) Mgmt For For DGB Financial Group Co Ltd 22-Mar-13 N/A 4 Elect Three Outside Directors as Members of Audit Committee Mgmt For For DGB Financial Group Co Ltd 22-Mar-13 N/A 5 Approve Total Remuneration of Inside Directors and Outside Directors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Nongshim Co., Ltd. 22-Mar-13 Y63472107 1 Amend Articles of Incorporation Mgmt For For Nongshim Co., Ltd. 22-Mar-13 Y63472107 2 Reelect Yoon Suk-Chul as Outside Director Mgmt For For Nongshim Co., Ltd. 22-Mar-13 Y63472107 3 Approve Total Remuneration of Inside Directors and Outside Directors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Beazley plc BEZ 27-Mar-13 G1143Q101 1 Accept Financial Statements and Statutory Reports Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 2 Approve Remuneration Report Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 3 Approve Second Interim Dividend Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 4 Approve Special Dividend Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 5 Re-elect George Blunden as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 6 Re-elect Martin Bride as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 7 Re-elect Adrian Cox as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 8 Re-elect Jonathan Gray as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 9 Re-elect Dennis Holt as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 10 Re-elect Andrew Horton as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 11 Re-elect Neil Maidment as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 12 Re-elect Padraic O'Connor as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 13 Re-elect Vincent Sheridan as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 14 Re-elect Ken Sroka as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 15 Re-elect Rolf Tolle as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 16 Re-elect Clive Washbourn as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 17 Elect Angela Crawford-Ingle as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 18 Reappoint KPMG as Auditors Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 19 Authorise Board to Fix Remuneration of Auditors Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 20 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 21 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 22 Authorise Market Purchase of Ordinary Shares Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 23 Authorise the Company to Call EGM with Two Weeks' Notice Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 24 Approve Marine Share Incentive Plan Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Aker ASA AKER 17-Apr-13 R0114P108 1 Opening Meeting; Approve Notice of Meeting and Agenda Mgmt For For Aker ASA AKER 17-Apr-13 R0114P108 2 Designate Inspector(s) of Minutes of Meeting Mgmt For For Aker ASA AKER 17-Apr-13 R0114P108 3 Receive Financial Statements and Statutory Reports Mgmt Aker ASA AKER 17-Apr-13 R0114P108 4 Approve Financial Statements and Statutory Reports; Approve allocation of Income and Dividends of NOK 12 per Share Mgmt For For Aker ASA AKER 17-Apr-13 R0114P108 5 Approve Remuneration Policy And Other Terms of Employment For Executive Management Mgmt For Against Aker ASA AKER 17-Apr-13 R0114P108 6 Approve Remuneration of Directors; Approve Remuneration for Audit Committee Work Mgmt For Against Aker ASA AKER 17-Apr-13 R0114P108 7 Approve Remuneration to Members of Nomination Committee Work Mgmt For For Aker ASA AKER 17-Apr-13 R0114P108 8 Elect Directors Mgmt For Against Aker ASA AKER 17-Apr-13 R0114P108 9 Elect Members of Nominating Committee Mgmt For For Aker ASA AKER 17-Apr-13 R0114P108 10 Approve Remuneration of Auditors Mgmt For For Aker ASA AKER 17-Apr-13 R0114P108 11 Authorize Share Repurchase Program Mgmt For Against Aker ASA AKER 17-Apr-13 R0114P108 12 AuthorizeRepurchase of up to 10 Percent of Share Capital in Connection to Share-Based Incentive Pprogram Mgmt For Against Aker ASA AKER 17-Apr-13 R0114P108 13 Authorize Share Repurchase Program and Cancellation of Repurchased Shares Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Banco Latinoamericano de Comercio Exterior SA BLX 17-Apr-13 P16994132 1 Approve Consolidated Financial Statements and Statutory Reports for Fiscal Year 2012 Mgmt For For Banco Latinoamericano de Comercio Exterior SA BLX 17-Apr-13 P16994132 2 Ratify Deloitte as Auditor Mgmt For For Banco Latinoamericano de Comercio Exterior SA BLX 17-Apr-13 P16994132 Reelect Herminio A. Blanco as Director to Represent Holders of Class E Shares Mgmt For For Banco Latinoamericano de Comercio Exterior SA BLX 17-Apr-13 P16994132 Reelect Maria da Graça França as Director to Represent Holders of Class E Shares Mgmt For For Banco Latinoamericano de Comercio Exterior SA BLX 17-Apr-13 P16994132 Reelect William D. Hayes as Director to Represent Holders of Class E Shares Mgmt For For Banco Latinoamericano de Comercio Exterior SA BLX 17-Apr-13 P16994132 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Banco Latinoamericano de Comercio Exterior SA BLX 17-Apr-13 P16994132 5 Transact Other Business (Non-Voting) Mgmt Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Gam Holding Ltd. GAM 17-Apr-13 H2878E106 1 Accept Financial Statements and Statutory Reports Mgmt For For Gam Holding Ltd. GAM 17-Apr-13 H2878E106 2 Approve Allocation of Income and Dividends of CHF 0.50 per Share Mgmt For For Gam Holding Ltd. GAM 17-Apr-13 H2878E106 3 Approve Discharge of Board and Senior Management Mgmt For For Gam Holding Ltd. GAM 17-Apr-13 H2878E106 4 Approve CHF 506,267 Reduction in Share Capital via Cancellation of Repurchased Shares Mgmt For For Gam Holding Ltd. GAM 17-Apr-13 H2878E106 Reelect Johannes de Gier as Director Mgmt For For Gam Holding Ltd. GAM 17-Apr-13 H2878E106 Reelect Dieter Enkelmann as Director Mgmt For For Gam Holding Ltd. GAM 17-Apr-13 H2878E106 Reelect Hugh Scott-Barrett as Director Mgmt For For Gam Holding Ltd. GAM 17-Apr-13 H2878E106 Elect Tanja Weiher as Director Mgmt For For Gam Holding Ltd. GAM 17-Apr-13 H2878E106 6 Ratify KPMG AG as Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction African Barrick Gold plc ABG 18-Apr-13 N/A 1 Accept Financial Statements and Statutory Reports Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 2 Approve Remuneration Report Mgmt For Against African Barrick Gold plc ABG 18-Apr-13 N/A 3 Approve Final Dividend Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 4 Elect Kelvin Dushnisky as Director Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 5 Re-elect Gregory Hawkins as Director Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 6 Re-elect Juma Mwapachu as Director Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 7 Re-elect Andre Falzon as Director Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 8 Re-elect Stephen Galbraith as Director Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 9 Re-elect David Hodgson as Director Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 10 Re-elect Michael Kenyon as Director Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 11 Elect Richard McCreary as Director Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 12 Reappoint PricewaterhouseCoopers LLP as Auditors Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 13 Authorise the Audit Committee to Fix Remuneration of Auditors Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 14 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 15 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 16 Authorise Market Purchase of Ordinary Shares Mgmt For For African Barrick Gold plc ABG 18-Apr-13 N/A 17 Authorise the Company to Call EGM with Two Weeks' Notice Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 Ordinary Business Mgmt Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 1 Approve Financial Statements and Statutory Reports Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 2 Approve Consolidated Financial Statements and Statutory Reports Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 3 Approve Transaction with Bouygues Mgmt For Against Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 4 Approve Transactions with Other Related-Parties Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 5 Approve Allocation of Income and Dividends of EUR 0.55 per Share Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 6 Elect Catherine Dussart as Director Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 7 Reelect Claude Berda as Director Mgmt For Against Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 8 Reelect Martin Bouygues as Director Mgmt For Against Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 9 Reelect Olivier Bouygues as Director Mgmt For Against Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 10 Reelect Laurence Danon as Director Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 11 Reelect Nonce Paolini as Director Mgmt For Against Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 12 Reelect Gilles Pelisson as Director Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 13 Reelect Bouygues as Director Mgmt For Against Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 14 Elect Olivier Roussat as Director Mgmt For Against Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 15 Renew Appointment of Mazars as Auditor Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 16 Renew Appointment of Thierry Colin as Alternate Auditor Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 17 Authorize Repurchase of Up to 5 Percent of Issued Share Capital Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 Extraordinary Business Mgmt Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 18 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 19 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 8.4 Million Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 20 Authorize Capitalization of Reserves of Up to EUR 400 Million for Bonus Issue or Increase in Par Value Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 21 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 4.2 Million Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 22 Approve Issuance of Equity or Equity-Linked Securities for up to 10 Percent of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 4.2 Million Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 23 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Mgmt For Against Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 24 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 25 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 26 Authorize Capital Increase of Up to EUR 4.2 Million for Future Exchange Offers Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 27 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 8.4 Million Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 28 Approve Employee Stock Purchase Plan Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 29 Amend Article 12 of Bylaws Re: Age Limit for Chairman Mgmt For Against Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 30 Amend Article 16 of Bylaws Re: Age Limit for CEO and Vice CEO Mgmt For For Television Francaise 1 TF1 TFI 18-Apr-13 F91255103 31 Authorize Filing of Required Documents/Other Formalities Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Wereldhave NV N/A 22-Apr-13 N95060120 Annual Meeting Mgmt Wereldhave NV N/A 22-Apr-13 N95060120 1 Open Meeting Mgmt Wereldhave NV N/A 22-Apr-13 N95060120 2 Receive Minutes of Previous Meeting Mgmt Wereldhave NV N/A 22-Apr-13 N95060120 3 Receive Report of Management Board (Non-Voting) Mgmt Wereldhave NV N/A 22-Apr-13 N95060120 4 Receive Explanation on Company's Reserves and Dividend Policy Mgmt Wereldhave NV N/A 22-Apr-13 N95060120 5 Allow Questions to External Auditor Mgmt Wereldhave NV N/A 22-Apr-13 N95060120 6 Approve Financial Statements and Dividends of EUR 3.30 per Ordinary Share Mgmt For For Wereldhave NV N/A 22-Apr-13 N95060120 7 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Mgmt Wereldhave NV N/A 22-Apr-13 N95060120 8 Approve Discharge of Management Board Mgmt For For Wereldhave NV N/A 22-Apr-13 N95060120 9 Approve Discharge of Supervisory Board Mgmt For For Wereldhave NV N/A 22-Apr-13 N95060120 10 Reelect D.J. Anbeek to Executive Board Mgmt For For Wereldhave NV N/A 22-Apr-13 N95060120 11 Elect P. Roozenboom to Executive Board Mgmt For For Wereldhave NV N/A 22-Apr-13 N95060120 12 Elect F.C. Weijtens to Supervisory Board Mgmt For For Wereldhave NV N/A 22-Apr-13 N95060120 13 Elect J.A. Bomhoff to Supervisory Board Mgmt For For Wereldhave NV N/A 22-Apr-13 N95060120 14 Reappoint PricewaterhouseCoopers as Auditors Mgmt For For Wereldhave NV N/A 22-Apr-13 N95060120 15 Allow Questions Mgmt Wereldhave NV N/A 22-Apr-13 N95060120 16 Close Meeting Mgmt Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Vontobel Holding AG VONN 23-Apr-13 H92070210 1 Accept Financial Statements and Statutory Reports Mgmt For For Vontobel Holding AG VONN 23-Apr-13 H92070210 2 Approve Discharge of Board and Senior Management Mgmt For For Vontobel Holding AG VONN 23-Apr-13 H92070210 3 Approve Allocation of Income and Dividends of CHF 1.20 per Share Mgmt For For Vontobel Holding AG VONN 23-Apr-13 H92070210 Relect Herbert J. Scheidt as Director Mgmt For Against Vontobel Holding AG VONN 23-Apr-13 H92070210 Relect Bruno Basler as Director Mgmt For For Vontobel Holding AG VONN 23-Apr-13 H92070210 Relect Peter Quadri as Director Mgmt For For Vontobel Holding AG VONN 23-Apr-13 H92070210 Relect Frank Schnewlin as Director Mgmt For For Vontobel Holding AG VONN 23-Apr-13 H92070210 Relect Clara C. Streit as Director Mgmt For For Vontobel Holding AG VONN 23-Apr-13 H92070210 Relect Marcel Zoller as Director Mgmt For For Vontobel Holding AG VONN 23-Apr-13 H92070210 Elect Dominic Brenninkmeyer as Director Mgmt For For Vontobel Holding AG VONN 23-Apr-13 H92070210 Elect Nicolas Oltramare as Director Mgmt For For Vontobel Holding AG VONN 23-Apr-13 H92070210 5 Ratify Ernst and Young Ltd. as Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction D/S Norden DNORD 24-Apr-13 K19911146 1 Receive Report of Board (Non-Voting) Mgmt D/S Norden DNORD 24-Apr-13 K19911146 2 Approve Financial Statements and Statutory Reports Mgmt For For D/S Norden DNORD 24-Apr-13 K19911146 3 Approve Allocation of Income and Dividends of DKK 3 per Share Mgmt For For D/S Norden DNORD 24-Apr-13 K19911146 4a Elect Alison J. F. Riegels as Director Mgmt For For D/S Norden DNORD 24-Apr-13 K19911146 4b Elect Karsten Knudsen as Director Mgmt For For D/S Norden DNORD 24-Apr-13 K19911146 5 Ratify PricewaterhouseCoopers as Auditors Mgmt For For D/S Norden DNORD 24-Apr-13 K19911146 6a Approve Guidelines for Incentive-Based Compensation for Executive Management and Board Mgmt For For D/S Norden DNORD 24-Apr-13 K19911146 6b Authorize Share Repurchase Program Mgmt For For D/S Norden DNORD 24-Apr-13 K19911146 7 Other Business (Non-Voting) Mgmt Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction OFG Bancorp OFG 24-Apr-13 67103X102 Elect Director José Rafael Fernández Mgmt For For OFG Bancorp OFG 24-Apr-13 67103X102 Elect Director José E. Rossi Mgmt For For OFG Bancorp OFG 24-Apr-13 67103X102 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For OFG Bancorp OFG 24-Apr-13 67103X102 3 Amend Omnibus Stock Plan Mgmt For For OFG Bancorp OFG 24-Apr-13 67103X102 4 Change Company Name to OFG Bancorp Mgmt For For OFG Bancorp OFG 24-Apr-13 67103X102 5 Ratify Auditors Mgmt For For OFG Bancorp OFG 24-Apr-13 67103X102 6 Adjourn Meeting Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Colt Group SA COLT 25-Apr-13 L18842101 1 Receive Board Reports on the Consolidated and Unconsolidated Financial Statements and Annual Accounts Mgmt For For Colt Group SA COLT 25-Apr-13 L18842101 2 Receive Consolidated and Unconsolidated Financial Statements and Annual Accounts, and Auditors' Reports Thereon Mgmt For For Colt Group SA COLT 25-Apr-13 L18842101 3 Approve Consolidated Financial Statements and Annual Accounts Mgmt For For Colt Group SA COLT 25-Apr-13 L18842101 4 Approve Unconsolidated Financial Statements and Annual Accounts Mgmt For For Colt Group SA COLT 25-Apr-13 L18842101 5 Approve Allocation of Income Mgmt For For Colt Group SA COLT 25-Apr-13 L18842101 6 Approve Remuneration Report Mgmt For For Colt Group SA COLT 25-Apr-13 L18842101 7 Approve Discharge of Directors Mgmt For For Colt Group SA COLT 25-Apr-13 L18842101 8 Re-elect Andreas Barth as Director Mgmt For For Colt Group SA COLT 25-Apr-13 L18842101 9 Re-elect Rakesh Bhasin as Director Mgmt For For Colt Group SA COLT 25-Apr-13 L18842101 10 Re-elect Vincenzo Damiani as Director Mgmt For For Colt Group SA COLT 25-Apr-13 L18842101 11 Re-elect Mark Ferrari as Director Mgmt For For Colt Group SA COLT 25-Apr-13 L18842101 12 Re-elect Gene Gabbard as Director Mgmt For For Colt Group SA COLT 25-Apr-13 L18842101 13 Re-elect Sergio Giacoletto as Director Mgmt For For Colt Group SA COLT 25-Apr-13 L18842101 14 Re-elect Simon Haslam as Director Mgmt For For Colt Group SA COLT 25-Apr-13 L18842101 15 Re-elect Tim Hilton as Director Mgmt For For Colt Group SA COLT 25-Apr-13 L18842101 16 Re-elect Anthony Rabin as Director Mgmt For For Colt Group SA COLT 25-Apr-13 L18842101 17 Re-elect Michael Wilens as Director Mgmt For For Colt Group SA COLT 25-Apr-13 L18842101 18 Confirm the Power of the Board to Appoint a Director Replacing Hans Eggerstedt Who Resigned from His Office of Director and that the Appointment of New Director Will be Confirmed at the Next AGM Mgmt For For Colt Group SA COLT 25-Apr-13 L18842101 19 Confirm the Power of the Board to Appoint a Director Replacing Stuart Jackson Who Resigned from His Office of Director and that the Appointment of New Director Will be Confirmed at the Next AGM Mgmt For For Colt Group SA COLT 25-Apr-13 L18842101 20 Reappoint PricewaterhouseCoopers S.a r.l. as Auditors Mgmt For For Colt Group SA COLT 25-Apr-13 L18842101 21 Authorise Board to Fix Remuneration of Auditors Mgmt For For Colt Group SA COLT 25-Apr-13 L18842101 22 Authorise Market Purchase of Ordinary Shares Mgmt For For Colt Group SA COLT 25-Apr-13 L18842101 23 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For Colt Group SA COLT 25-Apr-13 L18842101 24 Amend Share Grant Plan Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Befimmo SCA BEFB 30-Apr-13 B09186105 Annual Meeting Mgmt Befimmo SCA BEFB 30-Apr-13 B09186105 1 Receive Directors' Reports (Non-Voting) Mgmt Befimmo SCA BEFB 30-Apr-13 B09186105 2 Receive Auditors' Reports (Non-Voting) Mgmt Befimmo SCA BEFB 30-Apr-13 B09186105 3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Mgmt Befimmo SCA BEFB 30-Apr-13 B09186105 4 Approve Financial Statements and Allocation of Income Mgmt For For Befimmo SCA BEFB 30-Apr-13 B09186105 5 Approve Discharge of Statutory Director Mgmt For For Befimmo SCA BEFB 30-Apr-13 B09186105 6 Approve Discharge of Directors Mgmt For For Befimmo SCA BEFB 30-Apr-13 B09186105 7 Approve Discharge of Auditors Mgmt For For Befimmo SCA BEFB 30-Apr-13 B09186105 8 Elect Sophie Goblet as Director Mgmt For For Befimmo SCA BEFB 30-Apr-13 B09186105 9 Reelect Arcade Consult as Director, Permanently Represented by André Sougne Mgmt For For Befimmo SCA BEFB 30-Apr-13 B09186105 10 Relect Roude as Director, Permanently Represented by Jacques Rousseaux Mgmt For For Befimmo SCA BEFB 30-Apr-13 B09186105 11 Approve Remuneration Report Mgmt For Against Befimmo SCA BEFB 30-Apr-13 B09186105 12 Approve Remuneration of Directors Mgmt For For Befimmo SCA BEFB 30-Apr-13 B09186105 Approve Change-of-Control Clause Re : Revolving Facility Agreement ING Mgmt For For Befimmo SCA BEFB 30-Apr-13 B09186105 Approve Change-of-Control Clause Re : Revolving Facility Agreement BECM Mgmt For For Befimmo SCA BEFB 30-Apr-13 B09186105 Approve Change-of-Control Clause Re :Revolving Facility Agreement Belfius Mgmt For For Befimmo SCA BEFB 30-Apr-13 B09186105 14 Transact Other Business Mgmt Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Leoni AG LEO 30-Apr-13 D50120134 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Mgmt Leoni AG LEO 30-Apr-13 D50120134 2 Approve Allocation of Income and Dividends of EUR 1.50 per Share Mgmt For Do Not Vote Leoni AG LEO 30-Apr-13 D50120134 3 Approve Discharge of Management Board for Fiscal 2012 Mgmt For Do Not Vote Leoni AG LEO 30-Apr-13 D50120134 4 Approve Discharge of Supervisory Board for Fiscal 2012 Mgmt For Do Not Vote Leoni AG LEO 30-Apr-13 D50120134 5 Ratify Ernst & Young as Auditors for Fiscal 2013 Mgmt For Do Not Vote Leoni AG LEO 30-Apr-13 D50120134 6 Amend Articles Re: Supervisory Board Remuneration Mgmt For Do Not Vote Leoni AG LEO 30-Apr-13 D50120134 7 Amend Articles Re: Editorial Changes Mgmt For Do Not Vote Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Koninklijke DSM NV DSM 03-May-13 N5017D122 Annual Meeting Mgmt Koninklijke DSM NV DSM 03-May-13 N5017D122 1 Open Meeting Mgmt Koninklijke DSM NV DSM 03-May-13 N5017D122 2 Receive Report of Management Board (Non-Voting) Mgmt Koninklijke DSM NV DSM 03-May-13 N5017D122 3 Adopt Financial Statements Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 4a Receive Explanation on Company's Reserves and Dividend Policy Mgmt Koninklijke DSM NV DSM 03-May-13 N5017D122 4b Approve Dividends of EUR 1.50 Per Share Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 5a Approve Discharge of Management Board Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 5b Approve Discharge of Supervisory Board Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 6 Elect D. de Vreeze to Executive Board Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 7 Reelect P. Hochuli to Supervisory Board Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 8 Amend Remuneration Policy for Management Board Members Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 9 Receive Announcements Re: Auditor Assessment Mgmt Koninklijke DSM NV DSM 03-May-13 N5017D122 10a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 10b Authorize Board to Exclude Preemptive Rights from Issuance under Item 10a Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 12 Approve Cancellation of Shares Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 13 Other Business (Non-Voting) Mgmt Koninklijke DSM NV DSM 03-May-13 N5017D122 14 Close Meeting Mgmt Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Hochtief AG HOT 07-May-13 D33134103 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Mgmt Hochtief AG HOT 07-May-13 D33134103 2 Approve Allocation of Income and Dividends of EUR 1 per Share Mgmt For For Hochtief AG HOT 07-May-13 D33134103 3 Approve Discharge of Management Board for Fiscal 2012 Mgmt For For Hochtief AG HOT 07-May-13 D33134103 4 Approve Discharge of Supervisory Board for Fiscal 2012 Mgmt For For Hochtief AG HOT 07-May-13 D33134103 5 Ratify Deloitte as Auditors for Fiscal 2013 Mgmt For For Hochtief AG HOT 07-May-13 D33134103 6 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares and Authorize Use of Financial Derivatives when Repurchasing Shares Mgmt For For Hochtief AG HOT 07-May-13 D33134103 Elect Michael Frenzel to the Supervisory Board Mgmt For For Hochtief AG HOT 07-May-13 D33134103 Elect Francisco Garcia to the Supervisory Board Mgmt For For Hochtief AG HOT 07-May-13 D33134103 Elect Jan Wicke to the Supervisory Board Mgmt For For Hochtief AG HOT 07-May-13 D33134103 8 Ammend Articles Re: Remuneration of the Supervisory Board Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Industrivarden AB INDU A 07-May-13 W45430100 1 Open Meeting Mgmt Industrivarden AB INDU A 07-May-13 W45430100 2 Elect Chairman of Meeting Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 3 Prepare and Approve List of Shareholders Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 4 Approve Agenda of Meeting Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 5 Designate Inspector(s) of Minutes of Meeting Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 6 Acknowledge Proper Convening of Meeting Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 7a Receive Financial Statements and Statutory Reports; Receive Auditor's Report Mgmt Industrivarden AB INDU A 07-May-13 W45430100 7b Receive Auditor's Report on Application of Guidelines for Remuneration for Executive Management Mgmt Industrivarden AB INDU A 07-May-13 W45430100 7c Receive Board's Dividend Proposal Mgmt Industrivarden AB INDU A 07-May-13 W45430100 8 Receive President's Report Mgmt Industrivarden AB INDU A 07-May-13 W45430100 9a Approve Financial Statements and Statutory Reports Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 9b Approve Allocation of Income and Dividends of SEK 5.00 per Share Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 9c Approve May 16, 2013, as Record Date for Dividend Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 9d Approve Discharge of Board and President Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 10 Determine Number of Members (7) and Deputy Members (0) of Board Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 11 Approve Remuneration of Directors in the Amount of SEK 1.9 Million for the Chairman and SEK 545,000 for Other Members Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 12 Reelect Christian Caspar, Boel Flodgren, Stuart Graham, Fredrik Lundberg, Sverker Martin-Lof, and Anders Nyren as Directors; Elect Par Boman as Director Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 13 Approve Remuneration of Auditors Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 14 Approve Remuneration Policy And Other Terms of Employment For Executive Management Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 15 Approve 2012 Share Matching Plan for Key Employees Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Saft Groupe SA SAFT 07-May-13 F7758P107 Ordinary Business Mgmt Saft Groupe SA SAFT 07-May-13 F7758P107 1 Approve Financial Statements and Statutory Reports Mgmt For For Saft Groupe SA SAFT 07-May-13 F7758P107 2 Approve Consolidated Financial Statements and Statutory Reports Mgmt For For Saft Groupe SA SAFT 07-May-13 F7758P107 3 Approve Allocation of Income and Dividends of EUR 0.75 per Share Mgmt For For Saft Groupe SA SAFT 07-May-13 F7758P107 4 Approve Stock Dividend Program Mgmt For For Saft Groupe SA SAFT 07-May-13 F7758P107 5 Authorize Repurchase of Up to 200,000 Shares Mgmt For For Saft Groupe SA SAFT 07-May-13 F7758P107 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Saft Groupe SA SAFT 07-May-13 F7758P107 7 Reelect Yann Duchesne as Supervisory Board Member Mgmt For For Saft Groupe SA SAFT 07-May-13 F7758P107 8 Reelect Ghislain Lescuyer as Supervisory Board Member Mgmt For For Saft Groupe SA SAFT 07-May-13 F7758P107 9 Reelect Charlotte Garnier-Peugeot as Supervisory Board Member Mgmt For For Saft Groupe SA SAFT 07-May-13 F7758P107 10 Approve Remuneration of Supervisory Board Members in the Aggregate Amount of EUR 240,000 Mgmt For For Saft Groupe SA SAFT 07-May-13 F7758P107 11 Approve Auditors' Special Report on Related-Party Transactions Mgmt For For Saft Groupe SA SAFT 07-May-13 F7758P107 Extraordinary Business Mgmt Saft Groupe SA SAFT 07-May-13 F7758P107 12 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Mgmt For For Saft Groupe SA SAFT 07-May-13 F7758P107 Ordinary Business Mgmt Saft Groupe SA SAFT 07-May-13 F7758P107 13 Authorize Filing of Required Documents/Other Formalities Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction APERAM S.A. APAM 08-May-13 N/A 1 Receive Board's and Auditor's Reports Mgmt APERAM S.A. APAM 08-May-13 N/A I Approve Consolidated Financial Statements Mgmt For For APERAM S.A. APAM 08-May-13 N/A II Approve Financial Statements Mgmt For For APERAM S.A. APAM 08-May-13 N/A III Approve Allocation of Income Mgmt For For APERAM S.A. APAM 08-May-13 N/A IV Approve Remuneration of Directors Mgmt For For APERAM S.A. APAM 08-May-13 N/A V Approve Discharge of Directors Mgmt For For APERAM S.A. APAM 08-May-13 N/A VI Reelect Lakshmi N. Mittal as Director Mgmt For For APERAM S.A. APAM 08-May-13 N/A VII Reelect Romain Bausch as Director Mgmt For For APERAM S.A. APAM 08-May-13 N/A VIII Reelect David B. Burritt as Director Mgmt For For APERAM S.A. APAM 08-May-13 N/A IX Reelect Kathryn A. Matthews as Director Mgmt For For APERAM S.A. APAM 08-May-13 N/A X Reelect Aditya Mittal as Director Mgmt For For APERAM S.A. APAM 08-May-13 N/A XI Reelect Gonzalo Urquijo as Director Mgmt For For APERAM S.A. APAM 08-May-13 N/A XII Renew Appointment of Deloitte as Auditor Mgmt For For APERAM S.A. APAM 08-May-13 N/A XIII Amend Restricted Stock Plan Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction NV BEKAERT SA N/A 08-May-13 B09800135 Annual Meeting Mgmt NV BEKAERT SA N/A 08-May-13 B09800135 1 Receive Directors' Reports (Non-Voting) Mgmt NV BEKAERT SA N/A 08-May-13 B09800135 2 Receive Auditors' Reports (Non-Voting) Mgmt NV BEKAERT SA N/A 08-May-13 B09800135 3 Approve Remuneration Report Mgmt For Against NV BEKAERT SA N/A 08-May-13 B09800135 4 Approve Financial Statements, Allocation of Income, and Dividends of EUR 0.85 per Share Mgmt For For NV BEKAERT SA N/A 08-May-13 B09800135 Approve Discharge of Directors Mgmt For For NV BEKAERT SA N/A 08-May-13 B09800135 Approve Discharge of Auditors Mgmt For For NV BEKAERT SA N/A 08-May-13 B09800135 Reelect Roger Dalle as Director Mgmt For Against NV BEKAERT SA N/A 08-May-13 B09800135 Reelect François de Visscher as Director Mgmt For Against NV BEKAERT SA N/A 08-May-13 B09800135 Reelect Bernard van de Walle de Ghelcke as Director Mgmt For Against NV BEKAERT SA N/A 08-May-13 B09800135 Reelect Baudouin Velge as Director Mgmt For Against NV BEKAERT SA N/A 08-May-13 B09800135 Reelect Lady Barbara Thomas Judge as Independent Director Mgmt For Against NV BEKAERT SA N/A 08-May-13 B09800135 7 Ratify Deloitte as Auditors Mgmt For For NV BEKAERT SA N/A 08-May-13 B09800135 Approve Remuneration of Directors Re: Board Fees Mgmt For For NV BEKAERT SA N/A 08-May-13 B09800135 Approve Remuneration of Directors Re: Committee Fees Mgmt For For NV BEKAERT SA N/A 08-May-13 B09800135 Approve Auditors' Remuneration Re: Financial Year 2012 Mgmt For For NV BEKAERT SA N/A 08-May-13 B09800135 Approve Auditors' Remuneration Re: Financial Years 2013-2015 Mgmt For For NV BEKAERT SA N/A 08-May-13 B09800135 10 Approve Change-of-Control Clauses Mgmt For For NV BEKAERT SA N/A 08-May-13 B09800135 11 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Mgmt Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Pargesa Holding SA PARG 08-May-13 H60477207 1 Accept Financial Statements and Statutory Reports Mgmt For For Pargesa Holding SA PARG 08-May-13 H60477207 2 Approve Allocation of Income and Dividends of CHF 2.57 per Bearer Share and CHF 0.257 per Registered Share Mgmt For For Pargesa Holding SA PARG 08-May-13 H60477207 3 Approve Discharge of Board and Senior Management Mgmt For For Pargesa Holding SA PARG 08-May-13 H60477207 Reelect Segolene Gallienne as Director Mgmt For Against Pargesa Holding SA PARG 08-May-13 H60477207 Reelect Paul Desmarais Jr. as Director Mgmt For Against Pargesa Holding SA PARG 08-May-13 H60477207 Reelect Gerard Frere as Director Mgmt For Against Pargesa Holding SA PARG 08-May-13 H60477207 Reelect Victor Delloye as Director Mgmt For Against Pargesa Holding SA PARG 08-May-13 H60477207 Reelect Gerhard Mestrallet as Director Mgmt For Against Pargesa Holding SA PARG 08-May-13 H60477207 Reelect Baudoin Prot as Director Mgmt For For Pargesa Holding SA PARG 08-May-13 H60477207 Reelect Gilles Samyn as Director Mgmt For Against Pargesa Holding SA PARG 08-May-13 H60477207 Reelect Amaury De Seze as Director Mgmt For For Pargesa Holding SA PARG 08-May-13 H60477207 Reelect Arnaud Vial as Director Mgmt For Against Pargesa Holding SA PARG 08-May-13 H60477207 Ratify Deloitte SA as Auditors Mgmt For For Pargesa Holding SA PARG 08-May-13 H60477207 5 Transact Other Business (Non-Voting) Mgmt Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Catlin Group Ltd CGL 09-May-13 G196F1100 1 Accept Financial Statements and Statutory Reports Mgmt For For Catlin Group Ltd CGL 09-May-13 G196F1100 2 Approve Remuneration Report Mgmt For For Catlin Group Ltd CGL 09-May-13 G196F1100 3 Reappoint PricewaterhouseCoopers LLP as Auditors Mgmt For For Catlin Group Ltd CGL 09-May-13 G196F1100 4 Authorise Board to Fix Remuneration of Auditors Mgmt For For Catlin Group Ltd CGL 09-May-13 G196F1100 5 Re-elect John Barton as Director Mgmt For For Catlin Group Ltd CGL 09-May-13 G196F1100 6 Re-elect Bruce Carnegie-Brown as Director Mgmt For For Catlin Group Ltd CGL 09-May-13 G196F1100 7 Re-elect Stephen Catlin as Director Mgmt For For Catlin Group Ltd CGL 09-May-13 G196F1100 8 Re-elect Benjamin Meuli as Director Mgmt For For Catlin Group Ltd CGL 09-May-13 G196F1100 9 Re-elect Robert Gowdy as Director Mgmt For For Catlin Group Ltd CGL 09-May-13 G196F1100 10 Re-elect Nicholas Lyons as Director Mgmt For For Catlin Group Ltd CGL 09-May-13 G196F1100 11 Elect Fiona Luck as Director Mgmt For For Catlin Group Ltd CGL 09-May-13 G196F1100 12 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For Catlin Group Ltd CGL 09-May-13 G196F1100 13 Approve Performance Share Plan Mgmt For Against Catlin Group Ltd CGL 09-May-13 G196F1100 14 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For Catlin Group Ltd CGL 09-May-13 G196F1100 15 Authorise Market Purchase of Ordinary Shares Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Buzzi Unicem Spa BZU 10-May-13 T2320M109 Ordinary Business Mgmt Buzzi Unicem Spa BZU 10-May-13 T2320M109 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Mgmt For For Buzzi Unicem Spa BZU 10-May-13 T2320M109 2 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Mgmt For For Buzzi Unicem Spa BZU 10-May-13 T2320M109 3 Approve Remuneration Report Mgmt For Against Buzzi Unicem Spa BZU 10-May-13 T2320M109 Extraordinary Business Mgmt Buzzi Unicem Spa BZU 10-May-13 T2320M109 1 Amend Company Bylaws Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Nexans NEX 14-May-13 F65277109 Ordinary Business Mgmt Nexans NEX 14-May-13 F65277109 1 Approve Financial Statements and Discharge Directors Mgmt For For Nexans NEX 14-May-13 F65277109 2 Approve Consolidated Financial Statements and Statutory Reports Mgmt For For Nexans NEX 14-May-13 F65277109 3 Approve Treatment of Losses and Dividends of EUR 0.50 per Share Mgmt For For Nexans NEX 14-May-13 F65277109 4 Reelect Jerome Gallot as Director Mgmt For For Nexans NEX 14-May-13 F65277109 5 Reelect Francisco Perez-Mackenna as Director Mgmt For Against Nexans NEX 14-May-13 F65277109 6 Approve Transactions with Madeco Mgmt For For Nexans NEX 14-May-13 F65277109 7 Approve Transactions with BNP Paribas Mgmt For For Nexans NEX 14-May-13 F65277109 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Nexans NEX 14-May-13 F65277109 Extraordinary Business Mgmt Nexans NEX 14-May-13 F65277109 9 Authorize Shares for Use inRestricted Stock Plan up to Nominal Amount of EUR 260,000 (with Performance Conditions Attached) Mgmt For For Nexans NEX 14-May-13 F65277109 10 Authorize Shares for Use inRestricted Stock Plan up to Nominal Amount of EUR 15,000 (without Performance Conditions Attached) Mgmt For For Nexans NEX 14-May-13 F65277109 11 Approve Employee Stock Purchase Plan Mgmt For For Nexans NEX 14-May-13 F65277109 Ordinary Business Mgmt Nexans NEX 14-May-13 F65277109 12 Authorize Filing of Required Documents/Other Formalities Mgmt For For Nexans NEX 14-May-13 F65277109 Shareholder Proposal Submitted by Madeco Mgmt Nexans NEX 14-May-13 F65277109 13 Elect Andronico Luksic Craig as Director SH For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Rheinmetall AG RHM 14-May-13 D65111102 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Mgmt Rheinmetall AG RHM 14-May-13 D65111102 2 Approve Allocation of Income and Dividends of EUR 1.80 per Share Mgmt For For Rheinmetall AG RHM 14-May-13 D65111102 3 Approve Discharge of Management Board for Fiscal 2012 Mgmt For For Rheinmetall AG RHM 14-May-13 D65111102 4 Approve Discharge of Supervisory Board for Fiscal 2012 Mgmt For For Rheinmetall AG RHM 14-May-13 D65111102 5 Reelect Siegfried Goll to the Supervisory Board Mgmt For For Rheinmetall AG RHM 14-May-13 D65111102 6 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2013 Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Cermaq ASA CEQ 21-May-13 R1536Z104 1 Open Meeting; Registration of Attending Shareholders and Proxies Mgmt Cermaq ASA CEQ 21-May-13 R1536Z104 2 Elect Chairman of Meeting Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 3 Designate Inspector(s) of Minutes of Meeting Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 4 Approve Notice of Meeting and Agenda Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 5 Approve Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 1.00 per Share Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 6 Receive Company's Corporate Governance Statement Mgmt Cermaq ASA CEQ 21-May-13 R1536Z104 7 Approve Remuneration Policy And Other Terms of Employment For Executive Management Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 8 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 9 Approve Remuneration of Auditors Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 10a Approve Remuneration of Directors Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 10b Approve Remuneration of Nominating Committee Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 10c Approve Remuneration of Audit Committee Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 10d Approve Remuneration of Remuneration Committee Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 11a Elect Rebekka Herlofsen as Director Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 11b Elect Helge Midttun as Director Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 11c Elect Ase Michelet as Director Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 11d Elect Samuel Coriat as Director Mgmt For For Cermaq ASA CEQ 21-May-13 R1536Z104 12 Approve Creation of NOK 1,600 Million Capital with Preferential Rights in Connection With Financing of Acquisition of Copeinca ASA Mgmt For Against Cermaq ASA CEQ 21-May-13 R1536Z104 13 Approve Issuance of 40 Million Shares for a Private Placement in Connection with Acquisition Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Arcs Co., Ltd. 23-May-13 J0195H107 1 Approve Allocation of Income, with a Final Dividend of JPY 21 Mgmt For For Arcs Co., Ltd. 23-May-13 J0195H107 Elect Director Miura, Koichi Mgmt For Against Arcs Co., Ltd. 23-May-13 J0195H107 Elect Director Fukuhara, Tomoharu Mgmt For For Arcs Co., Ltd. 23-May-13 J0195H107 Elect Director Yokoyama, Kiyoshi Mgmt For Against Arcs Co., Ltd. 23-May-13 J0195H107 Elect Director Furukawa, Koichi Mgmt For For Arcs Co., Ltd. 23-May-13 J0195H107 Elect Director Moriya, Sumio Mgmt For For Arcs Co., Ltd. 23-May-13 J0195H107 Elect Director Muguruma, Akira Mgmt For For Arcs Co., Ltd. 23-May-13 J0195H107 Elect Director Takenaga, Tetsuo Mgmt For For Arcs Co., Ltd. 23-May-13 J0195H107 Elect Director Kogarimai, Hideki Mgmt For For Arcs Co., Ltd. 23-May-13 J0195H107 Elect Director Fukuhara, Ikuharu Mgmt For For Arcs Co., Ltd. 23-May-13 J0195H107 3 Appoint Statutory Auditor Ito, Kazunori Mgmt For For Arcs Co., Ltd. 23-May-13 J0195H107 4 Approve Annual Bonus Payment to Directors and Statutory Auditors Mgmt For For Arcs Co., Ltd. 23-May-13 J0195H107 5 Approve Retirement Bonus Payment for Directors and Statutory Auditor Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Daiseki Co. Ltd. 23-May-13 J10773109 1 Approve Allocation of Income, with a Final Dividend of JPY 11 Mgmt For For Daiseki Co. Ltd. 23-May-13 J10773109 Elect Director Ito, Hiroyuki Mgmt For Against Daiseki Co. Ltd. 23-May-13 J10773109 Elect Director Hashira, Hideki Mgmt For For Daiseki Co. Ltd. 23-May-13 J10773109 Elect Director Yamamoto, Tetsuya Mgmt For For Daiseki Co. Ltd. 23-May-13 J10773109 Elect Director Fukushima, Michio Mgmt For For Daiseki Co. Ltd. 23-May-13 J10773109 Elect Director Hirabayashi, Kazumi Mgmt For For Daiseki Co. Ltd. 23-May-13 J10773109 Elect Director Amano, Koji Mgmt For For Daiseki Co. Ltd. 23-May-13 J10773109 Elect Director Egoshi, Katsuaki Mgmt For For Daiseki Co. Ltd. 23-May-13 J10773109 Elect Director Miyachi, Yoshihiro Mgmt For For Daiseki Co. Ltd. 23-May-13 J10773109 Elect Director Ito, Yasuo Mgmt For For Daiseki Co. Ltd. 23-May-13 J10773109 Elect Director Isaka, Toshiyasu Mgmt For For Daiseki Co. Ltd. 23-May-13 J10773109 3 Appoint Statutory Auditor Nawa, Hidekatsu Mgmt For For Daiseki Co. Ltd. 23-May-13 J10773109 4 Approve Retirement Bonus Payment for Director Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Delta Lloyd NV DL 23-May-13 N25633103 Annual Meeting Mgmt Delta Lloyd NV DL 23-May-13 N25633103 1 Open Meeting and Receive Announcements Mgmt Delta Lloyd NV DL 23-May-13 N25633103 2 Receive Report of Management Board (Non-Voting) Mgmt Delta Lloyd NV DL 23-May-13 N25633103 3a Approve Financial Statements and Allocation of Income Mgmt For For Delta Lloyd NV DL 23-May-13 N25633103 3b Receive Explanation on Company's Reserves and Dividend Policy Mgmt Delta Lloyd NV DL 23-May-13 N25633103 3c Approve Dividends of EUR 1.03 Per Share Mgmt For For Delta Lloyd NV DL 23-May-13 N25633103 4a Approve Discharge of Management Board Mgmt For For Delta Lloyd NV DL 23-May-13 N25633103 4b Approve Discharge of Supervisory Board Mgmt For For Delta Lloyd NV DL 23-May-13 N25633103 5a Announce Vacancies on the Board Mgmt Delta Lloyd NV DL 23-May-13 N25633103 5b Opportunity to Make Recommendations Mgmt Delta Lloyd NV DL 23-May-13 N25633103 5c Announce Intention to elect Clara C. Streit to Supervisory Board Mgmt Delta Lloyd NV DL 23-May-13 N25633103 5d Elect Clara C. Streit to Supervisory Board Mgmt For For Delta Lloyd NV DL 23-May-13 N25633103 5e Announce Vacancies on the Board Arising in 2014 Mgmt Delta Lloyd NV DL 23-May-13 N25633103 6 Approve Amendments to Remuneration Policy for Management Board Members Mgmt For For Delta Lloyd NV DL 23-May-13 N25633103 7 Amend Articles Re: Legislative Changes and Removal of Provisions Regarding Aviva Mgmt For For Delta Lloyd NV DL 23-May-13 N25633103 8a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Mgmt For For Delta Lloyd NV DL 23-May-13 N25633103 8b Authorize Board to Exclude Preemptive Rights from Issuance under Item 8a Mgmt For For Delta Lloyd NV DL 23-May-13 N25633103 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Delta Lloyd NV DL 23-May-13 N25633103 10 Allow Questions and Close Meeting Mgmt Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Star Micronics Co. Ltd. 23-May-13 J76680107 1 Approve Allocation of Income, with a Final Dividend of JPY 15 Mgmt For For Star Micronics Co. Ltd. 23-May-13 J76680107 Elect Director Sato, Hajime Mgmt For Against Star Micronics Co. Ltd. 23-May-13 J76680107 Elect Director Fushimi, Chiaki Mgmt For For Star Micronics Co. Ltd. 23-May-13 J76680107 Elect Director Tanaka, Hiroshi Mgmt For For Star Micronics Co. Ltd. 23-May-13 J76680107 Elect Director Kuramae, Takashi Mgmt For For Star Micronics Co. Ltd. 23-May-13 J76680107 Elect Director Murakami, Junichi Mgmt For For Star Micronics Co. Ltd. 23-May-13 J76680107 Elect Director Sato, Mamoru Mgmt For For Star Micronics Co. Ltd. 23-May-13 J76680107 3 Appoint Statutory Auditor Doko, Hide Mgmt For For Star Micronics Co. Ltd. 23-May-13 J76680107 4 Approve Stock Option Plan Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Vallourec VK 30-May-13 F95922104 Ordinary Business Mgmt Vallourec VK 30-May-13 F95922104 1 Approve Financial Statements and Statutory Reports Mgmt For For Vallourec VK 30-May-13 F95922104 2 Approve Consolidated Financial Statements and Statutory Reports Mgmt For For Vallourec VK 30-May-13 F95922104 3 Approve Allocation of Income and Dividends of EUR 0.69 per Share Mgmt For For Vallourec VK 30-May-13 F95922104 4 Approve Stock Dividend Program (New Shares) Mgmt For For Vallourec VK 30-May-13 F95922104 5 Approve Severance Payment Agreement with Philippe Crouzet Mgmt For For Vallourec VK 30-May-13 F95922104 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Vallourec VK 30-May-13 F95922104 Extraordinary Business Mgmt Vallourec VK 30-May-13 F95922104 7 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 99.95 Million Mgmt For For Vallourec VK 30-May-13 F95922104 8 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 24.98 Million Mgmt For For Vallourec VK 30-May-13 F95922104 9 Approve Issuance of Equity or Equity-Linked Securities for Private Placements up to Aggregate Nominal Amount of EUR 24.98 Million Mgmt For For Vallourec VK 30-May-13 F95922104 10 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights under Items 8 and 9 Mgmt For For Vallourec VK 30-May-13 F95922104 11 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote under Items 7 to 10 Above Mgmt For For Vallourec VK 30-May-13 F95922104 12 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Mgmt For For Vallourec VK 30-May-13 F95922104 13 Authorize Capital Increase of Up to EUR 24.98 Million for Future Exchange Offers Mgmt For For Vallourec VK 30-May-13 F95922104 14 Authorize Issuance of Equity upon Conversion of a Subsidiary's Equity-Linked Securities for up to EUR 24.98 Million Mgmt For For Vallourec VK 30-May-13 F95922104 15 Authorize Capitalization of Reserves of Up to EUR 75 Million for Bonus Issue or Increase in Par Value Mgmt For For Vallourec VK 30-May-13 F95922104 16 Approve Issuance of Securities Convertible into Debt up to an Aggregate Amount of EUR 1.5 Billion Mgmt For For Vallourec VK 30-May-13 F95922104 17 Approve Employee Stock Purchase Plan Mgmt For For Vallourec VK 30-May-13 F95922104 18 Approve Stock Purchase Plan Reserved for International Employees Mgmt For For Vallourec VK 30-May-13 F95922104 19 Approve Employee Indirect Stock Purchase Plan for International Employees Mgmt For For Vallourec VK 30-May-13 F95922104 20 Approve Restricted Stock Plan in Connection with Employees Stock Plan Mgmt For For Vallourec VK 30-May-13 F95922104 21 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Mgmt For For Vallourec VK 30-May-13 F95922104 22 Authorize Filing of Required Documents/Other Formalities Mgmt For For Vallourec VK 30-May-13 F95922104 Ordinary Business Mgmt Vallourec VK 30-May-13 F95922104 23 Approve Agreement with Philippe Crouzet Re: Rights to Exercise Unvested Stock-Based Compensation Awards Post-Mandate Mgmt For Against Vallourec VK 30-May-13 F95922104 24 Approve Agreement with Philippe Crouzet Re: Non Compete Agreement Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 1 Accept Financial Statements and Statutory Reports Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 2 Declare Final Dividend Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 3a Elect Kuo Tai Yu as Director Mgmt For Against Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 3b Elect Chan Lu Min as Director Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 3c Elect Tsai Pei Chun, Patty as Director Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 3d Elect Kuo Li-Lien as Director Mgmt Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 3e Elect Huang Ming Fu as Director Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 3f Elect Teresa Yen as Director Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 3g Authorize Board to Fix Remuneration of Directors Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 4 Appoint Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Mgmt For Against Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 5c Authorize Reissuance of Repurchased Shares Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Management Proposals Mgmt Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Mgmt Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 2 Approve Allocation of Income and Dividends of EUR 0.25 per Share Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Management Board Member Martin Siebert for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Management Board Member Wolfgang Pfoehler for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Management Board Member Volker Feldkamp for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Management Board Member Erik Hamann for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Management Board Member Martin Menge for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Management Board Member Hans-Peter Neumann for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Management Board Member Irmgard Stippler for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Eugen Muench for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Joachim Lueddecke for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Wolfgang Muendel for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Peter Berghoefer for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Bettina Boettcher for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Sylvia Buehler for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Helmut Buehner for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Gerhard Ehninger for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Stefan Haertel for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Caspar von Hauenschild for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Detlef Klimpe for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Heinz Kortefor Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Karl Lauterbach for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Michael Mendel for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Ruediger Merz for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Brigitte Mohn for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Annett Mueller for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Jens-Peter Neumann for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Werner Prange for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Jan Schmitt for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Georg Schulze-Ziehaus for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 5 Elect Heinz Korte to the Supervisory Board Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 6 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2013 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Shareholder Proposals Submitted by Alecta Pensionsfoersaekring Mgmt Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 7 Amend Articles Re: Remove 90 Percent Supermajority Requirement for Certain Material Decisions (Voting Item) SH None For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 1 Accept Financial Statements and Statutory Reports Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 2 Approve Remuneration Report Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 3 Approve Final Dividend Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 4 Re-elect Sir Ian Gibson as Director Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 5 Re-elect Dalton Philips as Director Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 6 Elect Trevor Strain as Director Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 7 Re-elect Philip Cox as Director Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 8 Elect Richard Gillingwater as Director Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 9 Re-elect Penny Hughes as Director Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 10 Re-elect Johanna Waterous as Director Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 11 Reappoint KPMG Audit plc as Auditors Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 12 Authorise Board to Fix Remuneration of Auditors Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 13 Authorise Market Purchase of Ordinary Shares Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 14 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 15 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 16 Authorise the Company to Call EGM with Two Weeks' Notice Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Terazawa, Tatsumaro Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Okubo, Chiyuki Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Takano, Kengo Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Mochizuki, Atsushi Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Koshida, Susumu Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Oya, Yasuyoshi Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Kawamura, Kenichi Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Shibuya, Yasuhiro Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Sakamoto, Harumi Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Morio, Minoru Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 2 Appoint Statutory Auditor Ayuse, Michio Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Krones AG KRN 19-Jun-13 D47441171 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Mgmt Krones AG KRN 19-Jun-13 D47441171 2 Approve Allocation of Income and Dividends of EUR 0.75 per Share Mgmt For For Krones AG KRN 19-Jun-13 D47441171 3 Approve Discharge of Management Board for Fiscal 2012 Mgmt For For Krones AG KRN 19-Jun-13 D47441171 4 Approve Discharge of Supervisory Board for Fiscal 2012 Mgmt For For Krones AG KRN 19-Jun-13 D47441171 5 Amend Articles Re: Editorial Changes Mgmt For For Krones AG KRN 19-Jun-13 D47441171 6 Amend Articles Re: Takeover Provisions, Special Benefits and Founding Expenses Mgmt For For Krones AG KRN 19-Jun-13 D47441171 7 Ratify KPMG as Auditors for Fiscal 2013 Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 1 Approve Allocation of Income, with a Final Dividend of JPY 5 Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Yoshitaka, Shinsuke Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Watanabe, Hitoshi Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Maeda, Tetsuro Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Ayabe, Mitsukuni Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Sugiyama, Shinji Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Udagawa, Hideyuki Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Yamamoto, Manabu Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Tanaka, Kozo Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Hashimoto, Tadashi Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 3 Appoint Alternate Statutory Auditor Ichiki, Gotaro Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 1 Accept Financial Statements and Statutory Reports Mgmt For Against Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 2 Elect Suen Wing Yip as Director Mgmt For For Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 3 Elect Lau Sai Cheong as Director Mgmt For For Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 4 Elect Lai Hau Yin as Director Mgmt For For Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 5 Elect To Chun Wai as Director Mgmt For For Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 6 Elect Tsang On Yip, Patrick as Director Mgmt For For Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 7 Elect Chung Wai Kwok, Jimmy as Director Mgmt For Against Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 8 Elect Nguyen Van Tu, Peter as Director Mgmt For For Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 9 Authorize Board to Fix the Remuneration of Directors Mgmt For For Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 10 Appoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Mgmt For Against Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 11 Authorize Repurchase of Up to 10 Percent of Issued Capital Mgmt For For Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Mgmt For Against Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 13 Authorize Reissuance of Repurchased Shares Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Fook Woo Group Holdings Ltd. 21-Jun-13 N/A Special Resolution Mgmt Fook Woo Group Holdings Ltd. 21-Jun-13 N/A 1 Approve Change of Company Name to Integrated Waste Solutions Group Holdings Limited and Adopt Chinese Name Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Hogy Medical Co. Ltd. 21-Jun-13 J21042106 Elect Director Hoki, Junichi Mgmt For For Hogy Medical Co. Ltd. 21-Jun-13 J21042106 Elect Director Yamamoto, Yukio Mgmt For For Hogy Medical Co. Ltd. 21-Jun-13 J21042106 Elect Director Maeda, Satoshi Mgmt For For Hogy Medical Co. Ltd. 21-Jun-13 J21042106 Elect Director Uchida, Katsumi Mgmt For For Hogy Medical Co. Ltd. 21-Jun-13 J21042106 Elect Director Matsumoto, Naoki Mgmt For For Hogy Medical Co. Ltd. 21-Jun-13 J21042106 Elect Director Kobayashi, Takuya Mgmt For For Hogy Medical Co. Ltd. 21-Jun-13 J21042106 2 Appoint Statutory Auditor Mishima, Yukikazu Mgmt For For Hogy Medical Co. Ltd. 21-Jun-13 J21042106 3 Appoint Alternate Statutory Auditor Iizuka, Noboru Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Ryosan Co. Ltd. 21-Jun-13 J65758112 Elect Director Mimatsu, Naoto Mgmt For For Ryosan Co. Ltd. 21-Jun-13 J65758112 Elect Director Kurihara, Hiroyuki Mgmt For For Ryosan Co. Ltd. 21-Jun-13 J65758112 Elect Director Shibuya, Hiroshi Mgmt For For Ryosan Co. Ltd. 21-Jun-13 J65758112 Elect Director Sakata, Toshifumi Mgmt For For Ryosan Co. Ltd. 21-Jun-13 J65758112 Elect Director Koyama, Tsuyoshi Mgmt For For Ryosan Co. Ltd. 21-Jun-13 J65758112 Elect Director Takabayashi, Satoshi Mgmt For For Ryosan Co. Ltd. 21-Jun-13 J65758112 Elect Director Homma, Koji Mgmt For For Ryosan Co. Ltd. 21-Jun-13 J65758112 Elect Director Sato, Kazunori Mgmt For For Ryosan Co. Ltd. 21-Jun-13 J65758112 Elect Director Sano, Hidekazu Mgmt For For Ryosan Co. Ltd. 21-Jun-13 J65758112 Elect Director Yoshiizumi, Yasuo Mgmt For For Ryosan Co. Ltd. 21-Jun-13 J65758112 Elect Director Komatsu, Masaaki Mgmt For For Ryosan Co. Ltd. 21-Jun-13 J65758112 2 Appoint Statutory Auditor Nakano, Kotaro Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Tokyo Electron Ltd. 21-Jun-13 J86957115 1 Amend Articles To Authorize Internet Disclosure of Shareholder Meeting Materials Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 2 Amend Articles to Increase Maximum Number of Statutory Auditors Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Higashi, Tetsuro Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Tsuneishi, Tetsuo Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Kitayama, Hirofumi Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Sato, Kiyoshi Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Washino, Kenji Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Ito, Hikaru Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Matsuoka, Takaaki Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Harada, Yoshiteru Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Hori, Tetsuro Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Inoe, Hiroshi Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Sakane, Masahiro Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Appoint Statutory Auditor Akaishi, Mikio Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Appoint Statutory Auditor Yamamoto, Takatoshi Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 5 Approve Annual Bonus Payment to Directors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Namco Bandai Holdings Inc 24-Jun-13 J48454102 1 Approve Allocation of Income, with a Final Dividend of JPY 33 Mgmt For For Namco Bandai Holdings Inc 24-Jun-13 J48454102 Elect Director Ishikawa, Shukuo Mgmt For For Namco Bandai Holdings Inc 24-Jun-13 J48454102 Elect Director Ueno, Kazunori Mgmt For For Namco Bandai Holdings Inc 24-Jun-13 J48454102 Elect Director Otsu, Shuuji Mgmt For For Namco Bandai Holdings Inc 24-Jun-13 J48454102 Elect Director Asako, Yuuji Mgmt For For Namco Bandai Holdings Inc 24-Jun-13 J48454102 Elect Director Oshita, Satoshi Mgmt For For Namco Bandai Holdings Inc 24-Jun-13 J48454102 Elect Director Tachibana, Masahiro Mgmt For For Namco Bandai Holdings Inc 24-Jun-13 J48454102 Elect Director Tazaki, Manabu Mgmt For For Namco Bandai Holdings Inc 24-Jun-13 J48454102 Elect Director Sayama, Nobuo Mgmt For For Namco Bandai Holdings Inc 24-Jun-13 J48454102 Elect Director Tabuchi, Tomohisa Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Ascendas India Trust N/A 25-Jun-13 Y0259C104 1 Adopt Report of Trustee-Manager, Statement by Trustee-Manager, Audited Financial Statements and Auditors' Reports Mgmt For For Ascendas India Trust N/A 25-Jun-13 Y0259C104 2 Reappoint Ernst & Young LLP as Independent Auditor and Authorize Trustee-Manager to Fix Their Remuneration Mgmt For For Ascendas India Trust N/A 25-Jun-13 Y0259C104 3 Approve Issuance of Equity or Equity-Linked Securities With or Without Preemptive Rights Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 1 Approve Allocation of Income, with a Final Dividend of JPY 20 Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Tanahashi, Yuuji Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Watanabe, Osamu Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Sato, Hiroshi Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Ishii, Shoichi Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Saito, Mitsuru Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Matsumoto, Junichi Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Ogura, Nobuyuki Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Yamatoya, Hitoshi Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Nakayama, Kazuo Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Ogino, Kiyoshi Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Fukasawa, Hikaru Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Higai, Yosuke Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Mitsuya, Shigeru Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Elect Director Kawakami, Kazuo Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Appoint Statutory Auditor Moritani, Nobuaki Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 Appoint Statutory Auditor Ishizeki, Morio Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 4 Approve Retirement Bonus Payment for Directors and Statutory Auditor Mgmt For Against Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 5 Approve Annual Bonus Payment to Statutory Auditors Mgmt For For Japan Petroleum Exploration Ltd. 25-Jun-13 J2740Q103 6 Approve Adjustment to Aggregate Compensation Ceiling for Statutory Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Maruichi Steel Tube Ltd. 25-Jun-13 J40046104 1 Amend Articles To Indemnify Directors Mgmt For For Maruichi Steel Tube Ltd. 25-Jun-13 J40046104 Elect Director Suzuki, Hiroyuki Mgmt For For Maruichi Steel Tube Ltd. 25-Jun-13 J40046104 Elect Director Yoshimura, Yoshinori Mgmt For For Maruichi Steel Tube Ltd. 25-Jun-13 J40046104 Elect Director Horikawa, Daiji Mgmt For For Maruichi Steel Tube Ltd. 25-Jun-13 J40046104 Elect Director Suzuki, Shozo Mgmt For For Maruichi Steel Tube Ltd. 25-Jun-13 J40046104 Elect Director Meguro, Yoshitaka Mgmt For For Maruichi Steel Tube Ltd. 25-Jun-13 J40046104 Elect Director Takasago, Yoshifumi Mgmt For For Maruichi Steel Tube Ltd. 25-Jun-13 J40046104 Elect Director Nakano, Kenjiro Mgmt For For Maruichi Steel Tube Ltd. 25-Jun-13 J40046104 3 Appoint Statutory Auditor Okumura, Masuo Mgmt For For Maruichi Steel Tube Ltd. 25-Jun-13 J40046104 4 Approve Takeover Defense Plan (Poison Pill) Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Aozora Bank, Ltd. 26-Jun-13 J0172K107 Annual Meeting Agenda Mgmt Aozora Bank, Ltd. 26-Jun-13 J0172K107 1 Amend Articles To Amend Provisions on Preferred Shares - Establish Record Dates for Quarterly Dividends - Decrease Maximum Board Size Mgmt For For Aozora Bank, Ltd. 26-Jun-13 J0172K107 Elect Director Baba, Shinsuke Mgmt For For Aozora Bank, Ltd. 26-Jun-13 J0172K107 Elect Director Tanabe, Masaki Mgmt For For Aozora Bank, Ltd. 26-Jun-13 J0172K107 Elect Director Shirakawa, Yuuji Mgmt For For Aozora Bank, Ltd. 26-Jun-13 J0172K107 Elect Director Tsugawa, Kiyoshi Mgmt For For Aozora Bank, Ltd. 26-Jun-13 J0172K107 Elect Director Takeda, Shunsuke Mgmt For For Aozora Bank, Ltd. 26-Jun-13 J0172K107 Elect Director Louis J. Forster Mgmt For For Aozora Bank, Ltd. 26-Jun-13 J0172K107 Elect Director Fukuda, Makoto Mgmt For For Aozora Bank, Ltd. 26-Jun-13 J0172K107 Elect Director Mizuta, Hiroyuki Mgmt For For Aozora Bank, Ltd. 26-Jun-13 J0172K107 3 Appoint Alternate Statutory Auditor Nagase, Tomiaki Mgmt For For Aozora Bank, Ltd. 26-Jun-13 J0172K107 4 Approve Retirement Bonus Payment for Executive Directors Mgmt For Against Aozora Bank, Ltd. 26-Jun-13 J0172K107 5 Approve Retirement Bonus Payment for Outside Directors Mgmt For For Aozora Bank, Ltd. 26-Jun-13 J0172K107 Class Meeting Agenda for Common Shareholders Mgmt Aozora Bank, Ltd. 26-Jun-13 J0172K107 6 Amend Articles To Amend Provisions on Preferred Shares - Establish Record Dates for Quarterly Dividends - Decrease Maximum Board Size Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Azbil Corp. 26-Jun-13 J96348107 1 Approve Allocation of Income, with a Final Dividend of JPY 31.5 Mgmt For For Azbil Corp. 26-Jun-13 J96348107 2 Appoint Statutory Auditor Sato, Hideo Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Chugoku Marine Paints Ltd. 26-Jun-13 J07182116 1 Approve Allocation of Income, with a Final Dividend of JPY 7 Mgmt For For Chugoku Marine Paints Ltd. 26-Jun-13 J07182116 Elect Director Uetake, Masataka Mgmt For Against Chugoku Marine Paints Ltd. 26-Jun-13 J07182116 Elect Director Ono, Masashi Mgmt For For Chugoku Marine Paints Ltd. 26-Jun-13 J07182116 Elect Director Doi, Tsuneo Mgmt For For Chugoku Marine Paints Ltd. 26-Jun-13 J07182116 Elect Director Miyoshi, Hidenori Mgmt For For Chugoku Marine Paints Ltd. 26-Jun-13 J07182116 Elect Director Tomochika, Junji Mgmt For For Chugoku Marine Paints Ltd. 26-Jun-13 J07182116 3 Appoint Alternate Statutory Auditor Kawakami, Seiichi Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 1 Approve Allocation of Income, with a Final Dividend of JPY 90 Mgmt For For Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 2 Amend Articles To Indemnify Directors and Statutory Auditors Mgmt For For Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 Elect Director Sagara, Gyo Mgmt For For Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 Elect Director Awata, Hiroshi Mgmt For For Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 Elect Director Sano, Kei Mgmt For For Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 Elect Director Kawabata, Kazuhito Mgmt For For Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 Elect Director Fujiyoshi, Shinji Mgmt For For Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 Elect Director Ono, Isao Mgmt For For Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 Elect Director Fukushima, Daikichi Mgmt For For Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 Elect Director Kato, Yutaka Mgmt For For Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 Elect Director Kurihara, Jun Mgmt For For Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 4 Appoint Statutory Auditor Tezuka, Michio Mgmt For For Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 5 Approve Adjustment to Aggregate Compensation Ceiling for Statutory Auditors Mgmt For For Ono Pharmaceutical Co. Ltd. 26-Jun-13 J61546115 6 Approve Annual Bonus Payment to Directors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Tokyo Ohka Kogyo Co. Ltd. 26-Jun-13 J87430104 1 Approve Allocation of Income, with a Final Dividend of JPY 24 Mgmt For For Tokyo Ohka Kogyo Co. Ltd. 26-Jun-13 J87430104 Elect Director Akutsu, Ikuo Mgmt For For Tokyo Ohka Kogyo Co. Ltd. 26-Jun-13 J87430104 Elect Director Iwasaki, Kobun Mgmt For For Tokyo Ohka Kogyo Co. Ltd. 26-Jun-13 J87430104 Elect Director Komano, Hiroji Mgmt For For Tokyo Ohka Kogyo Co. Ltd. 26-Jun-13 J87430104 Elect Director Sato, Harutoshi Mgmt For For Tokyo Ohka Kogyo Co. Ltd. 26-Jun-13 J87430104 Elect Director Makino, Jiro Mgmt For For Tokyo Ohka Kogyo Co. Ltd. 26-Jun-13 J87430104 Elect Director Iwasa, Jun Mgmt For For Tokyo Ohka Kogyo Co. Ltd. 26-Jun-13 J87430104 Elect Director Mizuki, Kunio Mgmt For For Tokyo Ohka Kogyo Co. Ltd. 26-Jun-13 J87430104 Appoint Statutory Auditor Sinbo, Seiichi Mgmt For Against Tokyo Ohka Kogyo Co. Ltd. 26-Jun-13 J87430104 Appoint Statutory Auditor Yoneda, Katsumi Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Doshisha Co. 27-Jun-13 J1235R105 1 Approve Allocation of Income, with a Final Dividend of JPY 30 Mgmt For For Doshisha Co. 27-Jun-13 J1235R105 2 Amend Articles To Amend Business Lines Mgmt For For Doshisha Co. 27-Jun-13 J1235R105 Elect Director Nomura, Masaharu Mgmt For Against Doshisha Co. 27-Jun-13 J1235R105 Elect Director Kimbara, Toneri Mgmt For For Doshisha Co. 27-Jun-13 J1235R105 Elect Director Nomura, Masayuki Mgmt For For Doshisha Co. 27-Jun-13 J1235R105 Elect Director Niki, Kazuhiro Mgmt For For Doshisha Co. 27-Jun-13 J1235R105 Elect Director Kurume, Tadato Mgmt For For Doshisha Co. 27-Jun-13 J1235R105 Elect Director Fujimoto, Toshihiro Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Hirose Electric Co. Ltd. 27-Jun-13 J19782101 1 Approve Allocation of Income, with a Final Dividend of JPY 70 Mgmt For For Hirose Electric Co. Ltd. 27-Jun-13 J19782101 Elect Director Nakamura, Tatsuro Mgmt For For Hirose Electric Co. Ltd. 27-Jun-13 J19782101 Elect Director Kushida, Sakae Mgmt For For Hirose Electric Co. Ltd. 27-Jun-13 J19782101 Elect Director Ishii, Kazunori Mgmt For For Hirose Electric Co. Ltd. 27-Jun-13 J19782101 Elect Director Yoshimura, Yoshikazu Mgmt For For Hirose Electric Co. Ltd. 27-Jun-13 J19782101 Elect Director Nikaido, Kazuhisa Mgmt For For Hirose Electric Co. Ltd. 27-Jun-13 J19782101 Elect Director Iizuka, Kazuyuki Mgmt For For Hirose Electric Co. Ltd. 27-Jun-13 J19782101 Elect Director Kondo, Makoto Mgmt For For Hirose Electric Co. Ltd. 27-Jun-13 J19782101 Elect Director Nakamura, Mitsuo Mgmt For For Hirose Electric Co. Ltd. 27-Jun-13 J19782101 Elect Director Hotta, Kensuke Mgmt For For Hirose Electric Co. Ltd. 27-Jun-13 J19782101 3 Approve Stock Option Plan Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Hokuto Corp 27-Jun-13 J2224T102 1 Approve Allocation of Income, with a Final Dividend of JPY 47 Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 2 Amend Articles To Indemnify Directors and Statutory Auditors Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Mizuno, Masayoshi Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Takato, Tomio Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Komatsu, Shigeki Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Mori, Masahiro Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Tamaki, Toshiaki Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Nishimura, Takeshi Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Shigeta, Katsumi Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Kitamura, Haruo Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Kotake, Takako Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 4 Appoint Statutory Auditor Watanabe, Junichi Mgmt For For Vote Summary Report Advisory Research Global Value Fund Report was run from: 7/1/12 to 6/30/13 Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Vodafone Group plc VOD 24-Jul-12 G93882135 1 Accept Financial Statements and Statutory Reports Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 2 Re-elect Gerard Kleisterlee as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 3 Re-elect Vittorio Colao as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 4 Re-elect Andy Halford as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 5 Re-elect Stephen Pusey as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 6 Re-elect Renee James as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 7 Re-elect Alan Jebson as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 8 Re-elect Samuel Jonah as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 9 Re-elect Nick Land as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 10 Re-elect Anne Lauvergeon as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 11 Re-elect Luc Vandevelde as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 12 Re-elect Anthony Watson as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 13 Re-elect Philip Yea as Director Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 14 Approve Final Dividend Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 15 Approve Remuneration Report Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 16 Reappoint Deloitte LLP as Auditors Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 18 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 19 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 20 Authorise Market Purchase of Ordinary Shares Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 21 Authorise EU Political Donations and Expenditure Mgmt For For Vodafone Group plc VOD 24-Jul-12 G93882135 22 Authorise the Company to Call EGM with Two Weeks' Notice Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Emperor International Holdings Ltd 08-Aug-12 G3036C223 1 Accept Financial Statements and Statutory Reports Mgmt For For Emperor International Holdings Ltd 08-Aug-12 G3036C223 2 Approve Final Dividend for the Year Ended March 31, 2012 Mgmt For For Emperor International Holdings Ltd 08-Aug-12 G3036C223 3a Reelect Cheung Ping Keung as Director Mgmt For For Emperor International Holdings Ltd 08-Aug-12 G3036C223 3b Reelect Liu Hing Hung as Director Mgmt For For Emperor International Holdings Ltd 08-Aug-12 G3036C223 3c Elect Cheng Ka Yu, Elsa as Director Mgmt For For Emperor International Holdings Ltd 08-Aug-12 G3036C223 3d Authorize Board to Fix the Directors' Remuneration Mgmt For For Emperor International Holdings Ltd 08-Aug-12 G3036C223 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Emperor International Holdings Ltd 08-Aug-12 G3036C223 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Mgmt For Against Emperor International Holdings Ltd 08-Aug-12 G3036C223 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Emperor International Holdings Ltd 08-Aug-12 G3036C223 5c Authorize Reissuance of Repurchased Shares Mgmt For Against Emperor International Holdings Ltd 08-Aug-12 G3036C223 5d Approve Refreshment of Scheme Mandate Limit Under Share Option Scheme Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction AMERCO UHAL 30-Aug-12 Elect Director M. Frank Lyons Mgmt For For AMERCO UHAL 30-Aug-12 Elect Director Edward J. 'Joe' Shoen Mgmt For Withhold AMERCO UHAL 30-Aug-12 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For AMERCO UHAL 30-Aug-12 3 Ratify Auditors Mgmt For For AMERCO UHAL 30-Aug-12 4 Allow Shareholder Proposals Requesting Ratification of Decisions and Actions Taken by the Board and Executive Officers SH For Against AMERCO UHAL 30-Aug-12 5 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity SH None For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Genesis Land Development Corp. GDC 12-Sep-12 37183V102 1 Fix Number of Directors at Seven Mgmt For For Genesis Land Development Corp. GDC 12-Sep-12 37183V102 Elect Yazdi J. Bharucha as Director Mgmt For For Genesis Land Development Corp. GDC 12-Sep-12 37183V102 Elect Michael Brodsky as Director Mgmt For For Genesis Land Development Corp. GDC 12-Sep-12 37183V102 Elect Mark Scott as Director Mgmt For For Genesis Land Development Corp. GDC 12-Sep-12 37183V102 Elect Steven J. Glover as Director Mgmt For For Genesis Land Development Corp. GDC 12-Sep-12 37183V102 Elect William Pringle as Director Mgmt For For Genesis Land Development Corp. GDC 12-Sep-12 37183V102 Elect Mark W. Mitchell as Director Mgmt For For Genesis Land Development Corp. GDC 12-Sep-12 37183V102 Elect Sandy I. Poklar as Director Mgmt For For Genesis Land Development Corp. GDC 12-Sep-12 37183V102 3 Approve MNP LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Golden Meditech Holdings Ltd 25-Sep-12 G39580108 1 Accept Financial Statements and Statutory Reports Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 2 Approve Final Dividend Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 3a Reelect Zheng Ting as Non-Executive Director Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 3b Reelect Gu Qiao as Independent Non-Executive Director Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 4 Authorize Board to Fix Remuneration of Directors Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 5a Elect Kong Kam Yu as Executive Director and Authorize Board to Fix His Remuneration Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 5b Elect Yu Kwok Kuen, Harry as Executive Director and Authorize Board to Fix His Remuneration Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 5c Elect Feng Wen as Independent Non-Executive Director and Authorize Board to Fix His Remuneration Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 6 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Mgmt For Against Golden Meditech Holdings Ltd 25-Sep-12 G39580108 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 9 Authorize Reissuance of Repurchased Shares Mgmt For Against Golden Meditech Holdings Ltd 25-Sep-12 G39580108 10 Amend Articles of Association of the Company Mgmt For For Golden Meditech Holdings Ltd 25-Sep-12 G39580108 11 Adopt New Memorandum and Articles of Association of the Company Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Crown Ltd CWN 30-Oct-12 Q3014T106 2a Elect Helen Coonan as a Director Mgmt For For Crown Ltd CWN 30-Oct-12 Q3014T106 2b Elect Benjamin Brazil as a Director Mgmt For For Crown Ltd CWN 30-Oct-12 Q3014T106 2c Elect Rowena Danziger as a Director Mgmt For For Crown Ltd CWN 30-Oct-12 Q3014T106 2d Elect John Horvath as a Director Mgmt For For Crown Ltd CWN 30-Oct-12 Q3014T106 2e Elect Michael Johnston as a Director Mgmt For For Crown Ltd CWN 30-Oct-12 Q3014T106 3 Approve the Remuneration Report Mgmt For For Crown Ltd CWN 30-Oct-12 Q3014T106 4 Approve the Spill Resolution Mgmt Against Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Banco Santander Brasil SA SANB11 31-Oct-12 P1505Z137 Meeting for ADR Holders Mgmt Banco Santander Brasil SA SANB11 31-Oct-12 P1505Z137 1 Elect Directors Mgmt For For Banco Santander Brasil SA SANB11 31-Oct-12 P1505Z137 2 Approve Long-Term Incentive Plan Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Avnet, Inc. AVT 02-Nov-12 Elect Director J. Veronica Biggins Mgmt For For Avnet, Inc. AVT 02-Nov-12 Elect Director Michael A. Bradley Mgmt For For Avnet, Inc. AVT 02-Nov-12 Elect Director R. Kerry Clark Mgmt For For Avnet, Inc. AVT 02-Nov-12 Elect Director Richard Hamada Mgmt For For Avnet, Inc. AVT 02-Nov-12 Elect Director James A. Lawrence Mgmt For For Avnet, Inc. AVT 02-Nov-12 Elect Director Frank R. Noonan Mgmt For For Avnet, Inc. AVT 02-Nov-12 Elect Director Ray M. Robinson Mgmt For For Avnet, Inc. AVT 02-Nov-12 Elect Director William H. Schumann III Mgmt For For Avnet, Inc. AVT 02-Nov-12 Elect Director William P. Sullivan Mgmt For For Avnet, Inc. AVT 02-Nov-12 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Avnet, Inc. AVT 02-Nov-12 3 Amend Executive Incentive Bonus Plan Mgmt For For Avnet, Inc. AVT 02-Nov-12 4 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Microsoft Corporation MSFT 28-Nov-12 1 Elect Director Steven A. Ballmer Mgmt For For Microsoft Corporation MSFT 28-Nov-12 2 Elect Director Dina Dublon Mgmt For For Microsoft Corporation MSFT 28-Nov-12 3 Elect Director William H. Gates, III Mgmt For For Microsoft Corporation MSFT 28-Nov-12 4 Elect Director Maria M. Klawe Mgmt For For Microsoft Corporation MSFT 28-Nov-12 5 Elect Director Stephen J. Luczo Mgmt For For Microsoft Corporation MSFT 28-Nov-12 6 Elect Director David F. Marquardt Mgmt For For Microsoft Corporation MSFT 28-Nov-12 7 Elect Director Charles H. Noski Mgmt For For Microsoft Corporation MSFT 28-Nov-12 8 Elect Director Helmut Panke Mgmt For For Microsoft Corporation MSFT 28-Nov-12 9 Elect Director John W. Thompson Mgmt For For Microsoft Corporation MSFT 28-Nov-12 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Microsoft Corporation MSFT 28-Nov-12 11 Approve Qualified Employee Stock Purchase Plan Mgmt For For Microsoft Corporation MSFT 28-Nov-12 12 Ratify Auditors Mgmt For For Microsoft Corporation MSFT 28-Nov-12 13 Provide for Cumulative Voting SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Vail Resorts, Inc. MTN 29-Nov-12 91879Q109 1a Elect Director Roland A. Hernandez Mgmt For For Vail Resorts, Inc. MTN 29-Nov-12 91879Q109 1b Elect Director Robert A. Katz Mgmt For For Vail Resorts, Inc. MTN 29-Nov-12 91879Q109 1c Elect Director Richard D. Kincaid Mgmt For For Vail Resorts, Inc. MTN 29-Nov-12 91879Q109 1d Elect Director John T. Redmond Mgmt For For Vail Resorts, Inc. MTN 29-Nov-12 91879Q109 1e Elect Director Hilary A. Schneider Mgmt For For Vail Resorts, Inc. MTN 29-Nov-12 91879Q109 1f Elect Director John F. Sorte Mgmt For For Vail Resorts, Inc. MTN 29-Nov-12 91879Q109 2 Ratify Auditors Mgmt For For Vail Resorts, Inc. MTN 29-Nov-12 91879Q109 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Air Products and Chemicals, Inc. APD 24-Jan-13 1a Elect Director William L. Davis, III Mgmt For For Air Products and Chemicals, Inc. APD 24-Jan-13 1b Elect Director W. Douglas Ford Mgmt For For Air Products and Chemicals, Inc. APD 24-Jan-13 1c Elect Director Evert Henkes Mgmt For For Air Products and Chemicals, Inc. APD 24-Jan-13 1d Elect Director Margaret G. McGlynn Mgmt For For Air Products and Chemicals, Inc. APD 24-Jan-13 2 Ratify Auditors Mgmt For For Air Products and Chemicals, Inc. APD 24-Jan-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Air Products and Chemicals, Inc. APD 24-Jan-13 4 Approve Omnibus Stock Plan Mgmt For For Air Products and Chemicals, Inc. APD 24-Jan-13 5 Declassify the Board of Directors SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Emerson Electric Co. EMR 05-Feb-13 Elect Director C. A. H. Boersig Mgmt For For Emerson Electric Co. EMR 05-Feb-13 Elect Director J. B. Bolten Mgmt For For Emerson Electric Co. EMR 05-Feb-13 Elect Director M. S. Levatich Mgmt For For Emerson Electric Co. EMR 05-Feb-13 Elect Director R. L. Stephenson Mgmt For For Emerson Electric Co. EMR 05-Feb-13 Elect Director A.A. Busch, III Mgmt For For Emerson Electric Co. EMR 05-Feb-13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Emerson Electric Co. EMR 05-Feb-13 3 Ratify Auditors Mgmt For For Emerson Electric Co. EMR 05-Feb-13 4 Declassify the Board of Directors Mgmt For For Emerson Electric Co. EMR 05-Feb-13 5 Report on Sustainability SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Banco Santander Brasil SA SANB11 15-Feb-13 P1505Z137 Meeting for ADR Holders Mgmt Banco Santander Brasil SA SANB11 15-Feb-13 P1505Z137 1 Approve Deferred Bonus Plan Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Raymond James Financial, Inc. RJF 21-Feb-13 Elect Director Shelley G. Broader Mgmt For For Raymond James Financial, Inc. RJF 21-Feb-13 Elect Director Francis S. Godbold Mgmt For For Raymond James Financial, Inc. RJF 21-Feb-13 Elect Director H. William Habermeyer, Jr. Mgmt For For Raymond James Financial, Inc. RJF 21-Feb-13 Elect Director Chet Helck Mgmt For For Raymond James Financial, Inc. RJF 21-Feb-13 Elect Director Thomas A. James Mgmt For For Raymond James Financial, Inc. RJF 21-Feb-13 Elect Director Gordon L. Johnson Mgmt For For Raymond James Financial, Inc. RJF 21-Feb-13 Elect Director Paul C. Reilly Mgmt For For Raymond James Financial, Inc. RJF 21-Feb-13 Elect Director Robert P. Saltzman Mgmt For For Raymond James Financial, Inc. RJF 21-Feb-13 Elect Director Hardwick Simmons Mgmt For For Raymond James Financial, Inc. RJF 21-Feb-13 Elect Director Susan N. Story Mgmt For For Raymond James Financial, Inc. RJF 21-Feb-13 2 Ratify Auditors Mgmt For For Raymond James Financial, Inc. RJF 21-Feb-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Novartis AG NOVN 22-Feb-13 H5820Q150 1 Accept Financial Statements and Statutory Reports Mgmt For For Novartis AG NOVN 22-Feb-13 H5820Q150 2 Approve Discharge of Board and Senior Management Mgmt For For Novartis AG NOVN 22-Feb-13 H5820Q150 3 Approve Allocation of Income and Dividends of CHF 2.30 per Share Mgmt For For Novartis AG NOVN 22-Feb-13 H5820Q150 4 Approve Remuneration System Mgmt For For Novartis AG NOVN 22-Feb-13 H5820Q150 Elect Verena Briner as Director Mgmt For For Novartis AG NOVN 22-Feb-13 H5820Q150 Elect Joerg Reinhardt as Director Mgmt For For Novartis AG NOVN 22-Feb-13 H5820Q150 Elect Charles Sawyers as Director Mgmt For For Novartis AG NOVN 22-Feb-13 H5820Q150 Elect William Winters as Director Mgmt For For Novartis AG NOVN 22-Feb-13 H5820Q150 6 Ratify PricewaterhouseCoopers AG as Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Leucadia National Corporation LUK 28-Feb-13 1 Approve Acquisition OR Issue Shares in Connection with Acquisition Mgmt For For Leucadia National Corporation LUK 28-Feb-13 2 Amend Securities Transfer Restrictions Mgmt For Against Leucadia National Corporation LUK 28-Feb-13 3 Advisory Vote on Golden Parachutes Mgmt For Against Leucadia National Corporation LUK 28-Feb-13 4 Adjourn Meeting Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Cabot Corporation CBT 07-Mar-13 Elect Director John S. Clarkeson Mgmt For For Cabot Corporation CBT 07-Mar-13 Elect Director Roderick C.G. MacLeod Mgmt For For Cabot Corporation CBT 07-Mar-13 Elect Director Sue H. Rataj Mgmt For For Cabot Corporation CBT 07-Mar-13 Elect Director Ronaldo H. Schmitz Mgmt For For Cabot Corporation CBT 07-Mar-13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Cabot Corporation CBT 07-Mar-13 3 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Beazley plc BEZ 27-Mar-13 G1143Q101 1 Accept Financial Statements and Statutory Reports Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 2 Approve Remuneration Report Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 3 Approve Second Interim Dividend Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 4 Approve Special Dividend Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 5 Re-elect George Blunden as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 6 Re-elect Martin Bride as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 7 Re-elect Adrian Cox as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 8 Re-elect Jonathan Gray as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 9 Re-elect Dennis Holt as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 10 Re-elect Andrew Horton as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 11 Re-elect Neil Maidment as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 12 Re-elect Padraic O'Connor as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 13 Re-elect Vincent Sheridan as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 14 Re-elect Ken Sroka as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 15 Re-elect Rolf Tolle as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 16 Re-elect Clive Washbourn as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 17 Elect Angela Crawford-Ingle as Director Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 18 Reappoint KPMG as Auditors Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 19 Authorise Board to Fix Remuneration of Auditors Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 20 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 21 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 22 Authorise Market Purchase of Ordinary Shares Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 23 Authorise the Company to Call EGM with Two Weeks' Notice Mgmt For For Beazley plc BEZ 27-Mar-13 G1143Q101 24 Approve Marine Share Incentive Plan Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Aker ASA AKER 17-Apr-13 R0114P108 1 Opening Meeting; Approve Notice of Meeting and Agenda Mgmt For For Aker ASA AKER 17-Apr-13 R0114P108 2 Designate Inspector(s) of Minutes of Meeting Mgmt For For Aker ASA AKER 17-Apr-13 R0114P108 3 Receive Financial Statements and Statutory Reports Mgmt Aker ASA AKER 17-Apr-13 R0114P108 4 Approve Financial Statements and Statutory Reports; Approve allocation of Income and Dividends of NOK 12 per Share Mgmt For For Aker ASA AKER 17-Apr-13 R0114P108 5 Approve Remuneration Policy And Other Terms of Employment For Executive Management Mgmt For Against Aker ASA AKER 17-Apr-13 R0114P108 6 Approve Remuneration of Directors; Approve Remuneration for Audit Committee Work Mgmt For Against Aker ASA AKER 17-Apr-13 R0114P108 7 Approve Remuneration to Members of Nomination Committee Work Mgmt For For Aker ASA AKER 17-Apr-13 R0114P108 8 Elect Directors Mgmt For Against Aker ASA AKER 17-Apr-13 R0114P108 9 Elect Members of Nominating Committee Mgmt For For Aker ASA AKER 17-Apr-13 R0114P108 10 Approve Remuneration of Auditors Mgmt For For Aker ASA AKER 17-Apr-13 R0114P108 11 Authorize Share Repurchase Program Mgmt For Against Aker ASA AKER 17-Apr-13 R0114P108 12 AuthorizeRepurchase of up to 10 Percent of Share Capital in Connection to Share-Based Incentive Pprogram Mgmt For Against Aker ASA AKER 17-Apr-13 R0114P108 13 Authorize Share Repurchase Program and Cancellation of Repurchased Shares Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Banco Latinoamericano de Comercio Exterior SA BLX 17-Apr-13 P16994132 1 Approve Consolidated Financial Statements and Statutory Reports for Fiscal Year 2012 Mgmt For For Banco Latinoamericano de Comercio Exterior SA BLX 17-Apr-13 P16994132 2 Ratify Deloitte as Auditor Mgmt For For Banco Latinoamericano de Comercio Exterior SA BLX 17-Apr-13 P16994132 Reelect Herminio A. Blanco as Director to Represent Holders of Class E Shares Mgmt For For Banco Latinoamericano de Comercio Exterior SA BLX 17-Apr-13 P16994132 Reelect Maria da Graça França as Director to Represent Holders of Class E Shares Mgmt For For Banco Latinoamericano de Comercio Exterior SA BLX 17-Apr-13 P16994132 Reelect William D. Hayes as Director to Represent Holders of Class E Shares Mgmt For For Banco Latinoamericano de Comercio Exterior SA BLX 17-Apr-13 P16994132 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Banco Latinoamericano de Comercio Exterior SA BLX 17-Apr-13 P16994132 5 Transact Other Business (Non-Voting) Mgmt Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Discover Financial Services DFS 17-Apr-13 Elect Director Jeffrey S. Aronin Mgmt For For Discover Financial Services DFS 17-Apr-13 Elect Director Mary K. Bush Mgmt For For Discover Financial Services DFS 17-Apr-13 Elect Director Gregory C. Case Mgmt For For Discover Financial Services DFS 17-Apr-13 Elect Director Cynthia A. Glassman Mgmt For For Discover Financial Services DFS 17-Apr-13 Elect Director Richard H. Lenny Mgmt For For Discover Financial Services DFS 17-Apr-13 Elect Director Thomas G. Maheras Mgmt For For Discover Financial Services DFS 17-Apr-13 Elect Director Michael H. Moskow Mgmt For For Discover Financial Services DFS 17-Apr-13 Elect Director David W. Nelms Mgmt For For Discover Financial Services DFS 17-Apr-13 Elect Director E. Follin Smith Mgmt For For Discover Financial Services DFS 17-Apr-13 Elect Director Mark A. Thierer Mgmt For For Discover Financial Services DFS 17-Apr-13 Elect Director Lawrence A. Weinbach Mgmt For For Discover Financial Services DFS 17-Apr-13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Discover Financial Services DFS 17-Apr-13 3 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Holcim Ltd. HOLN 17-Apr-13 H36940130 Accept Financial Statements and Statutory Reports Mgmt For For Holcim Ltd. HOLN 17-Apr-13 H36940130 Approve Remuneration Report Mgmt For For Holcim Ltd. HOLN 17-Apr-13 H36940130 2 Approve Discharge of Board and Senior Management Mgmt For For Holcim Ltd. HOLN 17-Apr-13 H36940130 Approve Allocation of Income Mgmt For For Holcim Ltd. HOLN 17-Apr-13 H36940130 Approve Dividends of CHF per Share from Capital Contribution Reserves Mgmt For For Holcim Ltd. HOLN 17-Apr-13 H36940130 Reelect Beat Hess as Director Mgmt For For Holcim Ltd. HOLN 17-Apr-13 H36940130 Reelect Rolf Soiron as Director Mgmt For For Holcim Ltd. HOLN 17-Apr-13 H36940130 Elect Brigitte Sorensen as Director Mgmt For For Holcim Ltd. HOLN 17-Apr-13 H36940130 Elect Anne Wade as Director Mgmt For For Holcim Ltd. HOLN 17-Apr-13 H36940130 Ratify Ernst & Young AG as Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Koninklijke Ahold NV AH 17-Apr-13 N0139V142 Annual Meeting Mgmt Koninklijke Ahold NV AH 17-Apr-13 N0139V142 1 Open Meeting Mgmt Koninklijke Ahold NV AH 17-Apr-13 N0139V142 2 Receive Report of Management Board (Non-Voting) Mgmt Koninklijke Ahold NV AH 17-Apr-13 N0139V142 3 Receive Explanation on Company's Reserves and Dividend Policy Mgmt Koninklijke Ahold NV AH 17-Apr-13 N0139V142 4 Adopt Financial Statements Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 5 Approve Dividends of EUR 0.44 Per Share Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 6 Approve Discharge of Management Board Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 7 Approve Discharge of Supervisory Board Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 8 Elect J.H.M. Hommen to Supervisory Board Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 9 Reelect D.C. Doijer to Supervisory Board Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 10 Reelect S.M. Shern to Supervisory Board Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 11 Reelect B.J. Noteboom to Supervisory Board Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 12 Approve Amendments to Remuneration Policy for Management Board Members Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 13 Approve Remuneration of Supervisory Board Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 14 Amend Articles of Association Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 15 Ratify PricewaterhouseCoopers as Auditors Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 16 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 17 Authorize Board to Exclude Preemptive Rights from Issuance under Item 16 Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 18 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 19 Approve Reduction in Share Capital by Cancellation of Shares Mgmt For For Koninklijke Ahold NV AH 17-Apr-13 N0139V142 20 Close Meeting Mgmt Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Wereldhave NV N/A 22-Apr-13 N95060120 Annual Meeting Mgmt Wereldhave NV N/A 22-Apr-13 N95060120 1 Open Meeting Mgmt Wereldhave NV N/A 22-Apr-13 N95060120 2 Receive Minutes of Previous Meeting Mgmt Wereldhave NV N/A 22-Apr-13 N95060120 3 Receive Report of Management Board (Non-Voting) Mgmt Wereldhave NV N/A 22-Apr-13 N95060120 4 Receive Explanation on Company's Reserves and Dividend Policy Mgmt Wereldhave NV N/A 22-Apr-13 N95060120 5 Allow Questions to External Auditor Mgmt Wereldhave NV N/A 22-Apr-13 N95060120 6 Approve Financial Statements and Dividends of EUR 3.30 per Ordinary Share Mgmt For For Wereldhave NV N/A 22-Apr-13 N95060120 7 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Mgmt Wereldhave NV N/A 22-Apr-13 N95060120 8 Approve Discharge of Management Board Mgmt For For Wereldhave NV N/A 22-Apr-13 N95060120 9 Approve Discharge of Supervisory Board Mgmt For For Wereldhave NV N/A 22-Apr-13 N95060120 10 Reelect D.J. Anbeek to Executive Board Mgmt For For Wereldhave NV N/A 22-Apr-13 N95060120 11 Elect P. Roozenboom to Executive Board Mgmt For For Wereldhave NV N/A 22-Apr-13 N95060120 12 Elect F.C. Weijtens to Supervisory Board Mgmt For For Wereldhave NV N/A 22-Apr-13 N95060120 13 Elect J.A. Bomhoff to Supervisory Board Mgmt For For Wereldhave NV N/A 22-Apr-13 N95060120 14 Reappoint PricewaterhouseCoopers as Auditors Mgmt For For Wereldhave NV N/A 22-Apr-13 N95060120 15 Allow Questions Mgmt Wereldhave NV N/A 22-Apr-13 N95060120 16 Close Meeting Mgmt Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Comerica Incorporated CMA 23-Apr-13 Elect Director Ralph W. Babb, Jr. Mgmt For For Comerica Incorporated CMA 23-Apr-13 Elect Director Roger A. Cregg Mgmt For For Comerica Incorporated CMA 23-Apr-13 Elect Director T. Kevin DeNicola Mgmt For For Comerica Incorporated CMA 23-Apr-13 Elect Director Jacqueline P. Kane Mgmt For For Comerica Incorporated CMA 23-Apr-13 Elect Director Richard G. Lindner Mgmt For For Comerica Incorporated CMA 23-Apr-13 Elect Director Alfred A. Piergallini Mgmt For For Comerica Incorporated CMA 23-Apr-13 Elect Director Robert S. Taubman Mgmt For For Comerica Incorporated CMA 23-Apr-13 Elect Director Reginald M. Turner, Jr. Mgmt For For Comerica Incorporated CMA 23-Apr-13 Elect Director Nina G. Vaca Mgmt For For Comerica Incorporated CMA 23-Apr-13 2 Ratify Auditors Mgmt For For Comerica Incorporated CMA 23-Apr-13 3 Amend Omnibus Stock Plan Mgmt For For Comerica Incorporated CMA 23-Apr-13 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction GDF Suez GSZ 23-Apr-13 F42768105 Ordinary Business Mgmt GDF Suez GSZ 23-Apr-13 F42768105 1 Approve Financial Statements and Statutory Reports Mgmt For For GDF Suez GSZ 23-Apr-13 F42768105 2 Approve Consolidated Financial Statements and Statutory Reports Mgmt For For GDF Suez GSZ 23-Apr-13 F42768105 3 Approve Allocation of Income and Dividends of EUR 1.50 per Share Mgmt For For GDF Suez GSZ 23-Apr-13 F42768105 4 Approve Auditors' Special Report on Related-Party Transactions Regarding New Transactions Mgmt For For GDF Suez GSZ 23-Apr-13 F42768105 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For GDF Suez GSZ 23-Apr-13 F42768105 6 Ratify Appointment of Ann-Kristin Achleitner as Director Mgmt For For GDF Suez GSZ 23-Apr-13 F42768105 7 Elect Jonathan Reynolds as Representative of Employee Shareholders to the Board Mgmt None Against GDF Suez GSZ 23-Apr-13 F42768105 8 Elect Caroline Simon as Representative of Employee Shareholders to the Board Mgmt None Against GDF Suez GSZ 23-Apr-13 F42768105 Extraordinary Business Mgmt GDF Suez GSZ 23-Apr-13 F42768105 9 Approve Employee Stock Purchase Plan Mgmt For For GDF Suez GSZ 23-Apr-13 F42768105 10 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Mgmt For For GDF Suez GSZ 23-Apr-13 F42768105 11 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Mgmt For For GDF Suez GSZ 23-Apr-13 F42768105 12 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Reserved forA few Employees and Corporate Officers Mgmt For For GDF Suez GSZ 23-Apr-13 F42768105 13 Amend Article 13.3 of Bylaws Re: Representative of Employee Shareholders Length of Term Mgmt For For GDF Suez GSZ 23-Apr-13 F42768105 14 Authorize Filing of Required Documents/Other Formalities Mgmt For For GDF Suez GSZ 23-Apr-13 F42768105 Shareholder Proposal Submitted by Link France FCPE, French employee mutual fund Mgmt GDF Suez GSZ 23-Apr-13 F42768105 A Approve Dividends of EUR 0.83 per Share SH Against Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction D/S Norden DNORD 24-Apr-13 K19911146 1 Receive Report of Board (Non-Voting) Mgmt D/S Norden DNORD 24-Apr-13 K19911146 2 Approve Financial Statements and Statutory Reports Mgmt For For D/S Norden DNORD 24-Apr-13 K19911146 3 Approve Allocation of Income and Dividends of DKK 3 per Share Mgmt For For D/S Norden DNORD 24-Apr-13 K19911146 4a Elect Alison J. F. Riegels as Director Mgmt For For D/S Norden DNORD 24-Apr-13 K19911146 4b Elect Karsten Knudsen as Director Mgmt For For D/S Norden DNORD 24-Apr-13 K19911146 5 Ratify PricewaterhouseCoopers as Auditors Mgmt For For D/S Norden DNORD 24-Apr-13 K19911146 6a Approve Guidelines for Incentive-Based Compensation for Executive Management and Board Mgmt For For D/S Norden DNORD 24-Apr-13 K19911146 6b Authorize Share Repurchase Program Mgmt For For D/S Norden DNORD 24-Apr-13 K19911146 7 Other Business (Non-Voting) Mgmt Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Deltic Timber Corporation DEL 25-Apr-13 Elect Director Randolph C. Coley Mgmt For For Deltic Timber Corporation DEL 25-Apr-13 Elect Director R. Hunter Pierson, Jr. Mgmt For For Deltic Timber Corporation DEL 25-Apr-13 Elect Director J. Thurston Roach Mgmt For For Deltic Timber Corporation DEL 25-Apr-13 2 Ratify Auditors Mgmt For For Deltic Timber Corporation DEL 25-Apr-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Johnson & Johnson JNJ 25-Apr-13 Elect Director Mary Sue Coleman Mgmt For For Johnson & Johnson JNJ 25-Apr-13 Elect Director James G. Cullen Mgmt For For Johnson & Johnson JNJ 25-Apr-13 Elect Director Ian E.L. Davis Mgmt For For Johnson & Johnson JNJ 25-Apr-13 Elect Director Alex Gorsky Mgmt For For Johnson & Johnson JNJ 25-Apr-13 Elect Director Michael M.E. Johns Mgmt For For Johnson & Johnson JNJ 25-Apr-13 Elect Director Susan L. Lindquist Mgmt For For Johnson & Johnson JNJ 25-Apr-13 Elect Director Anne M. Mulcahy Mgmt For For Johnson & Johnson JNJ 25-Apr-13 Elect Director Leo F. Mullin Mgmt For For Johnson & Johnson JNJ 25-Apr-13 Elect Director William D. Perez Mgmt For For Johnson & Johnson JNJ 25-Apr-13 Elect Director Charles Prince Mgmt For For Johnson & Johnson JNJ 25-Apr-13 Elect Director A. Eugene Washington Mgmt For For Johnson & Johnson JNJ 25-Apr-13 Elect Director Ronald A. Williams Mgmt For For Johnson & Johnson JNJ 25-Apr-13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Johnson & Johnson JNJ 25-Apr-13 3 Ratify Auditors Mgmt For For Johnson & Johnson JNJ 25-Apr-13 4 Stock Retention/Holding Period SH Against For Johnson & Johnson JNJ 25-Apr-13 5 Screen Political Contributions for Consistency with Corporate Values SH Against Against Johnson & Johnson JNJ 25-Apr-13 6 Require Independent Board Chairman SH Against Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction GATX Corporation GMT 26-Apr-13 Elect Director Anne L. Arvia Mgmt For For GATX Corporation GMT 26-Apr-13 Elect Director Ernst A. Haberli Mgmt For For GATX Corporation GMT 26-Apr-13 Elect Director Brian A. Kenney Mgmt For For GATX Corporation GMT 26-Apr-13 Elect Director Mark G. McGrath Mgmt For For GATX Corporation GMT 26-Apr-13 Elect Director James B. Ream Mgmt For For GATX Corporation GMT 26-Apr-13 Elect Director Robert J. Ritchie Mgmt For For GATX Corporation GMT 26-Apr-13 Elect Director David S. Sutherland Mgmt For For GATX Corporation GMT 26-Apr-13 Elect Director Casey J. Sylla Mgmt For For GATX Corporation GMT 26-Apr-13 Elect Director Paul G. Yovovich Mgmt For For GATX Corporation GMT 26-Apr-13 2 Ratify Auditors Mgmt For For GATX Corporation GMT 26-Apr-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Alexander & Baldwin, Inc. ALEX 30-Apr-13 Elect Director R.S. Harrison Mgmt For For Alexander & Baldwin, Inc. ALEX 30-Apr-13 Elect Director M.K. Saito Mgmt For For Alexander & Baldwin, Inc. ALEX 30-Apr-13 Elect Director E.K. Yeaman Mgmt For For Alexander & Baldwin, Inc. ALEX 30-Apr-13 2 Approve Omnibus Stock Plan Mgmt For For Alexander & Baldwin, Inc. ALEX 30-Apr-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Alexander & Baldwin, Inc. ALEX 30-Apr-13 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Alexander & Baldwin, Inc. ALEX 30-Apr-13 5 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Leoni AG LEO 30-Apr-13 D50120134 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Mgmt Leoni AG LEO 30-Apr-13 D50120134 2 Approve Allocation of Income and Dividends of EUR 1.50 per Share Mgmt For Do Not Vote Leoni AG LEO 30-Apr-13 D50120134 3 Approve Discharge of Management Board for Fiscal 2012 Mgmt For Do Not Vote Leoni AG LEO 30-Apr-13 D50120134 4 Approve Discharge of Supervisory Board for Fiscal 2012 Mgmt For Do Not Vote Leoni AG LEO 30-Apr-13 D50120134 5 Ratify Ernst & Young as Auditors for Fiscal 2013 Mgmt For Do Not Vote Leoni AG LEO 30-Apr-13 D50120134 6 Amend Articles Re: Supervisory Board Remuneration Mgmt For Do Not Vote Leoni AG LEO 30-Apr-13 D50120134 7 Amend Articles Re: Editorial Changes Mgmt For Do Not Vote Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Koninklijke DSM NV DSM 03-May-13 N5017D122 Annual Meeting Mgmt Koninklijke DSM NV DSM 03-May-13 N5017D122 1 Open Meeting Mgmt Koninklijke DSM NV DSM 03-May-13 N5017D122 2 Receive Report of Management Board (Non-Voting) Mgmt Koninklijke DSM NV DSM 03-May-13 N5017D122 3 Adopt Financial Statements Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 4a Receive Explanation on Company's Reserves and Dividend Policy Mgmt Koninklijke DSM NV DSM 03-May-13 N5017D122 4b Approve Dividends of EUR 1.50 Per Share Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 5a Approve Discharge of Management Board Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 5b Approve Discharge of Supervisory Board Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 6 Elect D. de Vreeze to Executive Board Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 7 Reelect P. Hochuli to Supervisory Board Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 8 Amend Remuneration Policy for Management Board Members Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 9 Receive Announcements Re: Auditor Assessment Mgmt Koninklijke DSM NV DSM 03-May-13 N5017D122 10a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 10b Authorize Board to Exclude Preemptive Rights from Issuance under Item 10a Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 12 Approve Cancellation of Shares Mgmt For For Koninklijke DSM NV DSM 03-May-13 N5017D122 13 Other Business (Non-Voting) Mgmt Koninklijke DSM NV DSM 03-May-13 N5017D122 14 Close Meeting Mgmt Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Berkshire Hathaway Inc. BRK.B 04-May-13 Elect Director Warren E. Buffett Mgmt For For Berkshire Hathaway Inc. BRK.B 04-May-13 Elect Director Charles T. Munger Mgmt For For Berkshire Hathaway Inc. BRK.B 04-May-13 Elect Director Howard G. Buffett Mgmt For For Berkshire Hathaway Inc. BRK.B 04-May-13 Elect Director Stephen B. Burke Mgmt For For Berkshire Hathaway Inc. BRK.B 04-May-13 Elect Director Susan L. Decker Mgmt For For Berkshire Hathaway Inc. BRK.B 04-May-13 Elect Director William H. Gates III Mgmt For For Berkshire Hathaway Inc. BRK.B 04-May-13 Elect Director David S. Gottesman Mgmt For For Berkshire Hathaway Inc. BRK.B 04-May-13 Elect Director Charlotte Guyman Mgmt For For Berkshire Hathaway Inc. BRK.B 04-May-13 Elect Director Donald R. Keough Mgmt For For Berkshire Hathaway Inc. BRK.B 04-May-13 Elect Director Thomas S. Murphy Mgmt For For Berkshire Hathaway Inc. BRK.B 04-May-13 Elect Director Ronald L. Olson Mgmt For For Berkshire Hathaway Inc. BRK.B 04-May-13 Elect Director Walter Scott, Jr. Mgmt For For Berkshire Hathaway Inc. BRK.B 04-May-13 Elect Director Meryl B. Witmer Mgmt For For Berkshire Hathaway Inc. BRK.B 04-May-13 2 Adopt Quantitative Goals for GHG and Other Air Emissions SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Motorola Solutions, Inc. MSI 06-May-13 1a Elect Director Gregory Q. Brown Mgmt For For Motorola Solutions, Inc. MSI 06-May-13 1b Elect Director William J. Bratton Mgmt For Against Motorola Solutions, Inc. MSI 06-May-13 1c Elect Director Kenneth C. Dahlberg Mgmt For Against Motorola Solutions, Inc. MSI 06-May-13 1d Elect Director David W. Dorman Mgmt For Against Motorola Solutions, Inc. MSI 06-May-13 1e Elect Director Michael V. Hayden Mgmt For For Motorola Solutions, Inc. MSI 06-May-13 1f Elect Director Judy C. Lewent Mgmt For For Motorola Solutions, Inc. MSI 06-May-13 1g Elect Director Anne R. Pramaggiore Mgmt For For Motorola Solutions, Inc. MSI 06-May-13 1h Elect Director Samuel C. Scott, III Mgmt For For Motorola Solutions, Inc. MSI 06-May-13 1i Elect Director Bradley E. Singer Mgmt For For Motorola Solutions, Inc. MSI 06-May-13 1j Elect Director John A. White Mgmt For For Motorola Solutions, Inc. MSI 06-May-13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Motorola Solutions, Inc. MSI 06-May-13 3 Ratify Auditors Mgmt For For Motorola Solutions, Inc. MSI 06-May-13 4 Encourage Suppliers to Produce Sustainability Reports SH Against Against Motorola Solutions, Inc. MSI 06-May-13 5 Report on Political Contributions SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Trinity Industries, Inc. TRN 06-May-13 Elect Director John L. Adams Mgmt For For Trinity Industries, Inc. TRN 06-May-13 Elect Director Rhys J. Best Mgmt For For Trinity Industries, Inc. TRN 06-May-13 Elect Director David W. Biegler Mgmt For For Trinity Industries, Inc. TRN 06-May-13 Elect Director Leldon E. Echols Mgmt For For Trinity Industries, Inc. TRN 06-May-13 Elect Director Ronald J. Gafford Mgmt For For Trinity Industries, Inc. TRN 06-May-13 Elect Director Adrian Lajous Mgmt For For Trinity Industries, Inc. TRN 06-May-13 Elect Director Melendy E. Lovett Mgmt For For Trinity Industries, Inc. TRN 06-May-13 Elect Director Charles W. Matthews Mgmt For For Trinity Industries, Inc. TRN 06-May-13 Elect Director Douglas L. Rock Mgmt For For Trinity Industries, Inc. TRN 06-May-13 Elect Director Timothy R. Wallace Mgmt For For Trinity Industries, Inc. TRN 06-May-13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Trinity Industries, Inc. TRN 06-May-13 3 Amend Omnibus Stock Plan Mgmt For For Trinity Industries, Inc. TRN 06-May-13 4 Approve Executive Incentive Bonus Plan Mgmt For For Trinity Industries, Inc. TRN 06-May-13 5 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Industrivarden AB INDU A 07-May-13 W45430100 1 Open Meeting Mgmt Industrivarden AB INDU A 07-May-13 W45430100 2 Elect Chairman of Meeting Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 3 Prepare and Approve List of Shareholders Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 4 Approve Agenda of Meeting Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 5 Designate Inspector(s) of Minutes of Meeting Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 6 Acknowledge Proper Convening of Meeting Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 7a Receive Financial Statements and Statutory Reports; Receive Auditor's Report Mgmt Industrivarden AB INDU A 07-May-13 W45430100 7b Receive Auditor's Report on Application of Guidelines for Remuneration for Executive Management Mgmt Industrivarden AB INDU A 07-May-13 W45430100 7c Receive Board's Dividend Proposal Mgmt Industrivarden AB INDU A 07-May-13 W45430100 8 Receive President's Report Mgmt Industrivarden AB INDU A 07-May-13 W45430100 9a Approve Financial Statements and Statutory Reports Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 9b Approve Allocation of Income and Dividends of SEK 5.00 per Share Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 9c Approve May 16, 2013, as Record Date for Dividend Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 9d Approve Discharge of Board and President Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 10 Determine Number of Members (7) and Deputy Members (0) of Board Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 11 Approve Remuneration of Directors in the Amount of SEK 1.9 Million for the Chairman and SEK 545,000 for Other Members Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 12 Reelect Christian Caspar, Boel Flodgren, Stuart Graham, Fredrik Lundberg, Sverker Martin-Lof, and Anders Nyren as Directors; Elect Par Boman as Director Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 13 Approve Remuneration of Auditors Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 14 Approve Remuneration Policy And Other Terms of Employment For Executive Management Mgmt For For Industrivarden AB INDU A 07-May-13 W45430100 15 Approve 2012 Share Matching Plan for Key Employees Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Plum Creek Timber Company, Inc. PCL 07-May-13 1a Elect Director Rick R. Holley Mgmt For For Plum Creek Timber Company, Inc. PCL 07-May-13 1b Elect Director Robin Josephs Mgmt For For Plum Creek Timber Company, Inc. PCL 07-May-13 1c Elect Director John G. McDonald Mgmt For For Plum Creek Timber Company, Inc. PCL 07-May-13 1d Elect Director Robert B. McLeod Mgmt For For Plum Creek Timber Company, Inc. PCL 07-May-13 1e Elect Director John F. Morgan Sr. Mgmt For For Plum Creek Timber Company, Inc. PCL 07-May-13 1f Elect Director Marc F. Racicot Mgmt For For Plum Creek Timber Company, Inc. PCL 07-May-13 1g Elect Director Lawrence A. Selzer Mgmt For For Plum Creek Timber Company, Inc. PCL 07-May-13 1h Elect Director Stephen C. Tobias Mgmt For For Plum Creek Timber Company, Inc. PCL 07-May-13 1i Elect Director Martin A. White Mgmt For For Plum Creek Timber Company, Inc. PCL 07-May-13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Plum Creek Timber Company, Inc. PCL 07-May-13 3 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction APERAM S.A. APAM 08-May-13 N/A 1 Receive Board's and Auditor's Reports Mgmt APERAM S.A. APAM 08-May-13 N/A I Approve Consolidated Financial Statements Mgmt For For APERAM S.A. APAM 08-May-13 N/A II Approve Financial Statements Mgmt For For APERAM S.A. APAM 08-May-13 N/A III Approve Allocation of Income Mgmt For For APERAM S.A. APAM 08-May-13 N/A IV Approve Remuneration of Directors Mgmt For For APERAM S.A. APAM 08-May-13 N/A V Approve Discharge of Directors Mgmt For For APERAM S.A. APAM 08-May-13 N/A VI Reelect Lakshmi N. Mittal as Director Mgmt For For APERAM S.A. APAM 08-May-13 N/A VII Reelect Romain Bausch as Director Mgmt For For APERAM S.A. APAM 08-May-13 N/A VIII Reelect David B. Burritt as Director Mgmt For For APERAM S.A. APAM 08-May-13 N/A IX Reelect Kathryn A. Matthews as Director Mgmt For For APERAM S.A. APAM 08-May-13 N/A X Reelect Aditya Mittal as Director Mgmt For For APERAM S.A. APAM 08-May-13 N/A XI Reelect Gonzalo Urquijo as Director Mgmt For For APERAM S.A. APAM 08-May-13 N/A XII Renew Appointment of Deloitte as Auditor Mgmt For For APERAM S.A. APAM 08-May-13 N/A XIII Amend Restricted Stock Plan Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction The Andersons, Inc. ANDE 10-May-13 Elect Director Michael J. Anderson Mgmt For For The Andersons, Inc. ANDE 10-May-13 Elect Director Gerard M. Anderson Mgmt For For The Andersons, Inc. ANDE 10-May-13 Elect Director Catherine M. Kilbane Mgmt For For The Andersons, Inc. ANDE 10-May-13 Elect Director Robert J. King, Jr. Mgmt For For The Andersons, Inc. ANDE 10-May-13 Elect Director Ross W. Manire Mgmt For For The Andersons, Inc. ANDE 10-May-13 Elect Director Donald L. Mennel Mgmt For For The Andersons, Inc. ANDE 10-May-13 Elect Director David L. Nichols Mgmt For For The Andersons, Inc. ANDE 10-May-13 Elect Director John T. Stout, Jr. Mgmt For For The Andersons, Inc. ANDE 10-May-13 Elect Director Jacqueline F. Woods Mgmt For For The Andersons, Inc. ANDE 10-May-13 2 Ratify Auditors Mgmt For For The Andersons, Inc. ANDE 10-May-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction CIT Group Inc. CIT 14-May-13 1a Elect Director John A. Thain Mgmt For For CIT Group Inc. CIT 14-May-13 1b Elect Director Michael J. Embler Mgmt For For CIT Group Inc. CIT 14-May-13 1c Elect Director William M. Freeman Mgmt For For CIT Group Inc. CIT 14-May-13 1d Elect Director David M. Moffett Mgmt For For CIT Group Inc. CIT 14-May-13 1e Elect Director R. Brad Oates Mgmt For For CIT Group Inc. CIT 14-May-13 1f Elect Director Marianne Miller Parrs Mgmt For For CIT Group Inc. CIT 14-May-13 1g Elect Director Gerald Rosenfeld Mgmt For For CIT Group Inc. CIT 14-May-13 1h Elect Director John R. Ryan Mgmt For For CIT Group Inc. CIT 14-May-13 1i Elect Director Seymour Sternberg Mgmt For For CIT Group Inc. CIT 14-May-13 1j Elect Director Peter J. Tobin Mgmt For For CIT Group Inc. CIT 14-May-13 1k Elect Director Laura S. Unger Mgmt For For CIT Group Inc. CIT 14-May-13 2 Ratify Auditors Mgmt For For CIT Group Inc. CIT 14-May-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Nexans NEX 14-May-13 F65277109 Ordinary Business Mgmt Nexans NEX 14-May-13 F65277109 1 Approve Financial Statements and Discharge Directors Mgmt For For Nexans NEX 14-May-13 F65277109 2 Approve Consolidated Financial Statements and Statutory Reports Mgmt For For Nexans NEX 14-May-13 F65277109 3 Approve Treatment of Losses and Dividends of EUR 0.50 per Share Mgmt For For Nexans NEX 14-May-13 F65277109 4 Reelect Jerome Gallot as Director Mgmt For For Nexans NEX 14-May-13 F65277109 5 Reelect Francisco Perez-Mackenna as Director Mgmt For Against Nexans NEX 14-May-13 F65277109 6 Approve Transactions with Madeco Mgmt For For Nexans NEX 14-May-13 F65277109 7 Approve Transactions with BNP Paribas Mgmt For For Nexans NEX 14-May-13 F65277109 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Nexans NEX 14-May-13 F65277109 Extraordinary Business Mgmt Nexans NEX 14-May-13 F65277109 9 Authorize Shares for Use inRestricted Stock Plan up to Nominal Amount of EUR 260,000 (with Performance Conditions Attached) Mgmt For For Nexans NEX 14-May-13 F65277109 10 Authorize Shares for Use inRestricted Stock Plan up to Nominal Amount of EUR 15,000 (without Performance Conditions Attached) Mgmt For For Nexans NEX 14-May-13 F65277109 11 Approve Employee Stock Purchase Plan Mgmt For For Nexans NEX 14-May-13 F65277109 Ordinary Business Mgmt Nexans NEX 14-May-13 F65277109 12 Authorize Filing of Required Documents/Other Formalities Mgmt For For Nexans NEX 14-May-13 F65277109 Shareholder Proposal Submitted by Madeco Mgmt Nexans NEX 14-May-13 F65277109 13 Elect Andronico Luksic Craig as Director SH For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Rheinmetall AG RHM 14-May-13 D65111102 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Mgmt Rheinmetall AG RHM 14-May-13 D65111102 2 Approve Allocation of Income and Dividends of EUR 1.80 per Share Mgmt For For Rheinmetall AG RHM 14-May-13 D65111102 3 Approve Discharge of Management Board for Fiscal 2012 Mgmt For For Rheinmetall AG RHM 14-May-13 D65111102 4 Approve Discharge of Supervisory Board for Fiscal 2012 Mgmt For For Rheinmetall AG RHM 14-May-13 D65111102 5 Reelect Siegfried Goll to the Supervisory Board Mgmt For For Rheinmetall AG RHM 14-May-13 D65111102 6 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2013 Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Unilever plc ULVR 15-May-13 G92087165 Meeting for ADR Holders Mgmt Unilever plc ULVR 15-May-13 G92087165 1 Accept Financial Statements and Statutory Reports Mgmt For For Unilever plc ULVR 15-May-13 G92087165 2 Approve Remuneration Report Mgmt For For Unilever plc ULVR 15-May-13 G92087165 3 Re-elect Paul Polman as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 4 Re-elect Jean-Marc Huet as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 5 Re-elect Louise Fresco as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 6 Re-elect Ann Fudge as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 7 Re-elect Charles Golden as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 8 Re-elect Byron Grote as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 9 Re-elect Hixonia Nyasulu as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 10 Re-elect Sir Malcolm Rifkind as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 11 Re-elect Kees Storm as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 12 Re-elect Michael Treschow as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 13 Re-elect Paul Walsh as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 14 Elect Laura Cha as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 15 Elect Mary Ma as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 16 Elect John Rishton as Director Mgmt For For Unilever plc ULVR 15-May-13 G92087165 17 Reappoint PricewaterhouseCoopers LLP as Auditors Mgmt For For Unilever plc ULVR 15-May-13 G92087165 18 Authorise Board to Fix Remuneration of Auditors Mgmt For For Unilever plc ULVR 15-May-13 G92087165 19 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For Unilever plc ULVR 15-May-13 G92087165 20 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For Unilever plc ULVR 15-May-13 G92087165 21 Authorise Market Purchase of Ordinary Shares Mgmt For For Unilever plc ULVR 15-May-13 G92087165 22 Authorise EU Political Donations and Expenditure Mgmt For For Unilever plc ULVR 15-May-13 G92087165 23 Authorise the Company to Call EGM with Two Weeks' Notice Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 Extraordinary Business Mgmt Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 1 Amend Article 15 of Bylaws Re: Length of Term for Supervisory Board Members Mgmt For For Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 2 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Mgmt For For Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 Ordinary Business Mgmt Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 3 Approve Financial Statements and Statutory Reports Mgmt For For Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 4 Approve Allocation of Income and Dividends of EUR 2.40 per Share Mgmt For For Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 5 Approve Consolidated Financial Statements and Statutory Reports Mgmt For For Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 6 Approve Auditors' Special Report on Related-Party Transactions Mgmt For For Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 8 Reelect Barbara Dalibard as Supervisory Board Member Mgmt For For Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 9 Reelect Louis Gallois as Supervisory Board Member Mgmt For For Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 10 Elect Anne-Sophie de La Bigne as Supervisory Board Member Mgmt For For Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 11 Elect Jean-Pierre Duprieu as Supervisory Board Member Mgmt For For Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 12 Elect Olivier Bazil as Supervisory Board Member Mgmt For For Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 13 Elect Michel Rollier as Supervisory Board Member Mgmt For For Compagnie generale des etablissements Michelin ML 17-May-13 F61824144 14 Authorize Filing of Required Documents/Other Formalities Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Total SA FP 17-May-13 F92124100 Ordinary Business Mgmt Total SA FP 17-May-13 F92124100 1 Approve Financial Statements and Statutory Reports Mgmt For For Total SA FP 17-May-13 F92124100 2 Approve Consolidated Financial Statements and Statutory Reports Mgmt For For Total SA FP 17-May-13 F92124100 3 Approve Allocation of Income and Dividends of EUR 2.34 per Share Mgmt For For Total SA FP 17-May-13 F92124100 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Total SA FP 17-May-13 F92124100 5 Reelect Thierry Desmarest as Director Mgmt For For Total SA FP 17-May-13 F92124100 6 Reelect Gunnar Brock as Director Mgmt For For Total SA FP 17-May-13 F92124100 7 Reelect Gerard Lamarche as Director Mgmt For For Total SA FP 17-May-13 F92124100 8 Elect Charles Keller as Representative of Employee Shareholders to the Board Mgmt For For Total SA FP 17-May-13 F92124100 9 Elect Philippe Marchandise as Representative of Employee Shareholders to the Board Mgmt Against Against Total SA FP 17-May-13 F92124100 10 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.40 Million Mgmt For For Total SA FP 17-May-13 F92124100 Extraordinary Business Mgmt Total SA FP 17-May-13 F92124100 11 Authorize up to 0.75 Percent of Issued Capital for Use in Stock Option Plan Mgmt For Against Total SA FP 17-May-13 F92124100 12 Approve Employee Stock Purchase Plan Mgmt For For Total SA FP 17-May-13 F92124100 Shareholder Proposals Submitted by UES Amont Total Workers' Counsel Mgmt Total SA FP 17-May-13 F92124100 A Approve the Establishment of an Independent Ethics Committee SH Against Against Total SA FP 17-May-13 F92124100 B Approve to Link Remuneration to Positive Safety Indicators SH Against Against Total SA FP 17-May-13 F92124100 C Acquire the Diversity Label SH Against Against Total SA FP 17-May-13 F92124100 D Approve Nomination of Employees Representative to the Remuneration Committee SH Against Against Total SA FP 17-May-13 F92124100 E Allow Loyalty Dividends to Long-Term Registered Shareholders SH Against Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction JPMorgan Chase & Co. JPM 21-May-13 46625h100 1a Elect Director James A. Bell Mgmt For For JPMorgan Chase & Co. JPM 21-May-13 46625h100 1b Elect Director Crandall C.Bowles Mgmt For For JPMorgan Chase & Co. JPM 21-May-13 46625h100 1c Elect Director Stephen B. Burke Mgmt For For JPMorgan Chase & Co. JPM 21-May-13 46625h100 1d Elect Director David M. Cote Mgmt For Against JPMorgan Chase & Co. JPM 21-May-13 46625h100 1e Elect Director James S. Crown Mgmt For Against JPMorgan Chase & Co. JPM 21-May-13 46625h100 1f Elect Director James Dimon Mgmt For For JPMorgan Chase & Co. JPM 21-May-13 46625h100 1g Elect Director Timothy P. Flynn Mgmt For For JPMorgan Chase & Co. JPM 21-May-13 46625h100 1h Elect Director Ellen V. Futter Mgmt For Against JPMorgan Chase & Co. JPM 21-May-13 46625h100 1i Elect Director Laban P. Jackson, Jr. Mgmt For For JPMorgan Chase & Co. JPM 21-May-13 46625h100 1j Elect Director Lee R. Raymond Mgmt For For JPMorgan Chase & Co. JPM 21-May-13 46625h100 1k Elect Director William C. Weldon Mgmt For For JPMorgan Chase & Co. JPM 21-May-13 46625h100 2 Ratify Auditors Mgmt For For JPMorgan Chase & Co. JPM 21-May-13 46625h100 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For JPMorgan Chase & Co. JPM 21-May-13 46625h100 4 Provide Right to Act by Written Consent Mgmt For For JPMorgan Chase & Co. JPM 21-May-13 46625h100 5 Amend Executive Incentive Bonus Plan Mgmt For For JPMorgan Chase & Co. JPM 21-May-13 46625h100 6 Require Independent Board Chairman SH Against For JPMorgan Chase & Co. JPM 21-May-13 46625h100 7 Stock Retention/Holding Period SH Against Against JPMorgan Chase & Co. JPM 21-May-13 46625h100 8 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity SH Against Against JPMorgan Chase & Co. JPM 21-May-13 46625h100 9 Report on Lobbying Payments and Policy SH Against Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Royal Dutch Shell plc RDSA 21-May-13 G7690A118 1 Accept Financial Statements and Statutory Reports Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 2 Approve Remuneration Report Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 3 Re-elect Josef Ackermann as Director Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 4 Re-elect Guy Elliott as Director Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 5 Re-elect Simon Henry as Director Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 6 Re-elect Charles Holliday as Director Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 7 Re-elect Gerard Kleisterlee as Director Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 8 Re-elect Jorma Ollila as Director Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 9 Re-elect Sir Nigel Sheinwald as Director Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 10 Re-elect Linda Stuntz as Director Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 11 Re-elect Peter Voser as Director Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 12 Re-elect Hans Wijers as Director Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 13 Elect Gerrit Zalm as Director Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 14 Reappoint PricewaterhouseCoopers LLP as Auditors Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 15 Authorise Board to Fix Remuneration of Auditors Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 16 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 17 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 18 Authorise Market Purchase of Ordinary Shares Mgmt For For Royal Dutch Shell plc RDSA 21-May-13 G7690A118 19 Authorise EU Political Donations and Expenditure Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Susser Holdings Corporation SUSS 21-May-13 Elect Director Armand S. Shapiro Mgmt For For Susser Holdings Corporation SUSS 21-May-13 Elect Director Sam L. Susser Mgmt For For Susser Holdings Corporation SUSS 21-May-13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Susser Holdings Corporation SUSS 21-May-13 3 Ratify Auditors Mgmt For For Susser Holdings Corporation SUSS 21-May-13 4 Approve Omnibus Stock Plan Mgmt For For Susser Holdings Corporation SUSS 21-May-13 5 Approve Executive Incentive Bonus Plan Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Silver Bay Realty Trust Corp. SBY 22-May-13 82735Q102 Elect Director Thomas W. Brock Mgmt For For Silver Bay Realty Trust Corp. SBY 22-May-13 82735Q102 Elect Director Tanuja M. Dehne Mgmt For For Silver Bay Realty Trust Corp. SBY 22-May-13 82735Q102 Elect Director William W. Johnson Mgmt For For Silver Bay Realty Trust Corp. SBY 22-May-13 82735Q102 Elect Director Stephen G. Kasnet Mgmt For For Silver Bay Realty Trust Corp. SBY 22-May-13 82735Q102 Elect Director Irvin R. Kessler Mgmt For For Silver Bay Realty Trust Corp. SBY 22-May-13 82735Q102 Elect Director David N. Miller Mgmt For For Silver Bay Realty Trust Corp. SBY 22-May-13 82735Q102 Elect Director Thomas Siering Mgmt For For Silver Bay Realty Trust Corp. SBY 22-May-13 82735Q102 Elect Director Brian C. Taylor Mgmt For For Silver Bay Realty Trust Corp. SBY 22-May-13 82735Q102 Elect Director Ronald N. Weiser Mgmt For For Silver Bay Realty Trust Corp. SBY 22-May-13 82735Q102 2 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction BankUnited, Inc. BKU 23-May-13 06652K103 Elect Director John Bohlsen Mgmt For For BankUnited, Inc. BKU 23-May-13 06652K103 Elect Director Chinh E. Chu Mgmt For For BankUnited, Inc. BKU 23-May-13 06652K103 Elect Director Sue M. Cobb Mgmt For For BankUnited, Inc. BKU 23-May-13 06652K103 Elect Director Eugene F. DeMark Mgmt For For BankUnited, Inc. BKU 23-May-13 06652K103 Elect Director Michael J. Dowling Mgmt For For BankUnited, Inc. BKU 23-May-13 06652K103 Elect Director John A. Kanas Mgmt For For BankUnited, Inc. BKU 23-May-13 06652K103 Elect Director Thomas M. O'Brien Mgmt For For BankUnited, Inc. BKU 23-May-13 06652K103 Elect Director Wilbur L. Ross, Jr. Mgmt For Withhold BankUnited, Inc. BKU 23-May-13 06652K103 Elect Director P. Olivier Sarkozy Mgmt For For BankUnited, Inc. BKU 23-May-13 06652K103 Elect Director Lance N. West Mgmt For For BankUnited, Inc. BKU 23-May-13 06652K103 2 Ratify Auditors Mgmt For For BankUnited, Inc. BKU 23-May-13 06652K103 3 Approve Executive Incentive Bonus Plan Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Delta Lloyd NV DL 23-May-13 N25633103 Annual Meeting Mgmt Delta Lloyd NV DL 23-May-13 N25633103 1 Open Meeting and Receive Announcements Mgmt Delta Lloyd NV DL 23-May-13 N25633103 2 Receive Report of Management Board (Non-Voting) Mgmt Delta Lloyd NV DL 23-May-13 N25633103 3a Approve Financial Statements and Allocation of Income Mgmt For For Delta Lloyd NV DL 23-May-13 N25633103 3b Receive Explanation on Company's Reserves and Dividend Policy Mgmt Delta Lloyd NV DL 23-May-13 N25633103 3c Approve Dividends of EUR 1.03 Per Share Mgmt For For Delta Lloyd NV DL 23-May-13 N25633103 4a Approve Discharge of Management Board Mgmt For For Delta Lloyd NV DL 23-May-13 N25633103 4b Approve Discharge of Supervisory Board Mgmt For For Delta Lloyd NV DL 23-May-13 N25633103 5a Announce Vacancies on the Board Mgmt Delta Lloyd NV DL 23-May-13 N25633103 5b Opportunity to Make Recommendations Mgmt Delta Lloyd NV DL 23-May-13 N25633103 5c Announce Intention to elect Clara C. Streit to Supervisory Board Mgmt Delta Lloyd NV DL 23-May-13 N25633103 5d Elect Clara C. Streit to Supervisory Board Mgmt For For Delta Lloyd NV DL 23-May-13 N25633103 5e Announce Vacancies on the Board Arising in 2014 Mgmt Delta Lloyd NV DL 23-May-13 N25633103 6 Approve Amendments to Remuneration Policy for Management Board Members Mgmt For For Delta Lloyd NV DL 23-May-13 N25633103 7 Amend Articles Re: Legislative Changes and Removal of Provisions Regarding Aviva Mgmt For For Delta Lloyd NV DL 23-May-13 N25633103 8a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Mgmt For For Delta Lloyd NV DL 23-May-13 N25633103 8b Authorize Board to Exclude Preemptive Rights from Issuance under Item 8a Mgmt For For Delta Lloyd NV DL 23-May-13 N25633103 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Delta Lloyd NV DL 23-May-13 N25633103 10 Allow Questions and Close Meeting Mgmt Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction LSB Industries, Inc. LXU 23-May-13 Elect Director Webster L. Benham Mgmt For For LSB Industries, Inc. LXU 23-May-13 Elect Director Charles A. Burtch Mgmt For For LSB Industries, Inc. LXU 23-May-13 Elect Director Robert A. Butkin Mgmt For For LSB Industries, Inc. LXU 23-May-13 Elect Director Jack E. Golsen Mgmt For For LSB Industries, Inc. LXU 23-May-13 2 Ratify Auditors Mgmt For For LSB Industries, Inc. LXU 23-May-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction McDonald's Corporation MCD 23-May-13 1a Elect Director Walter E. Massey Mgmt For For McDonald's Corporation MCD 23-May-13 1b Elect Director John W. Rogers, Jr. Mgmt For For McDonald's Corporation MCD 23-May-13 1c Elect Director Roger W. Stone Mgmt For For McDonald's Corporation MCD 23-May-13 1d Elect Director Miles D. White Mgmt For For McDonald's Corporation MCD 23-May-13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For McDonald's Corporation MCD 23-May-13 3 Ratify Auditors Mgmt For For McDonald's Corporation MCD 23-May-13 4 Report on Pay Disparity SH Against Against McDonald's Corporation MCD 23-May-13 5 Stock Retention/Holding Period SH Against For McDonald's Corporation MCD 23-May-13 6 Report on Human Rights Risk Assessment Process SH Against For McDonald's Corporation MCD 23-May-13 7 Report on Nutrition Initiatives and Childhood Obesity Concerns SH Against Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Pioneer Natural Resources Company PXD 23-May-13 Elect Director Timothy L. Dove Mgmt For For Pioneer Natural Resources Company PXD 23-May-13 Elect Director Charles E. Ramsey, Jr. Mgmt For For Pioneer Natural Resources Company PXD 23-May-13 Elect Director Frank A. Risch Mgmt For For Pioneer Natural Resources Company PXD 23-May-13 2 Ratify Auditors Mgmt For For Pioneer Natural Resources Company PXD 23-May-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Pioneer Natural Resources Company PXD 23-May-13 4 Report on Management of Hydraulic Fracturing Risks and Opportunities SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Core-Mark Holding Company, Inc. CORE 24-May-13 1a Elect Director Robert A. Allen Mgmt For For Core-Mark Holding Company, Inc. CORE 24-May-13 1b Elect Director Stuart W. Booth Mgmt For For Core-Mark Holding Company, Inc. CORE 24-May-13 1c Elect Director Gary F. Colter Mgmt For For Core-Mark Holding Company, Inc. CORE 24-May-13 1d Elect Director Robert G. Gross Mgmt For For Core-Mark Holding Company, Inc. CORE 24-May-13 1e Elect Director L. William Krause Mgmt For For Core-Mark Holding Company, Inc. CORE 24-May-13 1f Elect Director Thomas B. Perkins Mgmt For For Core-Mark Holding Company, Inc. CORE 24-May-13 1g Elect Director Harvey L. Tepner Mgmt For For Core-Mark Holding Company, Inc. CORE 24-May-13 1h Elect Director Randolph I. Thornton Mgmt For For Core-Mark Holding Company, Inc. CORE 24-May-13 1i Elect Director J. Michael Walsh Mgmt For For Core-Mark Holding Company, Inc. CORE 24-May-13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Core-Mark Holding Company, Inc. CORE 24-May-13 3 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Chevron Corporation CVX 29-May-13 1a Elect Director Linnet F. Deily Mgmt For For Chevron Corporation CVX 29-May-13 1b Elect Director Robert E. Denham Mgmt For For Chevron Corporation CVX 29-May-13 1c Elect Director Alice P. Gast Mgmt For For Chevron Corporation CVX 29-May-13 1d Elect Director Enrique Hernandez, Jr. Mgmt For For Chevron Corporation CVX 29-May-13 1e Elect Director George L. Kirkland Mgmt For For Chevron Corporation CVX 29-May-13 1f Elect Director Charles W. Moorman, IV Mgmt For For Chevron Corporation CVX 29-May-13 1g Elect Director Kevin W. Sharer Mgmt For For Chevron Corporation CVX 29-May-13 1h Elect Director John G. Stumpf Mgmt For For Chevron Corporation CVX 29-May-13 1i Elect Director Ronald D. Sugar Mgmt For For Chevron Corporation CVX 29-May-13 1j Elect Director Carl Ware Mgmt For For Chevron Corporation CVX 29-May-13 1k Elect Director John S. Watson Mgmt For For Chevron Corporation CVX 29-May-13 2 Ratify Auditors Mgmt For For Chevron Corporation CVX 29-May-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Chevron Corporation CVX 29-May-13 4 Amend Omnibus Stock Plan Mgmt For For Chevron Corporation CVX 29-May-13 5 Report on Management of Hydraulic Fracturing Risks and Opportunities SH Against For Chevron Corporation CVX 29-May-13 6 Report on Offshore Oil Wells and Spill Mitigation Measures SH Against Against Chevron Corporation CVX 29-May-13 7 Report on Financial Risks of Climate Change SH Against Against Chevron Corporation CVX 29-May-13 8 Report on Lobbying Payments and Policy SH Against For Chevron Corporation CVX 29-May-13 9 Prohibit Political Contributions SH Against Against Chevron Corporation CVX 29-May-13 10 Provide for Cumulative Voting SH Against For Chevron Corporation CVX 29-May-13 11 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For Chevron Corporation CVX 29-May-13 12 Require Director Nominee with Environmental Expertise SH Against For Chevron Corporation CVX 29-May-13 13 Adopt Guidelines for Country Selection SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Vallourec VK 30-May-13 F95922104 Ordinary Business Mgmt Vallourec VK 30-May-13 F95922104 1 Approve Financial Statements and Statutory Reports Mgmt For For Vallourec VK 30-May-13 F95922104 2 Approve Consolidated Financial Statements and Statutory Reports Mgmt For For Vallourec VK 30-May-13 F95922104 3 Approve Allocation of Income and Dividends of EUR 0.69 per Share Mgmt For For Vallourec VK 30-May-13 F95922104 4 Approve Stock Dividend Program (New Shares) Mgmt For For Vallourec VK 30-May-13 F95922104 5 Approve Severance Payment Agreement with Philippe Crouzet Mgmt For For Vallourec VK 30-May-13 F95922104 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Vallourec VK 30-May-13 F95922104 Extraordinary Business Mgmt Vallourec VK 30-May-13 F95922104 7 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 99.95 Million Mgmt For For Vallourec VK 30-May-13 F95922104 8 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 24.98 Million Mgmt For For Vallourec VK 30-May-13 F95922104 9 Approve Issuance of Equity or Equity-Linked Securities for Private Placements up to Aggregate Nominal Amount of EUR 24.98 Million Mgmt For For Vallourec VK 30-May-13 F95922104 10 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights under Items 8 and 9 Mgmt For For Vallourec VK 30-May-13 F95922104 11 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote under Items 7 to 10 Above Mgmt For For Vallourec VK 30-May-13 F95922104 12 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Mgmt For For Vallourec VK 30-May-13 F95922104 13 Authorize Capital Increase of Up to EUR 24.98 Million for Future Exchange Offers Mgmt For For Vallourec VK 30-May-13 F95922104 14 Authorize Issuance of Equity upon Conversion of a Subsidiary's Equity-Linked Securities for up to EUR 24.98 Million Mgmt For For Vallourec VK 30-May-13 F95922104 15 Authorize Capitalization of Reserves of Up to EUR 75 Million for Bonus Issue or Increase in Par Value Mgmt For For Vallourec VK 30-May-13 F95922104 16 Approve Issuance of Securities Convertible into Debt up to an Aggregate Amount of EUR 1.5 Billion Mgmt For For Vallourec VK 30-May-13 F95922104 17 Approve Employee Stock Purchase Plan Mgmt For For Vallourec VK 30-May-13 F95922104 18 Approve Stock Purchase Plan Reserved for International Employees Mgmt For For Vallourec VK 30-May-13 F95922104 19 Approve Employee Indirect Stock Purchase Plan for International Employees Mgmt For For Vallourec VK 30-May-13 F95922104 20 Approve Restricted Stock Plan in Connection with Employees Stock Plan Mgmt For For Vallourec VK 30-May-13 F95922104 21 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Mgmt For For Vallourec VK 30-May-13 F95922104 22 Authorize Filing of Required Documents/Other Formalities Mgmt For For Vallourec VK 30-May-13 F95922104 Ordinary Business Mgmt Vallourec VK 30-May-13 F95922104 23 Approve Agreement with Philippe Crouzet Re: Rights to Exercise Unvested Stock-Based Compensation Awards Post-Mandate Mgmt For Against Vallourec VK 30-May-13 F95922104 24 Approve Agreement with Philippe Crouzet Re: Non Compete Agreement Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 1 Accept Financial Statements and Statutory Reports Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 2 Declare Final Dividend Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 3a Elect Kuo Tai Yu as Director Mgmt For Against Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 3b Elect Chan Lu Min as Director Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 3c Elect Tsai Pei Chun, Patty as Director Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 3d Elect Kuo Li-Lien as Director Mgmt Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 3e Elect Huang Ming Fu as Director Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 3f Elect Teresa Yen as Director Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 3g Authorize Board to Fix Remuneration of Directors Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 4 Appoint Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Mgmt For Against Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Yue Yuen Industrial (Holdings) Ltd. 31-May-13 G98803144 5c Authorize Reissuance of Repurchased Shares Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Wal-Mart Stores, Inc. WMT 07-Jun-13 1a Elect Director Aida M. Alvarez Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 1b Elect Director James I. Cash, Jr. Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 1c Elect Director Roger C. Corbett Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 1d Elect Director Douglas N. Daft Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 1e Elect Director Michael T. Duke Mgmt For Against Wal-Mart Stores, Inc. WMT 07-Jun-13 1f Elect Director Timothy P. Flynn Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 1g Elect Director Marissa A. Mayer Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 1h Elect Director Gregory B. Penner Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 1i Elect Director Steven S. Reinemund Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 1j Elect Director H. Lee Scott, Jr. Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 1k Elect Director Jim C. Walton Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 1l Elect Director S. Robson Walton Mgmt For Against Wal-Mart Stores, Inc. WMT 07-Jun-13 1m Elect Director Christopher J. Williams Mgmt For Against Wal-Mart Stores, Inc. WMT 07-Jun-13 1n Elect Director Linda S. Wolf Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 2 Ratify Auditors Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 4 Amend Executive Incentive Bonus Plan Mgmt For For Wal-Mart Stores, Inc. WMT 07-Jun-13 5 Amend Bylaws Call Special Meetings SH Against For Wal-Mart Stores, Inc. WMT 07-Jun-13 6 Stock Retention/Holding Period SH Against For Wal-Mart Stores, Inc. WMT 07-Jun-13 7 Require Independent Board Chairman SH Against For Wal-Mart Stores, Inc. WMT 07-Jun-13 8 Disclosure of Recoupment Activity from Senior Officers SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Hyatt Hotels Corporation H 10-Jun-13 Elect Director Mark S. Hoplamazian Mgmt For For Hyatt Hotels Corporation H 10-Jun-13 Elect Director Cary D. McMillan Mgmt For For Hyatt Hotels Corporation H 10-Jun-13 Elect Director Penny Pritzker Mgmt For For Hyatt Hotels Corporation H 10-Jun-13 Elect Director Michael A. Rocca Mgmt For For Hyatt Hotels Corporation H 10-Jun-13 2 Ratify Auditors Mgmt For For Hyatt Hotels Corporation H 10-Jun-13 3 Amend Omnibus Stock Plan Mgmt For For Hyatt Hotels Corporation H 10-Jun-13 4 Amend Executive Incentive Bonus Plan Mgmt For For Hyatt Hotels Corporation H 10-Jun-13 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Carrizo Oil & Gas, Inc. CRZO 11-Jun-13 Elect Director S.P. Johnson, IV Mgmt For For Carrizo Oil & Gas, Inc. CRZO 11-Jun-13 Elect Director Steven A. Webster Mgmt For For Carrizo Oil & Gas, Inc. CRZO 11-Jun-13 Elect Director Thomas L. Carter, Jr. Mgmt For For Carrizo Oil & Gas, Inc. CRZO 11-Jun-13 Elect Director Robert F. Fulton Mgmt For For Carrizo Oil & Gas, Inc. CRZO 11-Jun-13 Elect Director F. Gardner Parker Mgmt For For Carrizo Oil & Gas, Inc. CRZO 11-Jun-13 Elect Director Roger A. Ramsey Mgmt For For Carrizo Oil & Gas, Inc. CRZO 11-Jun-13 Elect Director Frank A. Wojtek Mgmt For For Carrizo Oil & Gas, Inc. CRZO 11-Jun-13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Carrizo Oil & Gas, Inc. CRZO 11-Jun-13 3 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Management Proposals Mgmt Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Mgmt Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 2 Approve Allocation of Income and Dividends of EUR 0.25 per Share Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Management Board Member Martin Siebert for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Management Board Member Wolfgang Pfoehler for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Management Board Member Volker Feldkamp for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Management Board Member Erik Hamann for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Management Board Member Martin Menge for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Management Board Member Hans-Peter Neumann for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Management Board Member Irmgard Stippler for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Eugen Muench for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Joachim Lueddecke for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Wolfgang Muendel for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Peter Berghoefer for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Bettina Boettcher for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Sylvia Buehler for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Helmut Buehner for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Gerhard Ehninger for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Stefan Haertel for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Caspar von Hauenschild for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Detlef Klimpe for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Heinz Kortefor Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Karl Lauterbach for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Michael Mendel for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Ruediger Merz for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Brigitte Mohn for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Annett Mueller for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Jens-Peter Neumann for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Werner Prange for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Jan Schmitt for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Approve Discharge of Supervisory Board Member Georg Schulze-Ziehaus for Fiscal 2012 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 5 Elect Heinz Korte to the Supervisory Board Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 6 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2013 Mgmt For For Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 Shareholder Proposals Submitted by Alecta Pensionsfoersaekring Mgmt Rhoen-Klinikum AG RHK 12-Jun-13 D6530N119 7 Amend Articles Re: Remove 90 Percent Supermajority Requirement for Certain Material Decisions (Voting Item) SH None For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Toyota Industries Corp. 13-Jun-13 J92628106 1 Approve Allocation of Income, with a Final Dividend of JPY 30 Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Yoshida, Kazunori Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Toyoda, Tetsuro Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Yamaguchi, Chiaki Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Sasaki, Kazue Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Morishita, Hirotaka Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Furukawa, Shinya Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Onishi, Akira Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Suzuki, Masaharu Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Kato, Masafumi Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Sasaki, Norio Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Ogawa, Toshifumi Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Onishi, Toshifumi Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Cho, Fujio Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Ogawa, Takaki Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 Elect Director Otsuka, Kan Mgmt For For Toyota Industries Corp. 13-Jun-13 J92628106 3 Approve Annual Bonus Payment to Directors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 1 Accept Financial Statements and Statutory Reports Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 2 Approve Remuneration Report Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 3 Approve Final Dividend Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 4 Re-elect Sir Ian Gibson as Director Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 5 Re-elect Dalton Philips as Director Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 6 Elect Trevor Strain as Director Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 7 Re-elect Philip Cox as Director Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 8 Elect Richard Gillingwater as Director Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 9 Re-elect Penny Hughes as Director Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 10 Re-elect Johanna Waterous as Director Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 11 Reappoint KPMG Audit plc as Auditors Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 12 Authorise Board to Fix Remuneration of Auditors Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 13 Authorise Market Purchase of Ordinary Shares Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 14 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 15 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For Wm Morrison Supermarkets plc MRW 13-Jun-13 G62748119 16 Authorise the Company to Call EGM with Two Weeks' Notice Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Terazawa, Tatsumaro Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Okubo, Chiyuki Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Takano, Kengo Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Mochizuki, Atsushi Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Koshida, Susumu Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Oya, Yasuyoshi Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Kawamura, Kenichi Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Shibuya, Yasuhiro Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Sakamoto, Harumi Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 Elect Director Morio, Minoru Mgmt For For Bank of Yokohama Ltd. 19-Jun-13 J04242103 2 Appoint Statutory Auditor Ayuse, Michio Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 1 Approve Allocation of Income, with a Final Dividend of JPY 5 Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Yoshitaka, Shinsuke Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Watanabe, Hitoshi Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Maeda, Tetsuro Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Ayabe, Mitsukuni Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Sugiyama, Shinji Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Udagawa, Hideyuki Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Yamamoto, Manabu Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Tanaka, Kozo Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 Elect Director Hashimoto, Tadashi Mgmt For For Denki Kagaku Kogyo Co. Ltd. 21-Jun-13 J12936134 3 Appoint Alternate Statutory Auditor Ichiki, Gotaro Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Tokyo Electron Ltd. 21-Jun-13 J86957115 1 Amend Articles To Authorize Internet Disclosure of Shareholder Meeting Materials Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 2 Amend Articles to Increase Maximum Number of Statutory Auditors Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Higashi, Tetsuro Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Tsuneishi, Tetsuo Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Kitayama, Hirofumi Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Sato, Kiyoshi Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Washino, Kenji Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Ito, Hikaru Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Matsuoka, Takaaki Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Harada, Yoshiteru Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Hori, Tetsuro Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Inoe, Hiroshi Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Elect Director Sakane, Masahiro Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Appoint Statutory Auditor Akaishi, Mikio Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 Appoint Statutory Auditor Yamamoto, Takatoshi Mgmt For For Tokyo Electron Ltd. 21-Jun-13 J86957115 5 Approve Annual Bonus Payment to Directors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Azbil Corp. 26-Jun-13 J96348107 1 Approve Allocation of Income, with a Final Dividend of JPY 31.5 Mgmt For For Azbil Corp. 26-Jun-13 J96348107 2 Appoint Statutory Auditor Sato, Hideo Mgmt For Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction SEACOR Holdings Inc. CKH 26-Jun-13 Elect Director Charles Fabrikant Mgmt For For SEACOR Holdings Inc. CKH 26-Jun-13 Elect Director Pierre de Demandolx Mgmt For For SEACOR Holdings Inc. CKH 26-Jun-13 Elect Director Oivind Lorentzen Mgmt For For SEACOR Holdings Inc. CKH 26-Jun-13 Elect Director Andrew R. Morse Mgmt For For SEACOR Holdings Inc. CKH 26-Jun-13 Elect Director R. Christopher Regan Mgmt For For SEACOR Holdings Inc. CKH 26-Jun-13 Elect Director Steven J. Wisch Mgmt For For SEACOR Holdings Inc. CKH 26-Jun-13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For SEACOR Holdings Inc. CKH 26-Jun-13 3 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Hokuto Corp 27-Jun-13 J2224T102 1 Approve Allocation of Income, with a Final Dividend of JPY 47 Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 2 Amend Articles To Indemnify Directors and Statutory Auditors Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Mizuno, Masayoshi Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Takato, Tomio Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Komatsu, Shigeki Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Mori, Masahiro Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Tamaki, Toshiaki Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Nishimura, Takeshi Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Shigeta, Katsumi Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Kitamura, Haruo Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 Elect Director Kotake, Takako Mgmt For For Hokuto Corp 27-Jun-13 J2224T102 4 Appoint Statutory Auditor Watanabe, Junichi Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Bed Bath & Beyond Inc. BBBY 28-Jun-13 1a Elect Director Warren Eisenberg Mgmt For For Bed Bath & Beyond Inc. BBBY 28-Jun-13 1b Elect Director Leonard Feinstein Mgmt For For Bed Bath & Beyond Inc. BBBY 28-Jun-13 1c Elect Director Steven H. Temares Mgmt For For Bed Bath & Beyond Inc. BBBY 28-Jun-13 1d Elect Director Dean S. Adler Mgmt For For Bed Bath & Beyond Inc. BBBY 28-Jun-13 1e Elect Director Stanley F. Barshay Mgmt For For Bed Bath & Beyond Inc. BBBY 28-Jun-13 1f Elect Director Klaus Eppler Mgmt For For Bed Bath & Beyond Inc. BBBY 28-Jun-13 1g Elect Director Patrick R. Gaston Mgmt For For Bed Bath & Beyond Inc. BBBY 28-Jun-13 1h Elect Director Jordan Heller Mgmt For For Bed Bath & Beyond Inc. BBBY 28-Jun-13 1i Elect Director Victoria A. Morrison Mgmt For For Bed Bath & Beyond Inc. BBBY 28-Jun-13 2 Ratify Auditors Mgmt For For Bed Bath & Beyond Inc. BBBY 28-Jun-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Vote Summary Report Advisory Research Strategic Income Fund Report was run from: 7/1/12 to 6/30/13 Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Nuveen Quality Preferred Income Fund JTP 03-Apr-13 67071S101 Elect Director William C. Hunter Mgmt For For Nuveen Quality Preferred Income Fund JTP 03-Apr-13 67071S101 Elect Director Judith M. Stockdale Mgmt For For Nuveen Quality Preferred Income Fund JTP 03-Apr-13 67071S101 Elect Director Carole E. Stone Mgmt For For Nuveen Quality Preferred Income Fund JTP 03-Apr-13 67071S101 Elect Director Virginia L. Stringer Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction BB&T Corporation BBT 23-Apr-13 1 Amend Articles of Incorporation of BB&T to Change the Payment Dates of its Preferred Stock Dividends to Conform with the Payment Date of its Common Stock Dividends and Conform Preferred Stock Record Dates Mgmt For For BB&T Corporation BBT 23-Apr-13 2 Adjourn Meeting Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction AT&T Inc. T 26-Apr-13 00206R102 Elect Director Randall L. Stephenson Mgmt For For AT&T Inc. T 26-Apr-13 00206R102 Elect Director Gilbert F. Amelio Mgmt For For AT&T Inc. T 26-Apr-13 00206R102 Elect Director Reuben V. Anderson Mgmt For For AT&T Inc. T 26-Apr-13 00206R102 Elect Director James H. Blanchard Mgmt For For AT&T Inc. T 26-Apr-13 00206R102 Elect Director Jaime Chico Pardo Mgmt For For AT&T Inc. T 26-Apr-13 00206R102 Elect Director Scott T. Ford Mgmt For For AT&T Inc. T 26-Apr-13 00206R102 Elect Director James P. Kelly Mgmt For For AT&T Inc. T 26-Apr-13 00206R102 Elect Director Jon C. Madonna Mgmt For For AT&T Inc. T 26-Apr-13 00206R102 Elect Director Michael B. McCallister Mgmt For For AT&T Inc. T 26-Apr-13 00206R102 Elect Director John B. McCoy Mgmt For For AT&T Inc. T 26-Apr-13 00206R102 Elect Director Joyce M. Roche Mgmt For For AT&T Inc. T 26-Apr-13 00206R102 Elect Director Matthew K. Rose Mgmt For For AT&T Inc. T 26-Apr-13 00206R102 Elect DirectorLaura D'Andrea Tyson Mgmt For For AT&T Inc. T 26-Apr-13 00206R102 2 Ratify Auditors Mgmt For For AT&T Inc. T 26-Apr-13 00206R102 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For AT&T Inc. T 26-Apr-13 00206R102 4 Amend Stock Purchase and Deferral Plan Mgmt For For AT&T Inc. T 26-Apr-13 00206R102 5 Report on Political Contributions SH Against For AT&T Inc. T 26-Apr-13 00206R102 6 Report on Reducing Lead Battery Health Hazards SH Against For AT&T Inc. T 26-Apr-13 00206R102 7 Submit Severance Agreement (Change-in-Control) to Shareholder Vote SH Against For AT&T Inc. T 26-Apr-13 00206R102 8 Require Independent Board Chairman SH Against Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction AGL Resources Inc. GAS 30-Apr-13 Elect Director Sandra N. Bane Mgmt For For AGL Resources Inc. GAS 30-Apr-13 Elect Director Thomas D. Bell, Jr. Mgmt For For AGL Resources Inc. GAS 30-Apr-13 Elect Director Norman R. Bobins Mgmt For For AGL Resources Inc. GAS 30-Apr-13 Elect Director Charles R. Crisp Mgmt For For AGL Resources Inc. GAS 30-Apr-13 Elect Director Brenda J. Gaines Mgmt For For AGL Resources Inc. GAS 30-Apr-13 Elect Director Arthur E. Johnson Mgmt For For AGL Resources Inc. GAS 30-Apr-13 Elect Director Wyck A. Knox, Jr. Mgmt For For AGL Resources Inc. GAS 30-Apr-13 Elect Director Dennis M. Love Mgmt For For AGL Resources Inc. GAS 30-Apr-13 Elect Director Charles H. "Pete" McTier Mgmt For For AGL Resources Inc. GAS 30-Apr-13 Elect Director Dean R. O'Hare Mgmt For For AGL Resources Inc. GAS 30-Apr-13 Elect Director Armando J. Olivera Mgmt For For AGL Resources Inc. GAS 30-Apr-13 Elect Director John E. Rau Mgmt For For AGL Resources Inc. GAS 30-Apr-13 Elect Director James A. Rubright Mgmt For For AGL Resources Inc. GAS 30-Apr-13 Elect Director John W. Somerhalder II Mgmt For For AGL Resources Inc. GAS 30-Apr-13 Elect Director Bettina M. Whyte Mgmt For For AGL Resources Inc. GAS 30-Apr-13 Elect Director Henry C. Wolf Mgmt For For AGL Resources Inc. GAS 30-Apr-13 2 Ratify Auditors Mgmt For For AGL Resources Inc. GAS 30-Apr-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For AGL Resources Inc. GAS 30-Apr-13 4 Amend EEO Policy to Prohibit Discrimination based on Gender Identity SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction PIMCO Corporate & Income Strategy Fund PCN 30-Apr-13 72200U100 1 Elect Director Deborah A. DeCotis Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction GlaxoSmithKline plc GSK 01-May-13 G3910J112 Meeting for ADR Holders Mgmt GlaxoSmithKline plc GSK 01-May-13 G3910J112 1 Accept Financial Statements and Statutory Reports Mgmt For For GlaxoSmithKline plc GSK 01-May-13 G3910J112 2 Approve Remuneration Report Mgmt For For GlaxoSmithKline plc GSK 01-May-13 G3910J112 3 Elect Lynn Elsenhans as Director Mgmt For For GlaxoSmithKline plc GSK 01-May-13 G3910J112 4 Elect Jing Ulrich as Director Mgmt For For GlaxoSmithKline plc GSK 01-May-13 G3910J112 5 Elect Hans Wijers as Director Mgmt For For GlaxoSmithKline plc GSK 01-May-13 G3910J112 6 Re-elect Sir Christopher Gent as Director Mgmt For For GlaxoSmithKline plc GSK 01-May-13 G3910J112 7 Re-elect Sir Andrew Witty as Director Mgmt For For GlaxoSmithKline plc GSK 01-May-13 G3910J112 8 Re-elect Sir Roy Anderson as Director Mgmt For For GlaxoSmithKline plc GSK 01-May-13 G3910J112 9 Re-elect Dr Stephanie Burns as Director Mgmt For For GlaxoSmithKline plc GSK 01-May-13 G3910J112 10 Re-elect Stacey Cartwright as Director Mgmt For For GlaxoSmithKline plc GSK 01-May-13 G3910J112 11 Re-elect Simon Dingemans as Director Mgmt For For GlaxoSmithKline plc GSK 01-May-13 G3910J112 12 Re-elect Judy Lewent as Director Mgmt For For GlaxoSmithKline plc GSK 01-May-13 G3910J112 13 Re-elect Sir Deryck Maughan as Director Mgmt For For GlaxoSmithKline plc GSK 01-May-13 G3910J112 14 Re-elect Dr Daniel Podolsky as Director Mgmt For For GlaxoSmithKline plc GSK 01-May-13 G3910J112 15 Re-elect Dr Moncef Slaoui as Director Mgmt For For GlaxoSmithKline plc GSK 01-May-13 G3910J112 16 Re-elect Tom de Swaan as Director Mgmt For For GlaxoSmithKline plc GSK 01-May-13 G3910J112 17 Re-elect Sir Robert Wilson as Director Mgmt For For GlaxoSmithKline plc GSK 01-May-13 G3910J112 18 Reappoint PricewaterhouseCoopers LLP as Auditors Mgmt For For GlaxoSmithKline plc GSK 01-May-13 G3910J112 19 Authorise the Audit & Risk Committee to Fix Remuneration of Auditors Mgmt For For GlaxoSmithKline plc GSK 01-May-13 G3910J112 20 Authorise EU Political Donations and Expenditure Mgmt For For GlaxoSmithKline plc GSK 01-May-13 G3910J112 21 Authorise Issue of Equity with Pre-emptive Rights Mgmt For For GlaxoSmithKline plc GSK 01-May-13 G3910J112 22 Authorise Issue of Equity without Pre-emptive Rights Mgmt For For GlaxoSmithKline plc GSK 01-May-13 G3910J112 23 Authorise Market Purchase of Ordinary Shares Mgmt For For GlaxoSmithKline plc GSK 01-May-13 G3910J112 24 Approve the Exemption from Statement of the Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports Mgmt For For GlaxoSmithKline plc GSK 01-May-13 G3910J112 25 Authorise the Company to Call EGM with Two Weeks' Notice Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Duke Energy Corporation DUK 02-May-13 26441C204 Elect Director William Barnet, III Mgmt For For Duke Energy Corporation DUK 02-May-13 26441C204 Elect Director G. Alex Bernhardt, Sr. Mgmt For For Duke Energy Corporation DUK 02-May-13 26441C204 Elect Director Michael G. Browning Mgmt For For Duke Energy Corporation DUK 02-May-13 26441C204 Elect Director Harris E. DeLoach, Jr. Mgmt For For Duke Energy Corporation DUK 02-May-13 26441C204 Elect Director Daniel R. DiMicco Mgmt For For Duke Energy Corporation DUK 02-May-13 26441C204 Elect Director John H. Forsgren Mgmt For For Duke Energy Corporation DUK 02-May-13 26441C204 Elect Director Ann Maynard Gray Mgmt For For Duke Energy Corporation DUK 02-May-13 26441C204 Elect Director James H. Hance, Jr. Mgmt For For Duke Energy Corporation DUK 02-May-13 26441C204 Elect Director John T. Herron Mgmt For For Duke Energy Corporation DUK 02-May-13 26441C204 Elect Director James B. Hyler, Jr. Mgmt For For Duke Energy Corporation DUK 02-May-13 26441C204 Elect Director E. Marie McKee Mgmt For For Duke Energy Corporation DUK 02-May-13 26441C204 Elect Director E. James Reinsch Mgmt For For Duke Energy Corporation DUK 02-May-13 26441C204 Elect Director James T. Rhodes Mgmt For For Duke Energy Corporation DUK 02-May-13 26441C204 Elect Director James E. Rogers Mgmt For For Duke Energy Corporation DUK 02-May-13 26441C204 Elect Director Carlos A. Saladrigas Mgmt For For Duke Energy Corporation DUK 02-May-13 26441C204 Elect Director Philip R. Sharp Mgmt For For Duke Energy Corporation DUK 02-May-13 26441C204 2 Ratify Auditors Mgmt For For Duke Energy Corporation DUK 02-May-13 26441C204 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Duke Energy Corporation DUK 02-May-13 26441C204 4 Amend Executive Incentive Bonus Plan Mgmt For For Duke Energy Corporation DUK 02-May-13 26441C204 5 Provide Right to Act by Written Consent SH Against For Duke Energy Corporation DUK 02-May-13 26441C204 6 Require a Majority Vote for the Election of Directors SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction ConocoPhillips COP 14-May-13 20825C104 1a Elect Director Richard L. Armitage Mgmt For For ConocoPhillips COP 14-May-13 20825C104 1b Elect Director Richard H. Auchinleck Mgmt For For ConocoPhillips COP 14-May-13 20825C104 1c Elect Director James E. Copeland, Jr. Mgmt For For ConocoPhillips COP 14-May-13 20825C104 1d Elect Director Jody L. Freeman Mgmt For For ConocoPhillips COP 14-May-13 20825C104 1e Elect Director Gay Huey Evans Mgmt For For ConocoPhillips COP 14-May-13 20825C104 1f Elect Director Ryan M. Lance Mgmt For For ConocoPhillips COP 14-May-13 20825C104 1g Elect Director Mohd H. Marican Mgmt For For ConocoPhillips COP 14-May-13 20825C104 1h Elect Director Robert A. Niblock Mgmt For For ConocoPhillips COP 14-May-13 20825C104 1i Elect Director Harald J. Norvik Mgmt For For ConocoPhillips COP 14-May-13 20825C104 1j Elect Director William E. Wade, Jr. Mgmt For For ConocoPhillips COP 14-May-13 20825C104 2 Ratify Auditors Mgmt For For ConocoPhillips COP 14-May-13 20825C104 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For ConocoPhillips COP 14-May-13 20825C104 4 Report on Lobbying Payments and Policy SH Against For ConocoPhillips COP 14-May-13 20825C104 5 Adopt Quantitative GHG Goals for Products and Operations SH Against For ConocoPhillips COP 14-May-13 20825C104 6 Amend EEO Policy to Prohibit Discrimination based on Gender Identity SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Altria Group, Inc. MO 16-May-13 02209S103 Elect Director Gerald L. Baliles Mgmt For For Altria Group, Inc. MO 16-May-13 02209S103 Elect Director Martin J. Barrington Mgmt For For Altria Group, Inc. MO 16-May-13 02209S103 Elect Director John T. Casteen, III Mgmt For For Altria Group, Inc. MO 16-May-13 02209S103 Elect Director Dinyar S. Devitre Mgmt For For Altria Group, Inc. MO 16-May-13 02209S103 Elect Director Thomas F. Farrell, II Mgmt For For Altria Group, Inc. MO 16-May-13 02209S103 Elect Director Thomas W. Jones Mgmt For For Altria Group, Inc. MO 16-May-13 02209S103 Elect Director Debra J. Kelly-Ennis Mgmt For For Altria Group, Inc. MO 16-May-13 02209S103 Elect Director W. Leo Kiely, III Mgmt For For Altria Group, Inc. MO 16-May-13 02209S103 Elect Director Kathryn B. McQuade Mgmt For For Altria Group, Inc. MO 16-May-13 02209S103 Elect Director George Munoz Mgmt For For Altria Group, Inc. MO 16-May-13 02209S103 Elect Director Nabil Y. Sakkab Mgmt For For Altria Group, Inc. MO 16-May-13 02209S103 2 Ratify Auditors Mgmt For For Altria Group, Inc. MO 16-May-13 02209S103 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Altria Group, Inc. MO 16-May-13 02209S103 4 Report on Lobbying Payments and Policy SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Government Properties Income Trust GOV 21-May-13 38376A103 Elect Director John L. Harrington Mgmt For For Government Properties Income Trust GOV 21-May-13 38376A103 Elect Director Adam D. Portnoy Mgmt For Withhold Government Properties Income Trust GOV 21-May-13 38376A103 3 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction CenturyLink, Inc. CTL 22-May-13 Elect Director W. Bruce Hanks Mgmt For For CenturyLink, Inc. CTL 22-May-13 Elect Director C. G. Melville, Jr. Mgmt For For CenturyLink, Inc. CTL 22-May-13 Elect Director Fred R. Nichols Mgmt For For CenturyLink, Inc. CTL 22-May-13 Elect Director William A. Owens Mgmt For For CenturyLink, Inc. CTL 22-May-13 Elect Director Harvey P. Perry Mgmt For For CenturyLink, Inc. CTL 22-May-13 Elect Director Glen F. Post, III Mgmt For For CenturyLink, Inc. CTL 22-May-13 Elect Director Laurie A. Siegel Mgmt For For CenturyLink, Inc. CTL 22-May-13 Elect Director Joseph R. Zimmel Mgmt For For CenturyLink, Inc. CTL 22-May-13 2 Ratify Auditors Mgmt For For CenturyLink, Inc. CTL 22-May-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For CenturyLink, Inc. CTL 22-May-13 4a Share Retention Policy SH Against For CenturyLink, Inc. CTL 22-May-13 4b Adopt Policy on Bonus Banking SH Against For CenturyLink, Inc. CTL 22-May-13 4c Proxy Access SH Against For CenturyLink, Inc. CTL 22-May-13 4d Provide for Confidential Voting SH Against For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Kraft Foods Group, Inc. KRFT 22-May-13 50076Q106 1a Elect Director Abelardo E. Bru Mgmt For For Kraft Foods Group, Inc. KRFT 22-May-13 50076Q106 1b Elect Director Jeanne P. Jackson Mgmt For For Kraft Foods Group, Inc. KRFT 22-May-13 50076Q106 1c Elect Director E. Follin Smith Mgmt For For Kraft Foods Group, Inc. KRFT 22-May-13 50076Q106 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Kraft Foods Group, Inc. KRFT 22-May-13 50076Q106 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Kraft Foods Group, Inc. KRFT 22-May-13 50076Q106 4 Amend Omnibus Stock Plan Mgmt For For Kraft Foods Group, Inc. KRFT 22-May-13 50076Q106 5 Ratify Auditors Mgmt For For Kraft Foods Group, Inc. KRFT 22-May-13 50076Q106 6 Label Products with GMO Ingredients SH Against Against Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction The Southern Company SO 22-May-13 1a Elect Director Juanita Powell Baranco Mgmt For For The Southern Company SO 22-May-13 1b Elect Director Jon A. Boscia Mgmt For For The Southern Company SO 22-May-13 1c Elect Director Henry A. 'Hal' Clark, III Mgmt For For The Southern Company SO 22-May-13 1d Electi Director Thomas A. Fanning Mgmt For For The Southern Company SO 22-May-13 1e Elect Director David J. Grain Mgmt For For The Southern Company SO 22-May-13 1f Elect Director H. William Habermeyer, Jr. Mgmt For For The Southern Company SO 22-May-13 1g Elect Director Veronica M. Hagen Mgmt For For The Southern Company SO 22-May-13 1h Elect Director Warren A. Hood, Jr. Mgmt For For The Southern Company SO 22-May-13 1i Elect Director Donald M. James Mgmt For For The Southern Company SO 22-May-13 1j Elect Director Dale E. Klein Mgmt For For The Southern Company SO 22-May-13 1k Elect Director William G. Smith, Jr. Mgmt For For The Southern Company SO 22-May-13 1l Elect Director Steven R. Specker Mgmt For For The Southern Company SO 22-May-13 1m Elect Director E. Jenner Wood, III Mgmt For Against The Southern Company SO 22-May-13 2 Ratify Auditors Mgmt For For The Southern Company SO 22-May-13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For The Southern Company SO 22-May-13 4 Alter Mandatory Retirement Policy for Directors Mgmt For For The Southern Company SO 22-May-13 5 Reduce Supermajority Vote Requirement Mgmt For For The Southern Company SO 22-May-13 6 Reduce Supermajority Vote Requirement Mgmt For For Issuer Name Ticker Meeting Date CUSIP Proposal Number Proposal Proponent Mgmt Rec Vote Instruction Merck & Co., Inc. MRK 28-May-13 58933Y105 1a Elect Director Leslie A. Brun Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 1b Elect Director Thomas R. Cech Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 1c Elect Director Kenneth C. Frazier Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 1d Elect Director Thomas H. Glocer Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 1e Elect Director William B. Harrison Jr. Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 1f Elect DirectorC. Robert Kidder Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 1g Elect Director Rochelle B. Lazarus Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 1h Elect Director Carlos E. Represas Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 1i Elect Director Patricia F. Russo Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 1j Elect Director Craig B. Thompson Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 1k Elect Director Wendell P. Weeks Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 1l Elect Director Peter C. Wendell Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 2 Ratify Auditors Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Merck & Co., Inc. MRK 28-May-13 58933Y105 4 Provide Right to Act by Written Consent SH Against For Merck & Co., Inc. MRK 28-May-13 58933Y105 5 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For Merck & Co., Inc. MRK 28-May-13 58933Y105 6 Report on Charitable and Political Contributions SH Against Against Merck & Co., Inc. MRK 28-May-13 58933Y105 7 Report on Lobbying Activities SH Against Against Advisory Research Small Micro Cap Value Fund Advisory Research Emerging Markets All Cap Value Fund Proxy Voting Record for the Period July 1, 2012 through June 30, 2013 Advisory Research Small Micro Cap Value Fund and Advisory Research Emerging Markets All Cap Value Fund (the "Funds") went effective on December 31, 2009, but did not start operations.The Funds did hold any voting securities and accordingly did not vote any proxies during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John Zader, President Date July 24, 2013 * Print the name and title of each signing officer under his or her signature.
